



Execution Version


 

AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT
AMONG
THE SECOND LIEN NOTEHOLDER GROUP PARTIES PARTY HERETO,
THE COMMITMENT PARTIES PARTY HERETO
AND
Breitburn Energy Partners LP
AND
each of the Debtors Identified as such herein
Dated as of October 11, 2017
 










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I DEFINITIONS AND CONSTRUCTION    2
Section 1.1
Definitions    2

Section 1.2
Construction    17

Section 1.3
Conflict    18

Section 1.4
Debtors as Parties    18

ARTICLE II BACKSTOP COMMITMENT    18
Section 2.1
The Rights Offering; Subscription Rights; Minimum Allocation

Rights    18
Section 2.2
The Backstop Commitment    20

Section 2.3
Commitment Party Default    21

Section 2.4
Subscription Escrow Account Funding    22

Section 2.5
Closing    23

Section 2.6
Designation and Assignment Rights    24

ARTICLE III PUT OPTION PREMIUM AND EXPENSE REIMBURSEMENT    26
Section 3.1
Put Option Premium Payable by the Company    26

Section 3.2
Payment of the Put Option Premium    26

Section 3.3
Tax Treatment of the Put Option Premium    26

Section 3.4
Expense Reimbursement    27

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES AND SECOND
LIEN NOTEHOLDER GROUP PARTIES    28
Section 4.1
Incorporation    28

Section 4.2
Power and Authority    28

Section 4.3
Execution and Delivery    28

Section 4.4
No Conflict    28

Section 4.5
Consents and Approvals    29

Section 4.6
No Registration    29

Section 4.7
Purchasing Intent    29

Section 4.8
Sophistication; Investigation    29

Section 4.9
No Broker’s Fees    30

Section 4.10
Legend    30

Section 4.11
Agreements of the Commitment Parties    30

Section 4.12
Access to Information    31

Section 4.13
Sufficient Funds    31

Article V REPRESENTATIONS AND WARRANTIES OF THE DEBTORS    31
Section 5.1
Formation    31

Section 5.2
Power and Authority    31

Section 5.3
Execution and Delivery; Enforceability    31

Section 5.4
No Conflict    32

Section 5.5
Consents and Approvals    32

Section 5.6
SEC Documents and Disclosure Statement    32



i

--------------------------------------------------------------------------------





Section 5.7
Absence of Certain Changes    33

Section 5.8
No Violation; Compliance with Laws    33

Section 5.9
Legal Proceedings    33

Section 5.10
Labor Relations    33

Section 5.11
Intellectual Property    34

Section 5.12
Title to Real and Personal Property    34

Section 5.13
Hedging Contracts    36

Section 5.14
No Undisclosed Relationships    36

Section 5.15
Licenses and Permits    36

Section 5.16
Environmental    36

Section 5.17
Tax Returns    38

Section 5.18
Employee Benefit Plans    38

Section 5.19
Internal Control Over Financial Reporting    39

Section 5.20
Financial Condition.    40

Section 5.21
Disclosure Controls and Procedures    40

Section 5.22
Material Contracts    40

Section 5.23
No Unlawful Payments    41

Section 5.24
Compliance with Anti-Money Laundering Laws    41

Section 5.25
Compliance with Sanctions Laws    41

Section 5.26
No Broker’s Fees    42

Section 5.27
Regulated Entities    42

Section 5.28
Insurance    42

Section 5.29
Alternative Transactions    42

Section 5.30
Issuance    42

Section 5.31
No General Solicitation.    43

Section 5.32
Capitalization    43

ARTICLE VI ADDITIONAL COVENANTS    44
Section 6.1
Reasonable Best Efforts    44

Section 6.2
Antitrust Approval    45

Section 6.3
Conduct of Business    46

Section 6.4
Confidentiality    48

Section 6.5
Access to Information, Books and Records    48

Section 6.6
Transition Services Agreement    49

Section 6.7
DTC Eligibility    49

Section 6.8
Registration Rights Agreement; PermianCo Governance

Documents and LegacyCo Organizational Documents    49
Section 6.9
Blue Sky    49

Section 6.10
No Integration; No General Solicitation    50

Section 6.11
Use of Proceeds    50

Section 6.12
Hedging    50

Section 6.13
Joinder of PermianCo    50

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES    50
Section 7.1
Conditions to the Obligations of the Commitment Parties and the

Second Lien Noteholder Group Parties    50
Section 7.2
Conditions to the Obligations of the Debtors.    54



ii

--------------------------------------------------------------------------------





Section 7.3
Waiver of Conditions to Obligations    54

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION    54
Section 8.1
Indemnification Obligations    54

Section 8.2
Indemnification Procedure    55

Section 8.3
Settlement of Indemnified Claims.    56

Section 8.4
Contribution    56

Section 8.5
Treatment of Indemnification Payments    57

Section 8.6
No Survival    57

ARTICLE IX TERMINATION    57
Section 9.1
Consensual Termination    57

Section 9.2
Automatic Termination    57

Section 9.3
Termination by the Commitment Parties or the Second Lien

Noteholder Group Parties    57
Section 9.4
Termination by the Debtors    59

Section 9.5
Effect of Termination    60

ARTICLE X GENERAL PROVISIONS    62
Section 10.1
Notices    62

Section 10.2
Assignment; Third Party Beneficiaries    64

Section 10.3
Prior Negotiations; Entire Agreement    64

Section 10.4
Governing Law; Venue    64

Section 10.5
Waiver of Jury Trial    65

Section 10.6
Execution of Agreement    65

Section 10.7
Waivers and Amendments; Consent    65

Section 10.8
Headings    66

Section 10.9
Specific Performance; Rights Cumulative    66

Section 10.10
Damages    66

Section 10.11
Several, Not Joint and Several, Obligations    66

Section 10.12
No Reliance    66

Section 10.13
Settlement Discussions    67

Section 10.14
Effectiveness    67

Section 10.15
Severability    67

Section 10.16
Interpretation; Representation by Counsel    67

Section 10.17
No Recourse    67

Section 10.18
Publicity    68



EXHIBITS
Exhibit A    Backstop Commitment Parties and Amounts
Exhibit B    Restructuring Support Agreement
Exhibit C    Rights Offering Procedures


iii

--------------------------------------------------------------------------------





SCHEDULES


Schedule 5.12(d)(iii)        Acreage Swaps
Schedule 5.13            Hedging Contracts




iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT
THIS AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT (this “Agreement”),
dated as of October 11, 2017, is made by and among:
(1)
the undersigned beneficial holders of, or investment managers, advisers,
sub-advisers for holders of, Claims against the Debtors under the Second Lien
Notes issued pursuant to the Second Lien Notes Indenture (such undersigned
holders of Claims under the Second Lien Notes Indenture, collectively, the
“Second Lien Noteholder Group Parties”);

(2)
the parties set forth on Exhibit A hereto (each referred to herein,
individually, including any permitted transferee hereunder, as a “Commitment
Party” and, collectively, as the “Commitment Parties”), each of which is a
holder of Claims against the Debtors under (a) the 2020 Senior Notes issued
pursuant to the 2020 Senior Notes Indenture and/or (b) the 2022 Senior Notes
issued pursuant to the 2022 Senior Notes Indenture; and

(3)
each of the Debtors, including Breitburn Energy Partners LP, a Delaware limited
partnership (the “Company”).

Each of the parties identified in the foregoing clauses (1) - (3) is referred to
herein, individually, as a “Party” and, collectively, as the “Parties.”
RECITALS
WHEREAS, on May 15, 2016 (the “Petition Date”), the Debtors commenced voluntary
cases under the Bankruptcy Code, which are being jointly administered under the
caption In re Breitburn Energy Partners LP, et al., Case No. 16-11390 (SMB) (the
“Chapter 11 Cases”) in the Bankruptcy Court;
WHEREAS, in connection with the Chapter 11 Cases, the Debtors, the Second Lien
Noteholder Group Parties and the Commitment Parties have engaged in good faith,
arm’s length negotiations regarding the terms of the Approved Plan, and have
entered into the RSA, attached as Exhibit B hereto, pursuant to which the
parties thereto have agreed to support approval of the Approved Plan in
accordance with the terms thereof;
WHEREAS, in connection with the implementation of the Rights Offering and
pursuant to and on the terms and conditions of the Approved Plan, on or
immediately prior to the Effective Date, the Debtors or the Reorganized Debtors,
as applicable, will effectuate the Restructuring Transactions, including the
Reorganization Transactions;
WHEREAS, pursuant to this Agreement, the Approved Plan and the BCA Approval
Order, the Company shall be required, on behalf of PermianCo, to implement the
Rights Offering on behalf of PermianCo and will, for aggregate proceeds of
$775,000,000, (x) issue Minimum Allocation Rights to each of the Commitment
Parties for 40% of PermianCo Common Stock at a




--------------------------------------------------------------------------------





price per Share for aggregate proceeds of $310,000,000; and (y) in accordance
with the Rights Offering Procedures, issue subscription rights to purchase
PermianCo Common Stock to holders of Senior Unsecured Notes (the “Subscription
Rights”) and conduct a rights offering representing an aggregate of 60% of
PermianCo Common Stock at a price per Share for aggregate proceeds of
$465,000,000;
WHEREAS, on the Effective Date, as provided by the Approved Plan, holders of
General Unsecured Claims shall receive their pro rata share of either (x) the
GUC Cash Pool payable from the proceeds from the Rights Offering or (y) an
amount of PermianCo Common Stock equal in value to the GUC Cash Pool, as
determined by the Debtors, the Requisite Commitment Parties and the Requisite
Consenting Second Lien Creditors by no later than the date of the Disclosure
Statement Hearing;
WHEREAS, subject to the terms and conditions contained in this Agreement,
(A) each Commitment Party has agreed, severally and not jointly, to (x) fully
exercise all Minimum Allocation Rights issued to it as a Commitment Party and
duly purchase its Initial BCA Percentage of the underlying Minimum Allocation
Rights Securities and (y) duly purchase, its Final BCA Percentage of the
Unsubscribed Securities, if any, and (B) each Commitment Party shall receive
PermianCo Common Stock in respect of the Put Option Premium based upon its
respective Initial BCA Percentages at the time the payment is made;
WHEREAS, the Parties, other than the Debtors, entered into the Backstop
Commitment Agreement, dated as of September 22, 2017 (the “Original Agreement”);
and
WHEREAS, the Parties, other than the Debtors, have agreed pursuant to Section
10.7 to amend and restate the Original Agreement as set forth herein to add the
Debtors as Parties.
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby severally and not jointly agrees as follows:
ARTICLE I


DEFINITIONS AND CONSTRUCTION
Section 1.1    Definitions. Capitalized terms that are used herein but not
otherwise defined shall have the meanings ascribed to them in the RSA. Except as
otherwise expressly provided in this Agreement, whenever used in this Agreement
(including any Exhibits and Schedules hereto), the following terms shall have
the respective meanings specified therefor below:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Affiliated Funds of
such Person); provided, that for purposes of this Agreement, no Commitment Party
shall be deemed an Affiliate of the Company or any of its Subsidiaries. For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and


2

--------------------------------------------------------------------------------





“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise.
“Affiliated Fund” has the meaning set forth in Section 2.6(b).
“Agreement” has the meaning set forth in the Preamble.
“Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of
material assets, financing (debt or equity), refinancing, chapter 11 plan or
restructuring transaction (including, for the avoidance of doubt, a transaction
premised on one or more material asset sales under section 363 of the Bankruptcy
Code or pursuant to a plan), of all or any of the Debtors, other than the
transactions contemplated by the Approved Plan and this Agreement or as
otherwise consented to by the Requisite Consenting Second Lien Creditors and the
Requisite Commitment Parties.
“Anti-Money Laundering Laws” has the meaning set forth in Section 5.24.
“Anticorruption Laws” means all Laws of any jurisdiction applicable to the
Company or its Subsidiaries from time to time concerning or relating to bribery
or corruption.
“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws, and “Antitrust
Authority” means any of them.
“Antitrust Laws” mean the Sherman Act, the Clayton Act, the HSR Act, the Federal
Trade Commission Act, and any other Law governing agreements in restraint of
trade, monopolization, pre-merger notification, the lessening of competition
through merger or acquisition or anti-competitive conduct, and any foreign
investment Laws.
“Available Securities” means the Unsubscribed Securities that any Commitment
Party fails to purchase as a result of a Commitment Party Default by such
Commitment Party as well as any Minimum Allocation Rights that a Commitment
Party fails to exercise for the underlying Minimum Allocation Rights Securities.
“Backstop Commitment” has the meaning set forth in Section 2.2(b).
“Backstop Funding Date” has the meaning set forth in Section 2.4(b).
“Ballots” means the ballot forms distributed in connection with the solicitation
of acceptances of the Approved Plan.
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition
Date, together


3

--------------------------------------------------------------------------------





with all amendments and modifications thereto subsequently made applicable to
the Chapter 11 Cases.


4

--------------------------------------------------------------------------------





“Breakup Premium” has the meaning set forth in Section 9.5(b).
“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).
“Chapter 11 Cases” has the meaning set forth in the Recitals.
“Chosen Court” has the meaning set forth in Section 10.4.
“Claim” means any “claim” against any Debtor as defined in sections 101(5) and
102(2) of the Bankruptcy Code, including, without limitation, any Claim arising
after the Petition Date.
“Closing” has the meaning set forth in Section 2.5(a).
“Closing Date” has the meaning set forth in Section 2.5(a).
“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.
“Commitment Party” has the meaning set forth in the Preamble.
“Commitment Party Default” means the failure by any Commitment Party, by the
Backstop Funding Date, in accordance with this Agreement and the Approved Plan,
to (a) fully exercise all Minimum Allocation Rights that are issued to it and
deliver and pay the aggregate per Share purchase price in respect of the Minimum
Allocation Rights Securities issuable to it, (b) deliver and pay the aggregate
per Share purchase price for such Commitment Party’s Final BCA Percentage of any
Unsubscribed Securities or (c) comply with Sections 2.1(a)(i) or 4.11.
“Commitment Party Replacement” has the meaning set forth in Section 2.3(a).
“Commitment Party Replacement Period” has the meaning set forth in Section
2.3(a).
“Company” has the meaning set forth in the Preamble.
“Company Equity Interests” means all common and preferred equity interests of
the Company.
“Company Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to ERISA, other than a Multiemployer Plan, which any of
the Debtors sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.
“Confidential Information” means any confidential or proprietary information
pertaining to the Debtors or the transactions contemplated hereby that has been
or will be provided


5

--------------------------------------------------------------------------------





to certain of the Parties and their respective Representatives by the Company or
its Representatives upon request; provided, that Confidential Information shall
not include information that: (a) was or is received from a source independent
of the Company and its Affiliates (provided, that such source is not known by
the applicable Party to be subject to a written obligation of confidentiality
owed to the Company), (b) was independently developed by a Party on its own
behalf without use of any of the Confidential Information, (c) is or becomes
generally available to the public (other than as a result of a disclosure by a
Party that is prohibited pursuant to the terms of this Agreement), (d) is
disclosed by a Party in connection with any proposed transfer of such Party’s
interests and/or obligations under this Agreement, (e) the Company has consented
to disclosure of in writing or (f) becomes available to a Party or its
Representatives through document production or discovery in connection with the
Chapter 11 Cases or other judicial or administrative process, but subject to any
confidentiality restrictions imposed by the Chapter 11 Cases or other such
process.
“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding the Approved Plan.
“Defaulting Commitment Party” means in respect of a Commitment Party Default
that is continuing, the applicable defaulting Commitment Party.
“Disclosure Statement Hearing” means the hearing in front of the Bankruptcy
Court related to the Disclosure Statement Motion.
“Disclosure Statement Motion” means the motion for an Order, in form and
substance reasonably satisfactory to the Debtors, the Requisite Consenting
Second Lien Creditors, and the Requisite Commitment Parties that, among other
things, seeks (a) approval of the Disclosure Statement; (b) establishment of a
voting record date for the Approved Plan; (c) approval of solicitation packages
and procedures for the distribution thereof; (d) approval of the forms of
Ballots; (e) establishment of procedures for voting on the Approved Plan; (f)
establishment of notice and objection procedures for the confirmation of the
Approved Plan; and (g) establishment of procedures for the assumption and/or
assignment of executory Contracts and unexpired leases under the Approved Plan.
“Disclosure Statement Order” means an Order entered by the Bankruptcy Court,
substantially in the form attached to the Disclosure Statement Motion, which
Order shall, among other things, approve the Disclosure Statement and the
commencement of a solicitation of votes to accept or reject the Approved Plan,
and which Order shall be in form and substance reasonably satisfactory to the
Debtors, the Requisite Consenting Second Lien Creditors and the Requisite
Commitment Parties.
“Eligible Offeree” means a holder of Senior Unsecured Notes that is (a) an
accredited investor as defined in Rule 501(a) of Regulation D under the
Securities Act or (b) a Non-U.S. Person.


6

--------------------------------------------------------------------------------





“Environmental Laws” means all applicable Laws, Orders, decrees, treaties,
directives, judgments or legally binding agreements promulgated or entered into
by or with any Governmental Entity, relating in any way to the protection of the
environment, the preservation or reclamation of natural resources, or the
generation, management, Release or threatened Release of, or exposure to, any
Hazardous Material.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any of the Debtors, is, or at any relevant time during the
past six years was, treated as a single employer under any provision of Section
414 of the Code.
“ERISA Event” means (a) any Reportable Event with respect to a Pension Plan; (b)
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Pension Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the incurrence by any of the Debtors
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including the imposition of any Lien in
favor of any Pension Plan or Multiemployer Plan; (e) a determination that any
Pension Plan is, or is expected to be, in “at-risk” status (within the meaning
of Section 303 of ERISA or Section 430 of the Code); (f) the receipt by any of
the Debtors or any ERISA Affiliate from a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (g) the incurrence
by any of the Debtors or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Pension Plan or Multiemployer
Plan; (h) the receipt by any of the Debtors or any ERISA Affiliate of any notice
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, “insolvent” (within the
meaning of Section 4245 of ERISA), or in “endangered” or “critical status”
(within the meaning of Section 305 of ERISA or Section 432 of the Code); (i) the
conditions for imposition of a Lien under Section 303(k) of ERISA or Section
430(k) of the Code shall have been met with respect to any Pension Plan; (j) the
adoption of an amendment to a Pension Plan requiring the provision of security
to such Pension Plan pursuant to Section 307 of ERISA; (k) the assertion of a
material claim (other than routine claims for benefits) against any Company Plan
or the assets thereof, or against any of the Debtors in connection with any
Company Plan; (l) receipt from the IRS of notice of the failure of any Company
Plan (or any other employee benefit plan intended to be qualified under Section
401(a) of the Code) to qualify under Section 401(a) of the Code, or the failure
of any trust forming part of any Company Plan to qualify for exemption from
taxation under Section 501(a) of the Code; (m) a withdrawal by any of the
Debtors or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA;


7

--------------------------------------------------------------------------------





or (n) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any of the
Debtors or any ERISA Affiliate.
“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing BBEP Equity Interests” has the meaning set forth in Section 4.11.
“Expense Reimbursement” has the meaning set forth in Section 3.4(a).
“Filing Party” has the meaning set forth in Section 6.2(b).
“Final Backstop Commitment” means, with respect to any Commitment Party, the
greater of zero and its (x) Remaining BCA Commitment minus (y) the Rights
Offering Purchase Amount.
“Final BCA Percentage” means, with respect to any Commitment Party, the
percentage obtained by dividing such Commitment Party’s Final Backstop
Commitment by the aggregate of the Final Backstop Commitments of all Commitment
Parties. Any reference to “Final BCA Percentage” in this Agreement means the
Final BCA Percentage in effect at the time of the relevant determination.
“Final Order” means, as applicable, an Order of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter,
which has not been reversed, stayed, reconsidered, readjudicated, modified or
amended, and as to which the time to appeal or seek certiorari has expired and
no appeal or petition for certiorari has been timely taken, or as to which any
appeal that has been taken or any petition for certiorari that has been or may
be filed has been resolved by the highest court to which the Order could be
appealed or from which certiorari could be sought or the new trial, reargument
or rehearing shall have been denied, resulted in no modification of such Order
or has otherwise been dismissed with prejudice; provided, that the possibility
that a motion under Rule 60 of the Federal Rules of Civil Procedure, as made
applicable by Rule 9024 of the Bankruptcy Rules, may be filed relating to such
Order shall not cause such Order to not be a Final Order.
“Funding Notice” has the meaning set forth in Section 2.4(a).
“GAAP” means generally accepted accounting principles in the United States.
“General Unsecured Claims” has the meaning set forth in the Approved Plan.
“Governance Term Sheet” means that certain term sheet setting forth the
governance of PermianCo following the Effective Date attached as an exhibit to
the Approved Plan.
“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory


8

--------------------------------------------------------------------------------





authority, entity, instrumentality, agency, department, commission, court or
tribunal of competent jurisdiction (including any branch, department or official
thereof).
“GUC Cash Pool” means $500,000 in cash or any greater amount in cash as
determined by the Requisite Commitment Parties and the Requisite Consenting
Second Lien Creditors (with the consent of the Company) by no later than the
date of the Disclosure Statement Hearing.
“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls or radon gas, of any nature
subject to regulation or which can give rise to liability under any
Environmental Law other than naturally occurring radioactive material on or
inside of equipment wells or Oil and Gas Property to the extent each of the
foregoing is in service.
“Hedging Contracts” means: (a) interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements entered into with one or more
financial institutions and designed to protect the Company or any of its
Subsidiaries entering into the agreement against fluctuations in interest rates
with respect to indebtedness incurred; (b) foreign exchange contracts and
currency protection agreements entered into with one or more financial
institutions and designed to protect the Company or any of its Subsidiaries
entering into the agreement against fluctuations in currency exchanges rates
with respect to indebtedness incurred; (c) any commodity futures contract,
commodity option or other similar agreement or arrangement designed to protect
against fluctuations in the price of hydrocarbons used, produced, processed or
sold by the Company or any of its Subsidiaries at the time; and (d) other
agreements or arrangements designed to protect the Company or any of its
Subsidiaries against fluctuations in interest rates, commodity prices or
currency exchange rates.
“Hedging Order” means the Order Authorizing Application of Hedge Proceeds to
Prepetition First Lien Indebtedness and to Hedge Termination Payments, entered
by the Bankruptcy Court on July 19, 2017.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases wherever located, mineral fee
interests, overriding royalty and royalty interests, net profit interests, and
production payment interests relating to oil, gas or other liquid or gaseous
hydrocarbons wherever located, including any reserved or residual interest of
whatever nature.
“Indemnified Claim” has the meaning set forth in Section 8.2.
“Indemnified Person” has the meaning set forth in Section 8.1.
“Indemnifying Party” has the meaning set forth in Section 8.1.


9

--------------------------------------------------------------------------------





“Individual BCA Commitment” means the total maximum dollar amount payable by
each Commitment Party for PermianCo Common Stock as set forth on Exhibit A (as
it may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement). The aggregate Individual BCA Commitment shall
equal the Total BCA Commitment of $775,000,000.
“Initial BCA Percentage” means, with respect to any Commitment Party, such
Commitment Party’s percentage of the Total BCA Commitment as set forth opposite
such Commitment Party’s name under the column titled “Initial BCA Percentage” on
Exhibit A (as it may be amended, supplemented or otherwise modified from time to
time in accordance with this Agreement), equal to such Commitment Party’s
Individual BCA Commitment divided by the Total BCA Commitment. Any reference to
“Initial BCA Percentage” in this Agreement means the Initial BCA Percentage in
effect at the time of the relevant determination.
“Intellectual Property Rights” has the meaning set forth in Section 5.11.
“Investment Company Act” has the meaning set forth in Section 5.27.
“Joinder Agreement” has the meaning set forth in Section 2.6(c).
“Joint Filing Party” has the meaning set forth in Section 6.2(c).
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
“LegacyCo” means the newly formed Delaware corporation or limited liability
company (treated as a partnership for Tax purposes), which formation as a
corporation or limited liability company shall be in the sole discretion of the
Requisite Consenting Second Lien Creditors. LegacyCo will be, as of the
Effective Date, the ultimate parent company of the Reorganized Debtors, and
that, in accordance with the Restructuring Transactions, inter alia, will be the
issuer of the LegacyCo Units to the Company pursuant to the Approved Plan and
the transferee of the assets (other than the Permian Assets) of the Company
(including equity interests of Subsidiaries).
“LegacyCo LLC Agreement” means the limited liability company agreement of
LegacyCo, the form of which shall be included in the Plan Supplement and shall
be in form and substance acceptable to the Requisite Consenting Second Lien
Creditors and in accordance with the Approved Plan.
“LegacyCo Organizational Documents” means the LegacyCo LLC Agreement and the
certificate of formation and/or other organizational documents of LegacyCo,
which shall be in form and substance acceptable to the Requisite Consenting
Second Lien Creditors.
“LegacyCo Units” means the common equity issued by LegacyCo.
“Legal Proceedings” means legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suit, claims, arbitrations, demands,
demand letters, claims, notices of noncompliance or violations, or proceedings.


10

--------------------------------------------------------------------------------





“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in Sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.
“Losses” has the meaning set forth in Section 8.1.
“Material Adverse Effect” means any individual Event or series of Events that,
individually or in the aggregate, (a) has, or would reasonably be expected to
have, a material and adverse effect on the business, assets, properties,
liabilities, finances, results of operations or condition (financial or
otherwise) of the Debtors and their Subsidiaries, taken as a whole, or (b)
prevents, materially delays or materially impairs or would be reasonably
expected to prevent, materially delay or materially impair the consummation of
the transactions contemplated by this Agreement or the RSA; provided, that, for
the purposes of clause (a), none of the following, either alone or in
combination, will constitute a Material Adverse Effect:  (i) of any change after
the date hereof in the United States or foreign economies or securities or
financial markets in general or that generally affects any industry in which the
Debtors primarily operate; (ii) of any change after the date hereof arising in
connection with earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions; (iii) of
any changes in applicable Laws or GAAP; (iv) resulting from the filing or
pendency of the Chapter 11 Cases or actions taken in connection with the Chapter
11 Cases that are directed by the Bankruptcy Court and made in compliance with
the Bankruptcy Code; (v) resulting from the public announcement of this
Agreement, compliance with terms of this Agreement or the consummation of the
transactions contemplated hereby; (vi) resulting directly from any act of any of
the Debtors and their Subsidiaries taken after the date hereof with the prior
written consent of the Commitment Parties or (vii) any reduction in the
accounting or carrying value of any of the assets of the Debtors or their
Subsidiaries, as required by GAAP (it being understood that the foregoing shall
not preclude any assertion that the facts or occurrences giving rise to or
contributing to such reduction should be deemed to constitute, or be taken into
account in determining whether there has been, or would reasonably be expected
to be, a Material Adverse Effect); provided, that the exceptions set forth in
clauses (i) through (iii) of this definition shall not apply to the extent that
such described Event has a disproportionately adverse impact on the Debtors,
taken as a whole, as compared to other companies in the industries in which the
Debtors operate.
“Material Contract” means all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which any Debtor is a party.
“Minimum Allocation Rights” means the rights issued to the Commitment Parties
equal to 40% of the PermianCo Common Stock to be issued on the Closing Date to
the Commitment Parties in connection with their exercise of the Minimum
Allocation Rights (subject to the dilution for the Put Option Premium, any
Shares issued after the Closing Date and on account of any Shares to be issued
under any long-term management incentive plan in respect of PermianCo).


11

--------------------------------------------------------------------------------





“Minimum Allocation Rights Securities” means the Shares underlying the Minimum
Allocation Rights. In the aggregate, the Minimum Allocation Rights Securities
shall represent Shares equal in value to $310,000,000.
“Minimum Cash Balance” has the meaning set forth in the Approved Plan.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any of the Debtors or any ERISA Affiliate is making or
accruing an obligation to make contributions, or each such plan with respect to
which any such entity has any liability or obligation (including on account of
an ERISA Affiliate).
“New Exit Facility” means a new senior secured amended and restated term loan
facility and a new senior secured amended and restated revolving facility that
shall become effective on the Effective Date of the Approved Plan.
“Non-U.S. Person” means a “non-U.S. person” as defined in Regulation S under the
Securities Act.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.
“Oil and Gas Properties” means Hydrocarbon Interests and contracts executed in
connection therewith and all tenements, hereditaments, appurtenances, and
properties belonging, affixed or incidental to such Hydrocarbon Interests,
including any and all property and situated upon or to be situated upon, and
used, built for use, or useful in connection with the operating, working or
developing of such Hydrocarbon Interests, including any and all petroleum and/or
natural gas wells, buildings, structures, field separators, liquid extractors,
plant compressors, pumps, pumping units, field gathering systems, pipelines,
tank and tank batteries, fixtures, valves, fittings, machinery and parts,
engines, boilers, liters, apparatus, equipment, appliances, tools, implements,
cables, wires, towers, taping, tubing and rods, surface leases, rights-of-way,
easements and servitudes, and all additions, substitutions, replacements for,
and fixtures and attachments thereto.
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.
“Original Agreement” has the meaning set forth in the Recitals.
“Party” has the meaning set forth in the Preamble.
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Entity succeeding to any of its principal functions under ERISA.
“Pension Plan” means any employee pension benefit plan, as such term is defined
in Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 or 430 of the Code or Section 302
of ERISA, and (i) sponsored or maintained


12

--------------------------------------------------------------------------------





(at the time of determination or at any time within the six years prior thereto)
by any of the Debtors or any ERISA Affiliate, or with respect to which any such
entity has any actual or contingent liability or obligation or (ii) in respect
of which any of the Debtors or any ERISA Affiliate is (or, if such plan were
terminated, could under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Permian Assets” has the meaning set forth in the Approved Plan.
“PermianCo” means a newly formed Delaware corporation which will acquire all of
the equity of a newly formed Delaware limited liability company to which the
Permian Assets will be contributed pursuant to the Approved Plan and which will
not be an Affiliate of the Company prior to the Effective Date.
“PermianCo Common Stock” means the common stock of PermianCo.
“PermianCo Governance Documents” means the certificate of incorporation, bylaws
and Registration Rights Agreement of PermianCo, which shall be in form and
substance reasonably satisfactory to the Requisite Commitment Parties and in
accordance with the Approved Plan and the Governance Term Sheet.
“Permitted Liens” means (a) Liens for Taxes that (i) are not yet delinquent or
(ii) are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (b) landlord’s,
operator’s, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens for labor, materials or supplies or other
like Liens arising by operation of law in the ordinary course of business or
incident to the exploration, development, operation and maintenance of oil and
gas properties provided with respect to any Real Property or personal property
incurred in the ordinary course of business consistent with past practice and as
otherwise not prohibited under this Agreement that have been filed on a schedule
with the Bankruptcy Court in connection with the Chapter 11 Cases or, if not so
filed, for amounts that are not more than 120 days delinquent and that do not
materially detract from the value of, or materially impair the use of, any
material Real Property or personal property of any of the Debtors for the
operation of the Debtors’ business, or, if for amounts that do materially
detract from the value of, or materially impair the use of, any material Real
Property or personal property of any of the Debtors, if such Lien is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made with respect thereto; (c) zoning, building codes and
other land use Laws regulating the use or occupancy of any Real Property or the
activities conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such Real Property; provided, that no such zoning, building
codes and other land use Laws prohibit the use or occupancy of such Real
Property for the operation of the Debtors’ business; (d) easements, covenants,
conditions, minor encroachments, restrictions on transfer and other similar
matters affecting title to any Real Property (including any title retention
agreement) and other title defects and encumbrances that do not or would not
materially impair the ownership, use or occupancy of such Real Property or the
operation of the Debtors’ business; (e) Liens granted under any Contracts
(including joint operating agreements, oil and gas leases, unitization and
pooling agreements, farmout agreements, joint development agreements,
transportation agreements, marketing agreements, seismic licenses and other
similar operational oil and gas agreements), in each case, to the extent the
same are ordinary and customary in the oil and gas business and do not or would


13

--------------------------------------------------------------------------------





not materially impair the ownership, use or occupancy of any Real Property for
the operation of the Debtors’ business or, if such claim does materially impair
such ownership, use, occupancy or operation, are being contested in good faith
by appropriate proceedings and for which adequate reserves have been made with
respect thereto; (f) mortgages on a lessor’s interest in a lease or sublease;
provided, that no foreclosure proceedings have been duly filed (unless, in such
case, such mortgage has been fully subordinated to all of the lessee’s rights
under the applicable lease by statute or otherwise); (g) Liens and Claims
granted to the agents and the lenders to secure obligations outstanding under
the New Exit Facility; (h) Liens granted to secure Hedging Contracts entered
into prior to or on the Effective Date in the ordinary course of business and
not for speculative purposes in accordance with the Hedging Order; (i) Liens
arising solely from royalties, overriding royalties, revenue interests, net
revenue interests, net profit interests, reversionary interests, production
payments, preferential rights of purchase, working interests and other similar
interests which exist pursuant to the terms of (x) the oil and gas leases of the
Debtors as such leases existed as of March 1, 2017 or, if acquired or entered
into after such date, as originally entered into by a Debtor or as of the date
of such acquisition, as applicable, or (y) instruments otherwise filed of record
(or for which a memorandum identifying or referencing such interest is filed of
record) in the appropriate public records as of March 1, 2017; (j) Liens and
Claims that, pursuant to the Approved Plan and the Confirmation Order, will be
discharged and released on the Effective Date and (k) Liens described in the SEC
Documents or the financial statements referred to in Section 5.20 as disclosed
to the Parties prior to the date of this Agreement.
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.
“Petition Date” has the meaning set forth in the Recitals.
“Plan Supplement” means the forms of certain documents effectuating the
transactions contemplated in the Approved Plan and RSA, which documents shall be
filed with the Clerk of the Bankruptcy Court prior to confirmation.
“Put Option” has the meaning set forth in Section 2.2(a).
“Put Option Premium” has the meaning set forth in Section 3.1(a).
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any of the Debtors, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.
“Registration Rights Agreement” has the meaning set forth in Section 6.8(a).
“Related Party” means, with respect to any Person, (a) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person, (b) any former, current
or future director, officer, agent, Affiliate,


14

--------------------------------------------------------------------------------





employee, general or limited partner, member, manager or stockholder of any of
the foregoing or (c) any co-managed entity of such Person.
“Related Transferee” has the meaning set forth in Section 2.6(b).
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating.
“Remaining BCA Commitment” means, with respect to any Commitment Party, the
remaining dollar amount that such Commitment Party is committed to fund in
respect of the Rights Offering and the Backstop Commitment after giving effect
to the exercise by such Commitment Party of its Initial BCA Percentage of the
Minimum Allocation Rights Securities, as set forth on Exhibit A (as it may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement). The aggregate Remaining BCA Commitment shall equal
$465,000,000.
“Reorganization Transactions” means the transactions, which shall be mutually
acceptable to the Requisite Consenting Second Lien Creditors and the Requisite
Commitment Parties, to be undertaken in connection with the implementation of
the Rights Offering, on the terms set forth in the Approved Plan, on or
immediately prior to the Effective Date pursuant to which the Debtors, or the
Reorganized Debtors, as applicable, will effectuate a corporate reorganization
whereby the Debtors’ assets and business operations will be segregated into
PermianCo and LegacyCo. The Reorganization Transactions shall be as set forth in
the Approved Plan and otherwise acceptable to the Requisite Consenting Second
Lien Creditors and the Requisite Commitment Parties in all respects.
“Reorganized Debtors” means the Debtors as reorganized pursuant to the terms of
the Approved Plan.
“Replacing Commitment Parties” has the meaning set forth in Section 2.3(a).
“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Pension Plan.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, consultants,
investment bankers, attorneys, accountants, advisors and other representatives.
“Requirement of Law” means, as to any Person, any Law or determination of a
Governmental Entity, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
“Requisite Commitment Parties” means, at any relevant time, the Commitment
Parties (and their Related Transferees and any other permitted transferee that
acquires any portion of a Commitment Party’s Backstop Commitment (including, for
the avoidance of doubt, any Minimum Allocation Rights) (but only to the extent
of such acquired Backstop Commitment) and


15

--------------------------------------------------------------------------------





becomes bound to this Agreement as required hereunder pursuant to a Joinder
Agreement) representing a minimum of 67% of the Total BCA Commitments as of the
time that the relevant consent or approval is determined.
“Restructuring Transactions” has the meaning set forth in the Approved Plan.
“Rights Offering” means the rights offering that is backstopped by the
Commitment Parties in respect of the Rights Offering Securities pursuant to and
in accordance with this Agreement, the Approved Plan and the Rights Offering
Procedures.
“Rights Offering Expiration Time” means the time and the date on which the
subscription form or Ballots must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable per Share purchase price.
“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Securities in accordance with the Rights Offering Procedures, including
any Commitment Parties.
“Rights Offering Procedures” means the procedures with respect to the Rights
Offering attached hereto as Exhibit C that are approved by the Bankruptcy Court
pursuant to the BCA Approval Order, which approved procedures, to the extent
different from such attachment, shall be reasonably satisfactory to the Debtors,
the Requisite Consenting Second Lien Creditors and the Requisite Commitment
Parties.
“Rights Offering Purchase Amount” means, with respect to any Commitment Party,
the aggregate purchase price in respect of the amount of Rights Offering
Securities such Commitment Party (and its Related Transferees) has purchased in
connection with their exercise of Subscription Rights in the Rights Offering, if
any.
“Rights Offering Securities” means the Shares representing 60% of the aggregate
Shares to be issued on the Closing Date (subject to dilution for the Put Option
Premium, any shares of PermianCo Common Stock issued after the Effective Date
and on account of any shares of PermianCo Common Stock to be issued under any
long-term management incentive plan in respect of PermianCo), which amount shall
be reduced to the extent that holders of General Unsecured Claims receive an
amount of PermianCo Common Stock equal in value to the GUC Cash Pool. For the
avoidance of doubt, the Rights Offering Securities do not include the Minimum
Allocation Rights Securities.
“Rights Offering Subscription Agent” means a subscription agent reasonably
satisfactory to the Debtors, the Requisite Consenting Second Lien Creditors and
the Requisite Commitment Parties.
“RSA” means that certain Amended and Restated Restructuring Support Agreement
entered into by and among the Debtors, Consenting Second Lien Creditors (which
Consenting Second Lien Creditors also constitute Second Lien Noteholder Group
Parties) and the Consenting Senior Unsecured Creditors (which also constitute
Commitment Parties hereunder), dated as of the


16

--------------------------------------------------------------------------------





date hereof (as amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms thereof).
“Sanctioned Person” has the meaning set forth in Section 5.25.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of Commerce or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom.
“SEC” means the U.S. Securities and Exchange Commission.
“SEC Documents” has the meaning set forth in Section 5.6.
“Second Lien Noteholder Group” means the ad hoc group of holders of the Second
Lien Notes.
“Second Lien Noteholder Group Parties” has the meaning set forth in the
Preamble.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” means shares of PermianCo Common Stock.
“Subscription Escrow Account” has the meaning set forth in Section 2.4(a).
“Subscription Escrow Agreement” has the meaning set forth in Section 2.4(b).
“Subscription Rights” has the meaning set forth in the Recitals.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other legal entity as to which such
Person (either alone or through or together with any other subsidiary),
(a) owns, directly or indirectly, more than 50% of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body or (c) has the power to direct the business and policies.
“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a return), all estimated taxes, deficiency assessments, additions
to tax, penalties and interest thereon and shall include any liability for such
amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group.


17

--------------------------------------------------------------------------------





“Total BCA Commitment” means the aggregate of the Individual BCA Commitments,
amounting to $775,000,000.
“Transfer” means to sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions) in which any Person receives the right to own or acquire, or
becomes obligated under this Agreement with respect to, any current or future
interest in a Subscription Right, Minimum Allocation Right, a Claim in respect
of the Senior Unsecured Notes, a Rights Offering Security, a Minimum Allocation
Right Security, a Share of PermianCo Common Stock or a Transferred Backstop
Commitment.
“Transition Services Agreement” means that certain transition services
agreement, to be entered into between LegacyCo and PermianCo on the Effective
Date, substantially in the form attached to the Plan Supplement, which
Transition Services Agreement shall be consistent with the Approved Plan and
otherwise reasonably acceptable to the Requisite Consenting Second Lien
Creditors and the Requisite Commitment Parties.
“Unsubscribed Securities” means the Rights Offering Securities that have not
been duly purchased by the Rights Offering Participants in accordance with the
Rights Offering Procedures and the Approved Plan.
“willful or intentional breach” has the meaning set forth in Section 9.5(a).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan.
Section 1.2    Construction. In this Agreement, unless the context otherwise
requires:
(a)    references to Articles, Sections, Exhibits and Schedules are references
to the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;
(b)    the division of this Agreement into Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement;
(c)    references in this Agreement to “writing” or comparable expressions
include a reference to a written document transmitted by means of electronic
mail in portable document format (pdf), facsimile transmission or comparable
means of communication;
(d)    words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;
(e)    the words “hereof,” “herein,” “hereto,” “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits and Schedules attached to this Agreement, and not to any
provision of this Agreement unless the context otherwise requires;


18

--------------------------------------------------------------------------------





(f)    the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented and all exhibits and schedules hereto;
(g)    “include,” “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it;
(h)    references to “day” or “days” are to calendar days;
(i)    when calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded
and, if the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day;
(j)    references to “the date hereof” means the date of this Agreement;
(k)    unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder in effect from time to time; and
(l)    references to “dollars” or “$” are to United States of America dollars.
Section 1.3    Conflict. In the event of any inconsistencies between the terms
of this Agreement (without reference to the Exhibits) and the Approved Plan or
the RSA, the terms of this Agreement shall control.
Section 1.4    Debtors as Parties. If there is a subsequent termination of this
Agreement by the Debtors pursuant to Section 9.4, any and all provisions of the
Agreement referencing “Weil,” the “Debtor,” or “Debtors” are, and shall continue
to be, in full force and effect with respect to the other Parties as if such
provisions were written without reference to “Weil,” the “Debtor,” or “Debtors,”
and this Agreement shall be in full force and effect with respect to each other
Party.


ARTICLE II


BACKSTOP COMMITMENT
Section 2.1    The Rights Offering; Subscription Rights; Minimum Allocation
Rights.
(a)    On and subject to the terms and conditions hereof, including entry of the
BCA Approval Order:
(i)    after entry of the Confirmation Order but prior to the Effective Date,
the Commitment Parties shall form PermianCo, which shall be taxable as a
corporation for U.S. federal income tax purposes;


19

--------------------------------------------------------------------------------





(ii)    prior to the Effective Date, the Company, on behalf of PermianCo, shall
conduct the Rights Offering pursuant to and in accordance with the Rights
Offering Procedures, this Agreement and the Approved Plan, and issue the
Subscription Rights and the Minimum Allocation Rights;
(iii)    the Company, on behalf of PermianCo, will offer the Minimum Allocation
Rights to the Commitment Parties that are Commitment Parties prior to the
commencement of the Rights Offering in proportion to their Initial BCA
Percentage. Each Commitment Party shall, on a several and neither joint nor
joint and several basis, exercise the Minimum Allocation Rights issued to and
held by such Commitment Party pursuant to and in accordance with this Agreement
and the Approved Plan at the Closing; and
(iv)    the Company, on behalf of PermianCo, shall conduct the Rights Offering
pursuant to and in accordance with the Rights Offering Procedures, this
Agreement and the Approved Plan, and issue the Subscription Rights.
(b)    If reasonably requested by the Requisite Commitment Parties, from time to
time prior to the Rights Offering Expiration Time (and any extensions thereto),
the Rights Offering Subscription Agent shall notify, within two Business Days of
receipt of such request by the Rights Offering Subscription Agent, the
Commitment Parties of the aggregate number of Subscription Rights known by the
Rights Offering Subscription Agent to have been exercised pursuant to the Rights
Offering as of the most recent practicable time before such request.
(c)    The Rights Offering and Rights Offering Securities, the offer and sale of
the Unsubscribed Securities purchased by the Commitment Parties pursuant to this
Agreement and the issuance of the Minimum Allocation Rights Securities in
respect of the exercise of the Minimum Allocation Rights will be made in
reliance on the exemption from registration provided by Section 4(a)(2) of the
Securities Act and/or Regulation D thereunder or another available exemption
from registration under the Securities Act, and the Disclosure Statement shall
include a statement to such effect. The issuance of PermianCo Common Stock in
respect of the Put Option Premium will be made in reliance on the exemption from
registration pursuant to section 1145 of the Bankruptcy Code and the Disclosure
Statement shall include a statement to such effect. The issuance of PermianCo
Common Stock in respect of the Minimum Allocation Rights will be made in
reliance on the exemption from registration provided by Section 4(a)(2) of the
Securities Act and/or Regulation D thereunder or another available exemption
from registration under the Securities Act.
(d)    Eligible Offerees (including the Commitment Parties) as of a record date
to be reasonably acceptable to the Debtors, the Requisite Commitment Parties and
the Requisite Consenting Second Lien Creditors will receive Subscription Rights
from the Company to purchase, at a purchase price per Share, up to its pro rata
share (measured as (i) the principal amount of Senior Unsecured Notes divided by
(ii) the aggregate amount of all Senior Unsecured Notes) of the Rights Offering
Securities.
(e)    The Ballots shall provide a place, or shall be accompanied by a
subscription form, whereby each Eligible Offeree may exercise its Subscription
Rights in whole or in part. The Subscription Rights may be exercised during the
offering period specified in the Rights Offering


20

--------------------------------------------------------------------------------





Procedures, which offering period shall be reasonably acceptable to the Debtors,
the Requisite Consenting Second Lien Creditors and the Requisite Commitment
Parties, and as may be extended one or more times as agreed to by the Debtors,
the Requisite Consenting Second Lien Creditors and the Requisite Commitment
Parties. The Approved Plan and the Rights Offering Procedures shall provide that
in order to exercise its Subscription Rights, each Eligible Offeree (including
the Commitment Parties) shall, prior to the Rights Offering Expiration Time,
return a duly executed Ballot (or subscription form), to the Rights Offering
Subscription Agent and pay an amount equal to the aggregate purchase price for
the amount of Rights Offering Securities elected to be purchased by such
Eligible Offeree by wire transfer of immediately available funds prior to the
Rights Offering Expiration Time to the Subscription Escrow Account; provided,
that the Commitment Parties shall not be required to deposit such funds until
two Business Days prior to the Closing Date. The exercise of a Subscription
Right by an Eligible Offeree is irrevocable unless the Rights Offering is not
consummated. If the Rights Offering Subscription Agent for any reason does not
receive from an Eligible Offeree a timely and duly completed Ballot (or
subscription form, if applicable), and if the payment is not timely deposited in
the Subscription Escrow Account for the Rights Offering Securities elected to be
exercised by such Eligible Offeree, the Approved Plan shall provide that, unless
otherwise approved by the Debtors, the Requisite Consenting Second Lien
Creditors and the Requisite Commitment Parties, such Eligible Offeree shall be
deemed to have relinquished and waived its right to exercise Subscription Rights
in the Rights Offering. For the avoidance of doubt, notwithstanding the
foregoing, the funding obligations, timing and procedures for the Commitment
Parties are set forth in Section 2.4.
Section 2.2    The Backstop Commitment.
(a)    On and subject to the terms and conditions hereof, including entry of the
BCA Approval Order, each Commitment Party hereby agrees to fund its Final
Backstop Commitment and grants to the Company an option (collectively, the “Put
Option”) to require such Commitment Party to purchase Unsubscribed Securities on
the Closing Date subject to the terms and conditions of this Agreement, and the
Company shall have the right to enforce the Put Option on behalf of PermianCo.
(b)    Upon the exercise of the Put Option, each Commitment Party agrees,
severally and not jointly, to purchase, and the Company shall sell on behalf of
PermianCo to such Commitment Party, on the Closing Date, the number of
Unsubscribed Securities equal to (x) such Commitment Party’s Final BCA
Percentage multiplied by (y) the aggregate number of Unsubscribed Securities,
rounded among the Commitment Parties solely to avoid fractional shares as the
Requisite Commitment Parties may determine. The obligations of the Commitment
Parties described in Section 2.1(a)(i) and Section 2.2(b) shall be referred to
as the “Backstop Commitment.” The Company may exercise the Put Option by
delivery to each Commitment Party of a written put election notice, provided,
that the Put Option shall automatically and irrevocably be deemed to have been
exercised by the Company without the need for delivery of written notice or the
taking of any other further action by the Company or any other any Person, if
the conditions set forth in Section 7.1(f) shall have been satisfied or waived
in accordance with this Agreement. The purchase price payable by each Commitment
Party in respect of each Unsubscribed Security that such Commitment Party is
obligated to purchase under its Backstop Commitment shall be a per Share
purchase price


21

--------------------------------------------------------------------------------





equivalent to the per Share purchase price for the Minimum Allocation Rights
Securities and the Rights Offering Securities.
Section 2.3    Commitment Party Default.
(a)    Upon the occurrence of a Commitment Party Default, each Commitment Party
(other than any Defaulting Commitment Party) shall have the right, but not the
obligation, within five Business Days after receipt of written notice from the
Company to all Commitment Parties of such Commitment Party Default, which notice
shall be given promptly following the occurrence of such Commitment Party
Default and to all Commitment Parties substantially concurrently (such five
Business Day period, the “Commitment Party Replacement Period”), to make
arrangements for one or more of the Commitment Parties (other than any
Defaulting Commitment Party) to purchase all or any portion of the Available
Securities (such purchase, a “Commitment Party Replacement”) on the terms and
subject to the conditions set forth in this Agreement and in such amounts as may
be agreed upon by all of the Commitment Parties electing to purchase all or any
portion of the Available Securities, or, if no such agreement is reached, based
upon the relative applicable Initial BCA Percentages of any such Commitment
Parties (such Commitment Parties, the “Replacing Commitment Parties”). Any such
Available Securities purchased by a Replacing Commitment Party (and any
commitment and applicable aggregate purchase price associated therewith) shall
be included, among other things, in the determination of (w) Minimum Allocation
Rights of such Replacing Commitment Party for all purposes hereunder, (x) the
Unsubscribed Securities of such Replacing Commitment Party for all purposes
hereunder, (y) the Initial BCA Percentage of such Replacing Commitment Party for
purposes of Section 3.1(a) and (z) the Backstop Commitment of such Replacing
Commitment Party for purposes of the definition of Requisite Commitment Parties.
If a Commitment Party Default occurs, the Outside Date shall be delayed only to
the extent necessary to allow for the Commitment Party Replacement to be
completed within the Commitment Party Replacement Period.
(b)    No Commitment Party shall have any liability for the Backstop Commitment
of any other Commitment Party. Nothing in this Agreement shall be deemed to
require a Commitment Party to purchase more than its Initial BCA Percentage of
the Minimum Allocation Rights Securities or Final BCA Percentage of the
Unsubscribed Securities. If a Commitment Party is a Defaulting Commitment Party,
it shall not be entitled to, and shall be deemed to have irrevocably forfeited
its rights to receive, any of the Put Option Premium or Breakup Premium
hereunder, as applicable, and the Replacing Commitment Parties shall instead be
entitled to such Put Option Premium or Breakup Premium, as applicable, ratably
in proportion to their respective Commitment Party Replacement.
(c)    For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Section 9.5 but subject to the limitations set forth in Section 10.9
and Section 10.10, no provision of this Agreement shall relieve any Defaulting
Commitment Party from liability hereunder, or limit the availability of the
remedies set forth in Section 10.9, in connection with any such Defaulting
Commitment Party’s Commitment Party Default.


22

--------------------------------------------------------------------------------





Section 2.4    Subscription Escrow Account Funding.
(a)    Funding Notice. No later than the fifth Business Day following the Rights
Offering Expiration Time, the Rights Offering Subscription Agent shall, on
behalf of the Company, deliver to each Commitment Party (and their respective
counsels and financial advisors) a written notice (which may be provided by
electronic mail) (the “Funding Notice”) setting forth (i) a true and accurate
calculation of (A) the number of Rights Offering Securities elected to be
purchased by the Rights Offering Participants and the aggregate purchase price
therefor (which shall additionally separately show the Rights Offering Purchase
Amount); (B) the aggregate number of Unsubscribed Securities, if any, and the
aggregate purchase price therefor; and (C) the aggregate number of Unsubscribed
Securities to be issued and sold by the Company on behalf of PermianCo to such
Commitment Party (based upon such Commitment Party’s Final BCA Percentage) and
the aggregate purchase price therefor; and (ii) the escrow account to which such
Commitment Party shall deliver and pay the aggregate purchase price for such
Commitment Party’s Final BCA Percentage of the Unsubscribed Securities along
with the aggregate purchase price for the Minimum Allocation Rights Securities
and the Rights Offering Securities, if any (such escrow account, or other
segregated account of the Rights Offering Subscription Agent, the “Subscription
Escrow Account”). The Rights Offering Subscription Agent shall promptly provide
any written backup, information and documentation relating to the information
contained in the applicable Funding Notice as any Commitment Party may
reasonably request.
(b)    Subscription Escrow Account Funding. On the Business Day before the
Closing Date (the “Backstop Funding Date”), each Commitment Party shall deliver
and pay an amount equal to the sum of:
(i)    the aggregate purchase price for such Commitment Party’s Initial BCA
Percentage of the Minimum Allocation Rights Securities issued pursuant to the
Minimum Allocation Rights; plus
(ii)    the aggregate purchase price for the PermianCo Common Stock issuable
pursuant to such Commitment Party’s exercise of Subscription Rights, if any,
issued to it in the Rights Offering; plus
(iii)    the aggregate purchase price for such Commitment Party’s Final BCA
Percentage of the Unsubscribed Securities,
by wire transfer of immediately available funds in U.S. dollars into the
Subscription Escrow Account in satisfaction of such Commitment Party’s Backstop
Commitment, including its obligations to fully exercise its Minimum Allocation
Rights, and for the payment of the aggregate purchase price for Subscription
Rights, if any, exercised by such Commitment Party. The Subscription Escrow
Account shall be established with an escrow agent satisfactory to the Debtors,
the Requisite Commitment Parties and the Requisite Consenting Second Lien
Creditors pursuant to an escrow agreement in form and substance reasonably
satisfactory to the Debtors, the Requisite Commitment Parties and the Requisite
Consenting Second Lien Creditors (or, if the Subscription Escrow Account is a
segregated account of the Rights Offering Subscription Agent, such account and
related procedures shall be reasonably satisfactory to the Debtors, the
Requisite Consenting Second Lien


23

--------------------------------------------------------------------------------





Creditors and the Requisite Commitment Parties) (the “Subscription Escrow
Agreement”). If this Agreement is terminated in accordance with its terms or the
Rights Offering is terminated for any reason, the funds held in the Subscription
Escrow Account shall be released, and each Commitment Party (and each other
Rights Offering Participant) shall receive from the Subscription Escrow Account
the cash amount actually funded to the Subscription Escrow Account by such
Commitment Party (and each other Rights Offering Participant), without any
interest, as soon as practicable following such termination.
Section 2.5    Closing.
(a)    Subject to Article IX, unless otherwise mutually agreed in writing among
the Debtors, the Requisite Consenting Second Lien Creditors and the Requisite
Commitment Parties, the closing of the Backstop Commitments (the “Closing”)
shall take place at the offices of Akin Gump, One Bryant Park, New York, NY
10036, at 9:30 a.m., New York City time, on the date that is three Business Days
after the date on which all of the conditions set forth in Article VII shall
have been satisfied or waived in accordance with this Agreement (other than
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions), which shall also be the
Effective Date under the Approved Plan. The date on which the Closing actually
occurs shall be referred to herein as the “Closing Date.”
(b)    At the Closing, the funds held in the Subscription Escrow Account shall
be released and utilized as set forth in, and in accordance with, the Approved
Plan and, if applicable, the Subscription Escrow Agreement.
(c)    At the Closing, issuance of the PermianCo Common Stock in connection with
(x) the purchase of the Unsubscribed Securities, (y) the purchase of the Rights
Offering Securities, if any, on account of the exercise of Subscription Rights
and (z) the purchase of the Minimum Allocation Rights Securities will be made by
PermianCo to each Commitment Party (or to the account of its designee in
accordance with Section 2.6(a)) against payment therefor, in satisfaction of
such Commitment Party’s Backstop Commitment, including its obligations to fully
exercise its Minimum Allocation Rights, and for the payment of the aggregate
purchase price for Subscription Rights, if any, exercised by such Commitment
Party. In addition, the issuance of the PermianCo Common Stock in respect of the
Put Option Premium shall also be issued to the Commitment Parties as set forth
in Sections 3.1 and 3.2. Unless a Commitment Party requests delivery of a
physical stock certificate, the entry of any PermianCo Common Stock to be
delivered pursuant to this Section 2.5(c) into the account of a Commitment Party
pursuant to PermianCo’s book entry procedures and delivery to such Commitment
Party of an account statement reflecting the book entry of such Unsubscribed
Securities shall be deemed delivery of such Unsubscribed Securities for purposes
of this Agreement, it being understood that such book entry procedures may be
those of a transfer agent acting on behalf of PermianCo in such capacity,
satisfactory to the Requisite Commitment Parties. Notwithstanding anything to
the contrary in this Agreement, all PermianCo Common Stock to be delivered to
the Commitment Parties will be delivered with all issue, stamp, transfer, sales
and use, or similar transfer Taxes or duties that are due and payable (if any)
in connection with such delivery duly paid by PermianCo.


24

--------------------------------------------------------------------------------





Section 2.6    Designation and Assignment Rights.
(a)    Each Commitment Party shall have the right to designate by written notice
to PermianCo (if formed) and the Company no later than two Business Days prior
to the Closing Date that some or all of the Unsubscribed Securities that such
Commitment Party is required to purchase in accordance with Section 2.2, Rights
Offering Securities delivered in connection with the exercise of Subscription
Rights (if any), the Minimum Allocation Rights Securities that it is obligated
to purchase hereunder and the PermianCo Common Stock in respect of the Put
Option Premium be issued in the name of, and delivered to, one or more of its
Related Transferees (other than any portfolio company of such Commitment Party
or its Affiliates) upon receipt by the Company on behalf of PermianCo of payment
therefor in accordance with the terms hereof, which notice of designation shall
(i) be addressed to PermianCo and the Company and signed by such Commitment
Party and each such Related Transferee, (ii) specify the number of Unsubscribed
Securities delivered in connection with the exercise of Subscription Rights (if
any) and/or the Minimum Allocation Rights Securities that it is obligated to
purchase hereunder and the PermianCo Common Stock in respect of the Put Option
Premium to be delivered to or issued in the name of such Related Transferee and
(iii) contain a confirmation by each such Related Transferee of the accuracy of
the representations set forth in Sections 4.6 through 4.12 as applied to such
Related Transferee in respect of the Unsubscribed Securities (or any other
PermianCo Common Stock not issued in reliance on section 1145 of the Bankruptcy
Code); provided, that no such designation pursuant to this Section 2.6(a) shall
relieve such Commitment Party from its obligations under this Agreement.
(b)    Each Commitment Party shall have the right to Transfer all or any portion
of its Individual BCA Commitment (together with a pro rata amount of its Minimum
Allocation Rights) to (i) one or more of its Affiliates or any investment fund
the primary investment advisor to which is such Commitment Party, the investment
advisor of such Commitment Party or an Affiliate thereof (an “Affiliated Fund”)
or (ii) one or more special purpose vehicles that are wholly-owned by such
Commitment Party and for one or more of its Affiliated Funds, created for the
purpose of holding such Backstop Commitment or holding debt or equity of the
Debtors, and with respect to which such Commitment Party under this clause (ii)
either (A) has provided an adequate equity support letter or a guarantee of such
special purpose vehicle’s Backstop Commitment in form and substance reasonably
acceptable to the Debtors, the Requisite Consenting Second Lien Creditors and
the Requisite Commitment Parties or (B) otherwise remains obligated to fund the
Backstop Commitment to be Transferred until the consummation of the Approved
Plan; provided, that the equity of such special purpose vehicle shall not be
transferable other than to such Persons described in clause (i) or (ii) of this
Section 2.6(b), and in such manner, as such Commitment Party’s Backstop
Commitment is transferable pursuant to this Section 2.6(b) (each of the Persons
referred to in clauses (i) and (ii), a “Related Transferee”).
(c)    With respect to any transferee that is not a Related Transferee of a
Commitment Party, each Commitment Party may Transfer, on one or more occasions,
any amount of its Individual BCA Commitment (together with a pro rata amount of
its Minimum Allocation Rights), to any Person so long as such transferee agrees,
pursuant to a joinder agreement in form and substance satisfactory to the
Debtors, the Requisite Consenting Second Lien Creditors, and Requisite
Commitment Parties (a “Joinder Agreement”) (including, for the avoidance of
doubt,


25

--------------------------------------------------------------------------------





the agreements and commitments set forth in Section 4.11), to be bound by the
obligations of such Commitment Party under this Agreement, and each of such
Commitment Party, and such transferee shall have duly executed and delivered a
copy of such Joinder Agreement to counsel for the Debtors, the Commitment
Parties, and the Second Lien Noteholder Group Parties. Except with respect to a
Transfer to a Commitment Party or Related Transferee, (i) the Debtors and the
Requisite Consenting Second Lien Creditors, acting in good faith, shall have
determined, in their reasonable discretion after due inquiry and investigation,
that the proposed transferee is reasonably capable of fulfilling such
obligations, or (ii) absent such a determination, the proposed transferee shall
have deposited into an escrow account under arrangements satisfactory to the
Debtors and the Requisite Consenting Second Lien Creditors funds sufficient, in
the reasonable determination of the Debtors and the Requisite Consenting Second
Lien Creditors, to satisfy such proposed transferee’s Backstop Commitment. Upon
compliance with this Section 2.6(c), the transferring Commitment Party shall be
deemed to relinquish its rights (and be released from its obligations, except
for any claim for breach of this Agreement that occurs prior to such Transfer)
under this Agreement to the extent of such transferred rights and obligations,
and the transferee shall be fully bound as a Commitment Party hereunder for all
purposes of this Agreement. Any Transfer under this Section 2.6(c) shall be in
an amount not less than the lesser of Individual BCA Commitments (including
Minimum Allocation Rights) evidencing $5.0 million (on each such occasion) and
such transferring Commitment Party’s full Individual BCA Commitment.
(d)    Each Commitment Party, severally and not jointly, agrees that it will not
Transfer, at any time prior to the Closing Date or the earlier termination of
this Agreement in accordance with Article IX, any of its rights and obligations
under this Agreement, including all or any portion of its Individual BCA
Commitment (or Minimum Allocation Rights), to any Person other than in
accordance with Sections 2.3, 2.6(a), 2.6(b) and 2.6(c), and in all cases, in
compliance with applicable securities Laws, and any Transfer in contravention
hereof shall be null and void ab initio. After the Closing Date, nothing in this
Agreement or the certificate of incorporation of PermianCo or bylaws of
PermianCo shall limit or restrict in any way the ability of any Commitment Party
(or any permitted transferee thereof) to Transfer any of the shares of PermianCo
Common Stock or any interest therein; provided, that any such Transfer shall be
made pursuant to applicable securities Laws. For the avoidance of doubt,
notwithstanding anything to the contrary in this Agreement, nothing contained in
this Agreement shall prohibit or restrict the ability of any Commitment Party to
Transfer its Senior Unsecured Notes at any time to any Person; provided,
however, any Transfer of Senior Unsecured Notes by a Commitment Party shall be
in accordance with the terms of the RSA.
(e)    Any transferee of a Commitment Party’s Individual BCA Commitment
(together with a pro rata amount of its Minimum Allocation Rights) in compliance
with this Section 2.6 shall become a Commitment Party, and Exhibit A shall be
amended to reflect such Transfer. Any Person that becomes a Commitment Party as
permitted under this Agreement after the date hereof shall be required to become
a party to the RSA at the same time as such Person becomes a Commitment Party,
by executing a joinder thereto in the form attached as Exhibit C to the RSA.


26

--------------------------------------------------------------------------------





ARTICLE III


PUT OPTION PREMIUM AND EXPENSE REIMBURSEMENT
Section 3.1    Put Option Premium Payable by the Company.
(a)    Subject to Section 3.2, as consideration for the Put Option, the Backstop
Commitment and the other agreements of the Commitment Parties in this Agreement,
including the obligation of each of the Commitment Parties to exercise the
Minimum Allocation Rights issued to and held by such Commitment Party, the
Company shall cause to be paid at the Closing in shares of PermianCo Common
Stock a nonrefundable premium in an amount equal to 10.0% of the aggregate
outstanding number of shares of PermianCo Common Stock issued on the Closing
Date, payable in accordance with Section 3.2, to the Commitment Parties
(including any Replacing Commitment Party, but excluding any Defaulting
Commitment Party) or their designees based upon their respective Initial BCA
Percentage at the time the payment is made (the “Put Option Premium”).
(b)    The provisions for the payment of the Put Option Premium, Breakup
Premium, the Expense Reimbursement, the granting of the Minimum Allocation
Rights (and the underlying securities) and the indemnification provisions under
Article VIII, are an integral part of the transactions contemplated by this
Agreement and without these provisions the Commitment Parties would not have
entered into this Agreement. The Put Option Premium, the Breakup Premium, the
granting of the Minimum Allocation Rights (and the underlying securities), the
indemnification provisions and the Expense Reimbursement shall constitute
allowed administrative expense claims of the Debtors’ estate under
sections 503(b) and 507 of the Bankruptcy Code under (i) the BCA Approval Order,
if the Debtors are parties to the RSA and this Agreement as of the date of the
entry of the BCA Approval Order, or (ii) the Confirmation Order, if the Debtors
are not parties to the RSA and this Agreement as of the date of the entry of the
BCA Approval Order.
Section 3.2    Payment of the Put Option Premium. The Put Option Premium shall
be fully earned and nonrefundable by no later than entry of (a) the BCA Approval
Order, if the Debtors are parties to the RSA and this Agreement as of the date
of the entry of the BCA Approval Order or (b) the Confirmation Order, if the
Debtors are not parties to the RSA and this Agreement as of the date of the
entry of the BCA Approval Order. The Put Option Premium shall be paid at the
Closing by PermianCo to satisfy the obligation of the Debtors, free and clear of
any deduction for any applicable Taxes, on the Closing Date as set forth above,
unless the Breakup Premium under Section 9.5(b) becomes payable by the Debtors
to the Commitment Parties. For the avoidance of doubt, the Put Option Premium
will be payable as provided herein in partial consideration for the exercise by
each of the Commitment Parties of the Subscription Rights and Minimum Allocation
Rights issued to and held by such Commitment Party, irrespective of the amount
of Unsubscribed Securities that are to be issued and actually required to be
purchased by the Commitment Parties as set forth in the Funding Notice, if any.
Section 3.3    Tax Treatment of the Put Option Premium. The Parties agree to
treat the Put Option Premium as “option premium” for U.S. federal income Tax
purposes and to not take any


27

--------------------------------------------------------------------------------





action inconsistent therewith unless otherwise required by a final determination
to the contrary within the meaning of section 1313(a) of the Tax Code.
Section 3.4    Expense Reimbursement.
(a)    Subject to entry of (x) the BCA Approval Order, if the Debtors are
parties the RSA and this Agreement as of the date of the entry of the BCA
Approval Order, or (y) the Confirmation Order, if the Debtors are not parties to
the RSA and this Agreement as of the date of the entry of the BCA Approval
Order, the Debtors shall pay in accordance with Section 3.4(b) (such payment
obligations set forth in clauses (i) through (iii) below, collectively, the
“Expense Reimbursement”):
(i)    all reasonable and documented fees, costs and expenses of the Commitment
Parties and the Second Lien Noteholder Group (including the reasonable and
documented fees, costs, expenses and disbursements of (v) Akin Gump Strauss
Hauer & Feld LLP, counsel to certain Commitment Parties, and Perella Weinberg
Partners LP, financial advisor to certain Commitment Parties, (w) White & Case
LLP, counsel to a group of certain Commitment Parties, and Miller Buckfire &
Co., LLC, financial advisor to a group of certain Commitment Parties,
(x) Kirkland & Ellis LLP, counsel to the Second Lien Noteholder Group, and
Moelis & Company, financial advisor to the Second Lien Noteholder Group, (y) any
other advisors for oil and gas, title, environmental, operational, accounting,
insurance, human resource/board selection, transfer and transition/integration
matters retained by the Commitment Parties or the Second Lien Noteholder Group
Parties and (z) any other advisors retained by the Commitment Parties or the
Second Lien Noteholder Group Parties;
(ii)    without duplication of the reimbursable expenses described under
clause (i), all reasonable and documented fees, costs and expenses of any and
all other of the professionals, advisors and consultants retained by the
Commitment Parties or the Second Lien Noteholder Group Parties; and
(iii)    all filing fees, if any, required by the HSR Act or any other Antitrust
Law and all reasonable documented expenses related thereto, in each case, that
have been paid or are payable by the Commitment Parties in connection with the
Restructuring Transactions.
(b)    The Expense Reimbursement described in this Section 3.4 accrued through
the date on which the BCA Approval Order shall be paid in cash in full within
one Business Day of such date. The Expense Reimbursement shall thereafter be
payable on a regular and continuing basis by the Debtors promptly after receipt
of monthly invoices therefor in cash in full; provided, that the Debtors’ final
payment, including estimated amounts through the Closing, shall be made
contemporaneously with the Closing or the termination of this Agreement pursuant
to Article IX. The Commitment Parties shall promptly provide copies of all
invoices (redacted as necessary to protect privileges) to the Debtors and to the
United States Trustee if requested. Unless otherwise ordered by the Bankruptcy
Court, no recipient of any payment hereunder shall be required to file with
respect thereto any interim or final fee application with the Bankruptcy Court.
The Expense Reimbursement


28

--------------------------------------------------------------------------------





described in this Section 3.4 is in addition to, and not in replacement of, any
expense reimbursement under the RSA or the Approved Plan.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES AND SECOND LIEN
NOTEHOLDER GROUP PARTIES
Each Second Lien Noteholder Group Party and each Commitment Party severally, and
not jointly, represents and warrants as to itself only (unless otherwise set
forth herein, as of the date of this Agreement and as of the Closing Date) as
set forth below.
Section 4.1    Incorporation. Such Party is a legal entity duly organized,
validly existing and, if applicable, in good standing (or the equivalent
thereof) under the Laws of its jurisdiction of incorporation or organization.
Section 4.2    Power and Authority. Such Party has the requisite power and
authority (corporate or otherwise) to enter into, execute and deliver this
Agreement and each other Restructuring Documents to which such Party is a party
and to perform its obligations hereunder and thereunder and has taken all
necessary action (corporate or otherwise) required for the due authorization,
execution, delivery and performance by it of this Agreement and the other
Restructuring Documents.
Section 4.3    Execution and Delivery. This Agreement and each other
Restructuring Document to which such Party is a party (a) has been, or prior to
its execution and delivery will be, duly and validly executed and delivered by
such Party and (b) assuming due and valid execution and delivery hereof and
thereof by the other Parties, will constitute valid and legally binding
obligations of such Party, enforceable against such Party in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar Laws limiting creditors’ rights
generally or by equitable principles relating to enforceability.
Section 4.4    No Conflict. Assuming that the consents referred to in
clauses (a) and (b) of Section 4.5 are obtained, the execution and delivery by
such Party of this Agreement and each other Restructuring Document to which such
Party is a party, the compliance by such Party with all of the provisions hereof
and thereof and the consummation of the transactions contemplated herein and
therein (a) will not conflict with, or result in a breach or violation of, any
of the terms or provisions of, or constitute a default under (with or without
notice or lapse of time, or both), or result in the acceleration of, or the
creation of any Lien under, any Contract to which such Party is a party or by
which such Party is bound or to which any of the properties or assets of such
Party are subject, (b) will not result in any violation of the provisions of the
certificate of incorporation or bylaws (or comparable constituent documents) of
such Party and (c) will not result in any material violation of any Law or Order
applicable to such Party or any of its properties, except in each of the cases
described in clauses (a) or (c), for any conflict, breach, violation, default,
acceleration or Lien which would not reasonably be expected, individually or in
the aggregate, to prohibit, materially delay or materially and adversely impact
such Party’s performance of its obligations under this Agreement.


29

--------------------------------------------------------------------------------





Section 4.5    Consents and Approvals. No consent, approval, authorization,
Order, registration or qualification of or with any Governmental Entity having
jurisdiction over such Party or any of its properties is required for the
execution and delivery by such Party of this Agreement and each other
Restructuring Document to which such Party is a party, the compliance by such
Party with the provisions hereof and thereof and the consummation of the
transactions (including, if such Party is a Commitment Party, the purchase by
such Party of its Initial BCA Percentage of the Minimum Allocation Rights
Securities and Final BCA Percentage of the Unsubscribed Securities) contemplated
herein and therein, except (a) any consent, approval, authorization, order,
registration or qualification which, if not made or obtained, would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely impact such Party’s performance of
its obligations under this Agreement and each other Restructuring Document to
which such Party is a party and (b) filings, notifications, authorizations,
approvals, consents, clearances or termination or expiration of all applicable
waiting periods under any Antitrust Laws in connection with the transactions
contemplated by this Agreement.
Section 4.6    No Registration. If such Party is a Commitment Party, such
Commitment Party understands that (a) the Unsubscribed Securities, the Rights
Offering Securities subject to the Subscription Rights and the Minimum
Allocation Rights Securities have not been registered under the Securities Act
by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends on, among other things, the
bona fide nature of the investment intent and the accuracy of such Commitment
Party’s representations as expressed herein or otherwise made pursuant hereto
and (b) the foregoing securities cannot be sold unless subsequently registered
under the Securities Act or an exemption from registration is available.
Section 4.7    Purchasing Intent. If such Party is a Commitment Party, such
Commitment Party is acquiring the Unsubscribed Securities, the Rights Offering
Securities subject to the Subscription Rights and the Minimum Allocation Rights
Securities for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof not in compliance
with applicable securities Laws, and such Commitment Party has no present
intention of selling, granting any participation in, or otherwise distributing
the same, except in compliance with applicable securities Laws.
Section 4.8    Sophistication; Investigation. If such Party is a Commitment
Party, such Commitment Party has such knowledge and experience in financial and
business matters such that it is capable of evaluating the merits and risks of
its investment in the Unsubscribed Securities, the Rights Offering Securities
subject to the Subscription Rights and the Minimum Allocation Rights Securities.
Such Commitment Party is an “accredited investor” within the meaning of Rule
501(a) of the Securities Act or a “qualified institutional buyer” within the
meaning of Rule 144A of the Securities Act. Such Commitment Party understands
and is able to bear any economic risks associated with such investment
(including the necessity of holding such shares for an indefinite period of
time). Except for the representations and warranties expressly set forth in this
Agreement or any other Restructuring Document, such Commitment Party has
independently evaluated the merits and risks of its decision to enter into this
Agreement and disclaims reliance on any representations or warranties, either
express or implied, by or on behalf of any of the Debtors.


30

--------------------------------------------------------------------------------





Section 4.9    No Broker’s Fees. If such Party is a Commitment Party, such
Commitment Party is not a party to any Contract with any Person (other than this
Agreement and any Contract giving rise to the Expense Reimbursement hereunder,
including, for the avoidance of doubt, the financial advisors listed in Section
3.4(a)(i)) that would give rise to a valid claim against any of the Debtors or
the Reorganized Debtors for a brokerage commission, finder’s fee or like payment
in connection with the Rights Offering, the sale of the Unsubscribed Securities,
the sale of the Rights Offering Securities subject to the Subscription Rights or
the sale of the Minimum Allocation Rights Securities.
Section 4.10    Legend. If such Party is a Commitment Party, such Commitment
Party understands that any “restricted securities” acquired by it pursuant to
the Approved Plan, if certificated, shall bear, or if uncertificated, shall be
deemed to include, a customary Securities Act legend.
Section 4.11    Agreements of the Commitment Parties. For purposes of this
Section 4.11, the terms “own” and “acquire” and any variation thereon shall as
used herein mean as determined for U.S. federal income tax purposes, and the
term “Existing BBEP Equity Interests” shall be limited to outstanding Series A
Cumulative Redeemable Preferred Units, Series B Preferred Units and common units
of BBEP.
(a)    Each Commitment Party represents and warrants, to its actual knowledge,
that it (or in the event it is a disregarded entity for U.S. federal income tax
purposes, its tax-regarded owner) does not own any Existing BBEP Equity
Interests, except as set forth on the signature page for such Commitment Party.
(b)    Each Commitment Party shall promptly notify the Debtors if, as of the
date hereof (or the date such Commitment Party becomes a party hereto) or
anytime on or prior to the Effective Date, to its actual knowledge, any of the
following persons or entities owns or becomes the owner of Existing BBEP Equity
Interests:
(i)    any entity wholly owned (directly or indirectly) by such Commitment
Party, and
(ii)    any person that wholly owns (directly or indirectly) such Commitment
Party.
Such notification shall include the amount and type of Existing BBEP Equity
Interests that such person or entity owns. To its actual knowledge, each
Commitment Party shall set forth on its signature page to this Agreement any
ownership of Existing BBEP Equity Interests as of the date of this Agreement by
any entity wholly owned or wholly owning such Commitment Party.
For the avoidance of doubt, where the phrase “to its actual knowledge” is used
in this Section 4.11, such phrase means the actual knowledge of the individual
signing this Agreement on behalf of a Commitment Party.
The representations and warranties made above are only made as of the date of
this Agreement.


31

--------------------------------------------------------------------------------









32

--------------------------------------------------------------------------------





(a)    Such Commitment Party shall cooperate with the Debtors and with LegacyCo
and make available such information, records or other documents as are within
the possession or control of such Commitment Party and are reasonably requested
by the Debtors or LegacyCo in respect of the preparation of any tax filing, any
audit or other proceeding, in each case as relates to the income tax treatment
of the Restructuring Transactions effectuated pursuant to the Approved Plan;
provided, however, for the avoidance of doubt, that such information, records or
other documents shall not include any information that is confidential or
proprietary in any respect (as determined in such Commitment Party’s sole
discretion).
Section 4.12    Access to Information.  If such Party is a Commitment Party,
such Commitment Party acknowledges that it has been afforded the opportunity to
ask questions and receive answers concerning the Debtors and to obtain
additional information that it has requested to verify the accuracy of the
information contained herein.
Section 4.13    Sufficient Funds. If such Party is a Commitment Party, such
Commitment Party will have as of the Closing sufficient assets and the financial
capacity to perform all of its obligations under this Agreement, including the
ability to fully exercise all Minimum Allocation Rights that are issued to it
and fund such Commitment Party’s aggregate purchase price for the Unsubscribed
Securities, if any.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF THE DEBTORS
Each Debtor, jointly severally, represents and warrants (unless otherwise set
forth herein, as of the date of this Agreement and as of the Closing Date) as
set forth below.
Section 5.1    Formation. Such Party is a legal entity duly organized, validly
existing and, if applicable, in good standing (or the equivalent thereof) (a)
under the Laws of its jurisdiction of incorporation or organization and (b)
except where the failure to have any such authority or qualification would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, in each jurisdiction where the conduct of its business as
currently conducted requires such qualifications.
Section 5.2    Power and Authority. Such Party has the requisite power and
authority (corporate or otherwise) to (a) subject to the entry of the BCA
Approval Order, enter into, execute and deliver this Agreement and, subject to
the entry of the BCA Approval Order, Disclosure Statement Order and the
Confirmation Order, each other Restructuring Documents to which such Party is a
party and to perform its obligations hereunder and thereunder and has taken all
necessary action (corporate or otherwise) required for the due authorization,
execution, delivery and performance by it of this Agreement and the other
Restructuring Documents and the consummation of the transactions contemplated
hereby and thereby and (b) to own its property and assets and to transact the
business in which it is currently engaged and presently proposes to engage. Each
of the Debtors is in compliance in all material respects with all Requirements
of Law, except to the extent that the failure to be in compliance could not
reasonably be expected to have a Material Adverse Effect.


33

--------------------------------------------------------------------------------





Section 5.3    Execution and Delivery; Enforceability. Subject to entry of the
BCA Approval Order, this Agreement and, subject to the entry of the BCA Approval
Order, Disclosure Statement Order and the Confirmation Order, each other
Restructuring Document to which such Party is a party (a) has been, or prior to
its execution and delivery will be, duly and validly executed and delivered by
such Party and (b) assuming due and valid execution and delivery hereof and
thereof by the other Parties, will constitute valid and legally binding
obligations of such Party, enforceable against such Party in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws now or hereafter in
effect limiting creditors’ rights generally or by equitable principles relating
to enforceability.
Section 5.4    No Conflict. Assuming that the consents referred to in
clauses (a) and (b) of Section 5.5 are obtained, the execution and delivery and
performance by such Party of this Agreement, the Approved Plan and each other
Restructuring Document to which such Party is a party, the compliance by such
Party with all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein (a) will not conflict with, or
result in a breach or violation of, any of the terms or provisions of, or
constitute a default under (with or without notice or lapse of time, or both),
or result in the acceleration of, or the creation of any Lien under, any
Contract to which such Party is a party or by which such Party is bound or to
which any of the properties or assets of such Party are subject, (b) will not
result in any violation of the provisions of the certificate of incorporation or
bylaws (or comparable constituent documents) of such Party and (c) will not
result in any material violation of any Law or Order applicable to such Party or
any of its properties, except in each of the cases described in clauses (a) or
(c), for any conflict, breach, violation, default, acceleration or Lien which
would not reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely impact such Party’s performance of
its obligations under this Agreement.
Section 5.5    Consents and Approvals. No consent, approval, authorization,
Order, registration or qualification of or with any Governmental Entity having
jurisdiction over such Party or any of its properties is required for the
execution and delivery by such Party of this Agreement, the Approved Plan and
each other Restructuring Document to which such Party is a party, the compliance
by such Party with the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein, except (a) any consent, approval,
authorization, order, registration or qualification which, if not made or
obtained, would not reasonably be expected, individually or in the aggregate, to
prohibit, materially delay or materially and adversely impact such Party’s
performance of its obligations under this Agreement and the BCA Approval Order
and each other Restructuring Document to which such Party is a party (including
the Disclosure Statement Order and the Confirmation Order, if applicable), (b)
filings, notifications, authorizations, approvals, consents, clearances or
termination or expiration of all applicable waiting periods under any Antitrust
Laws in connection with the transactions contemplated by this Agreement, and (c)
such consents, approvals, authorizations, registrations or qualifications as may
be required under state securities or “Blue Sky” Laws in connection with the
issuance of the securities in the Rights Offering or as contemplated by the
Approved Plan.


34

--------------------------------------------------------------------------------





Section 5.6    SEC Documents and Disclosure Statement. Since May 16, 2016, the
Company has filed all documents required to be filed with the SEC (“SEC
Documents”). No SEC Document that has been filed prior to the date this
representation has been made, after giving effect to any amendments or
supplements thereto and to any subsequently filed SEC Documents, in each case
filed prior to the date this representation is made, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Disclosure
Statement as approved by the Bankruptcy Court will contain “adequate
information,” as such term in defined in section 1125 of the Bankruptcy Code,
and will otherwise comply in all material respects with section 1125 of the
Bankruptcy Code.
Section 5.7    Absence of Certain Changes. Since December 31, 2016 to the date
of this Agreement and except for the filing and pending Chapter 11 Cases, no
Event has occurred or exists that constitutes, individually or in the aggregate,
a Material Adverse Effect.
Section 5.8    No Violation; Compliance with Laws. (a) The Company is not in
violation of its governing documents, and (b) no other Debtor is in violation of
its respective charter or bylaws, certificate of formation or limited liability
company operating agreement or similar organizational document in any material
respect. None of the Debtors is or has been at any time since January 1, 2014 in
violation of any Law or Order, except for any such violations that have not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
Section 5.9    Legal Proceedings. Other than the Chapter 11 Cases and any
adversary proceedings or contested motions commenced in connection therewith or
any matters referenced in any proof of claim filed therein, or otherwise
disclosed in the SEC Documents, there are no Legal Proceedings pending or, to
the knowledge of the Debtors, threatened to which any of the Debtors or any of
their Subsidiaries is a party or to which any property of any of the Debtors is
the subject, in each case that in any manner draws into question the validity or
enforceability of this Agreement, the Approved Plan or the other Restructuring
Documents or that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Entity purporting to enjoin or restrain the execution, delivery or
performance of this Agreement, the Approved Plan or any other Restructuring
Document, or directing that the transactions provided for herein or therein not
be consummated as herein or therein provided.
Section 5.10    Labor Relations. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (a) there are
no strikes or other labor disputes pending or threatened against any of the
Debtors; (b) the hours worked and payments made to employees of any of the
Debtors have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters; and (c) all payments due from any of
the Debtors or for which any claim may be made against any of the Debtors on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of any of the Debtors to
the extent required by GAAP. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the consummation of
the transactions contemplated by the Restructuring Documents will not give rise
to a right of


35

--------------------------------------------------------------------------------





termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which any of the Debtors (or any
predecessor) is a party or by which any of the Debtors (or any predecessor) is
bound. The Debtors are not parties to or bound by a collective bargaining
agreement or similar labor agreement.
Section 5.11    Intellectual Property. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(a) each of the Debtors owns or is licensed or otherwise possesses the right to
use, all of the patents, patent rights, trademarks, service marks, trade names,
copyrights, mask works, contractual franchises, authorizations, domain names, or
other rights and any and all applications or registrations for any of the
foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person; (b) to the knowledge of the Debtors, none
of the Debtors nor any Intellectual Property Right, proprietary right, slogan or
other advertising devices, product, process, method, substance, part, or other
material now employed, sold or offered by or contemplated to be employed, sold
or offered by such Person, is interfering with, infringing upon,
misappropriating or otherwise violating any valid Intellectual Property Rights
of any Person; (c) no claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Debtors, threatened; and (d) no patent,
invention, device, application, principle or any Law is pending or, to the
knowledge of any Debtor, proposed, which, in either case, could reasonably be
expected to have a Material Adverse Effect.
Section 5.12    Title to Real and Personal Property.
(a)    Real Property. Each of the Debtors has good and defensible title to its
respective Real Properties (other than Oil and Gas Properties), in each case,
except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes,
and except where the failure (or failures) to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; provided, however, the enforceability of such leased Real
Properties (other than Oil and Gas Properties) may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws affecting creditor’s rights generally or general principles of
equity, including the Chapter 11 Cases. All such properties and assets are free
and clear of Liens, except for Permitted Liens and except for such Liens as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(b)    Leased Real Property. Each of the Debtors is in compliance with all
obligations under all leases (provided, that, as used in this Section 5.12(b),
“leases” shall not include oil, gas and mineral leases and any other agreements
comprising the Debtors’ Oil and Gas Properties, which are addressed in Section
5.12(d)) to which it is a party that have not been rejected in the Chapter 11
Cases, except where the failure to comply would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and none of
the Debtors has received written notice of any good faith claim asserting that
such leases are not in full force and effect, except leases in respect of which
the failure to be in full force and effect would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Each of the
Debtors enjoys peaceful


36

--------------------------------------------------------------------------------





and undisturbed possession under all such leases, other than leases in respect
of which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to materially interfere with its ability to conduct its
business as currently conducted or have, individually or in the aggregate, a
Material Adverse Effect.
(c)    Intellectual Property Rights. Each of the Debtors owns or possesses the
right to use all Intellectual Property Rights and all licenses and rights with
respect to any of the foregoing used in the conduct of their businesses, without
any conflict (of which any of the Debtors has been notified in writing) with the
rights of others, and free from any burdensome restrictions on the present
conduct of the Debtors, as the case may be, except where such conflicts and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(d)    Oil and Gas Properties. Each of the Debtors has good and defensible title
to its respective Oil and Gas Properties, in each case free and clear of all
Liens, encumbrances and defects, except for (i) Permitted Liens and (ii) such
other Liens, encumbrances and defects as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
material Permian Assets (individually or in the aggregate) or the material Oil
and Gas Properties to be transferred to LegacyCo (individually or in the
aggregate), and, except for any claim asserted, any proof of claim filed or as
set forth on any schedule filed with the Bankruptcy Court in connection with the
Chapter 11 Cases, none of the Debtors has received any written notice or
otherwise has knowledge of any material claim of any sort that has been or may
be asserted by anyone adverse to the rights of the Debtors under any of the Oil
and Gas Properties of the Debtors to the continued ownership of such Oil and Gas
Properties; provided, however, that the enforceability of the Oil and Gas
Properties of the Debtors may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other Laws affecting
creditors’ rights generally and general principles of equity, including the
Chapter 11 Cases. This Section 5.12(d) is not a representation as to any
specific amount of working interest, net revenue interest or net acre position
of or represented by any Oil and Gas Property held by any Debtor; provided,
that, notwithstanding anything to the contrary in this Agreement, other than
(i) sales of hydrocarbons in the ordinary course of business, (ii) sales of
equipment that is no longer necessary in the operation of the Oil and Gas
Properties or for which replacement equipment has been obtained and (iii) those
acreage swaps set forth on Schedule 5.12(d)(iii), no Debtor has conveyed any Oil
and Gas Property to any Person which is not a Debtor, or otherwise encumbered
any Oil and Gas Property, from and after March 1, 2017 up to the date of this
Agreement.
(e)    Oil and Gas Reserves. Each Debtor and each of its Subsidiaries is in all
material respects, the owner of the Oil and Gas that it purports to own from
time to time in and under its Oil and Gas Properties, together with the right to
produce the same. The Oil and Gas Properties are not subject to any Lien other
than Permitted Liens. All Oil and Gas has been produced, sold and delivered in
accordance in all material respects with all applicable Laws; each of the
Debtors and its Subsidiaries has complied in all material respects with all
material terms of each oil, gas and mineral lease and any other agreement
comprising its Oil and Gas Properties; and all such oil, gas and mineral leases
and other agreements have been maintained in full force and effect; provided,
however, that nothing in this Section 5.12(e) shall prevent any Debtor or its
Subsidiaries from (i) abandoning any well or forfeiting, surrendering, releasing
or defaulting under any lease in the


37

--------------------------------------------------------------------------------





ordinary course of business which is not disadvantageous in any material respect
to the Commitment Parties or the Second Lien Noteholder Group Parties and which,
in the opinion of such Debtor, is in its best interest and (ii) making any
disposition permitted hereunder. All of the Debtors’ and their Subsidiaries’
operating agreements and operating leases (determined in accordance with GAAP)
with respect to their Oil and Gas Properties are enforceable in all material
respects in accordance with their terms except as such may be modified by
applicable bankruptcy Law or an Order of a court in equity.
(f)    Gas Imbalances. There are no gas imbalances, take or pay or other
prepayments with respect to any of the Oil and Gas Properties which would
require the Debtors or their Subsidiaries to deliver Oil and Gas produced from
any of the Oil and Gas Properties at some future time exceeding 5,000,000 Mcf of
gas (on an Mcf equivalent basis) in the aggregate without then or thereafter
receiving full payment therefor.
Section 5.13    Hedging Contracts. As of the date hereof, Schedule 5.13 sets
forth, a true and complete list of all Hedging Contracts of the Debtors and
their Subsidiaries in effect as of the Closing, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.
Section 5.14    No Undisclosed Relationships. Other than Contracts or other
direct or indirect relationships between or among any of the Debtors, there are
no Contracts or other direct or indirect relationships existing as of the date
hereof between or among any of the Debtors, on the one hand, and any director,
officer or greater than five percent stockholder of any of the Debtors, on the
other hand, that is required by the Exchange Act to be described in the
Company’s filings with the SEC and that is not so described, except for the
transactions contemplated by this Agreement. Any Contract existing as of the
date hereof between or among any of the Debtors, on the one hand, and any
director, officer or greater than five percent stockholder of any of the
Debtors, on the other hand, that is required by the Exchange Act to be described
in the Company’s filings with the SEC is filed as an exhibit to, or incorporated
by reference as indicated in, the Annual Report on Form 10-K for the year ended
December 31, 2015 that the Company filed on February 29, 2016 or any other SEC
Document filed thereafter until the date hereof.
Section 5.15    Licenses and Permits. The Debtors possess all licenses,
certificates, permits and other authorizations issued by, have made all
declarations and filings with and have maintained all financial assurances
required by, the appropriate Governmental Entities that are necessary for the
ownership or lease of their respective properties and the conduct of the
business, except where the failure to possess, make or give the same would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. None of the Debtors (a) has received written notice of any
revocation or modification of any such license, certificate, permit or
authorization or (b) has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course,
except to the extent that any of the foregoing would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.


38

--------------------------------------------------------------------------------





Section 5.16    Environmental. Except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
(or with respect to clauses (c) and (e) below, where the failure, either
individually or in the aggregate, to take such actions could not be reasonably
expected to have a Material Adverse Effect): (a) the Debtors, their
Subsidiaries, their Real Properties and Oil and Gas Properties and the
operations conducted thereon, comply and have complied with Environmental Laws
and, to the knowledge of Debtors, any operations conducted thereon by any prior
owner or operator of such property complied with Environmental Laws, (b) no
written notice, claim, demand, request for information, Order, complaint or
penalty has been received by any of the Debtors, and there are no Legal
Proceedings pending or, to the knowledge of the Debtors, threatened which allege
a violation of or liability under any Environmental Laws, in each case relating
to any of the Debtors, (c) each Debtor has received (including timely
application for renewal of the same), and maintained in full force and effect,
all environmental permits, licenses and other approvals, and has maintained all
financial assurances, in each case to the extent necessary for its operations to
comply with all applicable Environmental Laws and is, and since January 1, 2014,
has been, in compliance with the terms of such permits, licenses and other
approvals and with all applicable Environmental Laws, (d) to the knowledge of
the Company, no Hazardous Material is located at, on or under any property
currently or formerly owned, operated or leased by any of the Debtors that would
reasonably be expected to give rise to any cost, liability or obligation of any
of the Debtors under any Environmental Laws other than future costs, liabilities
and obligations associated with remediation at the end of the productive life of
a well, facility or pipeline that has produced, stored or transported
hydrocarbons, (e) no Hazardous Material has been Released, generated, treated,
stored or handled by any of the Debtors or their Subsidiaries in a manner that
could give rise to any liabilities, including liabilities for response costs,
corrective action costs, personal injury, property damage or natural resources
damages, pursuant to Environmental Laws, (f) none of the Debtors or any of their
Subsidiaries has owned or operated any Real Property, Oil and Gas Property, or
facility (and no such property or facility is contaminated by any such Hazardous
Material) in a manner that has given or would give rise to any liabilities,
including liabilities for response costs, corrective action costs, personal
injury, property damage or natural resources damages, pursuant to Environmental
Laws, (g) Hazardous Materials, if any, generated by the Debtors or any of their
Subsidiaries at any and all Real Property and Oil and Gas Property of any such
Subsidiary have in the past been transported, treated and disposed of in
compliance with Environmental Laws then in effect, and, to the knowledge of such
Debtor, transport carriers and treatment and disposal facilities known by such
Debtor to have been used by it are not the subject of any existing action,
investigation or inquiry by any Governmental Entity under any Environmental
Laws, (h) no Hazardous Material has been transported to or Released at any
location in a manner that would reasonably be expected to give rise to any cost,
liability or obligation of any of the Debtors under any Environmental Laws other
than future costs, liabilities and obligations associated with remediation at
the end of the productive life of a well, facility or pipeline that has
produced, stored or transported hydrocarbons, (i) no Debtor has any known
pending investigation, monitoring, removal or remedial obligations under
applicable Environmental Laws in connection with any Release or threatened
Release of any Hazardous Materials into the environment by any Debtor or any
Subsidiary thereof and (j) there are no agreements in which any of the Debtors
has expressly assumed responsibility for any known obligation of any other
Person arising under or relating to Environmental Laws that remains unresolved
other than future costs, liabilities and obligations associated with remediation
at the end


39

--------------------------------------------------------------------------------





of the productive life of a well, facility or pipeline that has produced, stored
or transported hydrocarbons, which has not been made available to the Commitment
Parties prior to the date hereof.
Section 5.17    Tax Returns.
(a)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) each of the Debtors has filed or
caused to be filed all U.S. federal, state, provincial, local and non-U.S. Tax
returns required to have been filed by it, including any filing extensions
together with payments for any estimated Taxes due thereon on or before the time
the extension is due and (ii) taken as a whole, each such Tax return is true and
correct.
(b)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, each of the Debtors has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in Section 5.17(a) and all other Taxes or assessments (or
made adequate provision (in accordance with GAAP) for the payment of all Taxes
due) with respect to all periods or portions thereof ending on or before the
date hereof (except (i) Taxes or assessments that are being contested in good
faith by appropriate proceedings and for which the Debtors (as the case may be)
have set aside on its books adequate reserves in accordance with GAAP or (ii) to
the extent the non-payment thereof is permitted by the Bankruptcy Code), which
Taxes, if not paid or adequately provided for, would reasonably be expected to
be material to the Debtors taken as a whole. To the knowledge of the Debtors,
there is no proposed Tax assessment against any Debtor or any of its
Subsidiaries that would, if made, reasonably be expected to have a Material
Adverse Effect.
(c)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, as of the date hereof, with respect to
the Debtors, other than in connection with the Chapter 11 Cases and other than
Taxes or assessments that are being contested in good faith and are not expected
to result in significant negative adjustments that would be material to the
Debtors taken as a whole, (i) no claims have been asserted in writing with
respect to any Taxes, (ii) no presently effective waivers or extensions of
statutes of limitation with respect to Taxes have been given or requested and
(iii) no Tax returns are being examined by, and no written notification of
intention to examine has been received from any Governmental Entity.
Section 5.18    Employee Benefit Plans.
(a)    Except as would not reasonably be expected to result in material
liability to the Company taken as a whole: (i) each Company Plan is in
compliance with the applicable provisions of ERISA and the Code and other
federal or state Law; (ii) no Reportable Event has occurred during the past six
years (or is reasonably likely to occur); (iii) no ERISA Event has occurred or
is reasonably expected to occur; (iv) none of the Debtors has engaged in a
“prohibited transaction” (as defined in Section 406 of ERISA and Section 4975 of
the Code) in connection with any Company Plan that would subject any of the
Debtors to Tax or other liability; and (v) no Company Plan maintained or
contributed to by any of the Debtors provides welfare coverage or benefits to
retired employees or independent contractors or other former employees or
independent contractors (other than as required by Section 601 of ERISA). During
the past six years, neither the Debtors nor any of its ERISA Affiliates,
sponsored, maintained, contributed to or had any obligation to sponsor, main or


40

--------------------------------------------------------------------------------





contribute to any Pension Plan or Multiemployer Plan. None of the Debtors or any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or 4212(c) of ERISA.
(b)    Except as would not reasonably be expected to result in material
liability to the Company taken as a whole, or except as required by applicable
Law, none of the Debtors has established, sponsored or maintained, or has any
liability with respect to, any employee pension benefit plan or other employee
benefit plan, program, policy, agreement or arrangement governed by or subject
to the Laws of a jurisdiction other than the United States of America.
(c)    Except as would not reasonably be expected to result in material
liability to the Company taken as a whole, there are no pending, or to the
knowledge of the Debtors, threatened Legal Proceedings, asserted or instituted
against any Company Plan or any Person as fiduciary or sponsor of any Company
Plan, in each case other than claims for benefits in the normal course.
(d)    Within the last six years, no Pension Plan has been terminated, whether
or not in a “standard termination” as that term is used in Section 4041(b)(1) of
ERISA, except as would not reasonably be expected to result in material
liability to the Company taken as a whole.
(e)    Except as would not reasonably be expected to result in material
liability to the Company taken as a whole, all compensation and benefit
arrangements of the Debtors comply and have complied in both form and operation
with their terms and all applicable Laws and legal requirements, and none of the
Debtors has any obligation to provide any individual with a “gross up” or
similar payment in respect of any Taxes that may become payable under Sections
409A or 4999 of the Code.
(f)    Except as would not reasonably be expected to result in material
liability to the Company taken as a whole, all liabilities (including all
employer contributions and payments required to have been made by any of the
Debtors) under or with respect to any compensation or benefit arrangement of any
of the Debtors have been properly accounted for in the Company’s financial
statements in accordance with GAAP.
(g)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) each of the Debtors is currently
in compliance with all Laws in respect of personnel, employment and employment
practices; (ii) all service providers of each of the Debtors are correctly
classified as employees, independent contractors, or otherwise for all purposes
(including any applicable Tax and employment policies or Law); and (iii) the
Debtors have not and are not engaged in any unfair labor practice.
Section 5.19    Internal Control Over Financial Reporting. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company has established and maintains a system of internal
control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
promulgated under the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed to provide reasonable assurances regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP and to the knowledge of
the Company, there are no material weaknesses in the Company’s internal control
over financial reporting as of the date hereof.


41

--------------------------------------------------------------------------------





Section 5.20    Financial Condition.
(a)    The audited consolidated balance sheet of the Company and its
consolidated Subsidiaries as of December 31, 2016, the related consolidated
statement of income, partners’ equity and cash flow of the Company and its
consolidated Subsidiaries for the fiscal year ended on said date, (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) present
fairly in all material respects the financial position of the Company and its
consolidated Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Company and its consolidated Subsidiaries as of the date
thereof, including liabilities for Taxes, material commitments and indebtedness
of the type required to be disclosed on a balance sheet prepared in accordance
with GAAP.
(b)    The unaudited consolidated balance sheets of the Company and its
consolidated Subsidiaries dated as of June 30, 2017, and the related
consolidated statements of income or operations, partners’ equity and cash flow
for the fiscal quarter ended on that date (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) present fairly in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject to the absence of footnotes and to normal year-end audit
adjustment.
Section 5.21    Disclosure Controls and Procedures. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company maintains disclosure controls and procedures (within
the meaning of Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act)
designed to ensure that information required to be disclosed by the Company in
the reports that it files and submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
SEC’s rules and forms, including that information required to be disclosed by
the Company in the reports that it files and submits under the Exchange Act is
accumulated and communicated to management of the Company as appropriate to
allow timely decisions regarding required disclosure.
Section 5.22    Material Contracts. Other than as a result of a rejection motion
filed by any of the Debtors in the Chapter 11 Cases, all Material Contracts are
valid, binding and enforceable by and against the Debtor party thereto and, to
the knowledge of the Debtors, each other party thereto (except where the failure
to be valid, binding or enforceable does not constitute a Material Adverse
Effect), and no written notice to terminate, in whole or part, any Material
Contract has been delivered to any of the Debtors (except where such termination
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect). Other than as a result of the filing of the Chapter 11
Cases, none of the Debtors nor, to the knowledge of the Debtors, any other party
to any Material Contract, is in material default or breach under the terms
thereof, in each case, except for such instances of material default or breach
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. Other than as a result of the


42

--------------------------------------------------------------------------------





Chapter 11 Cases, no Debtor or any of its Subsidiaries is a party to or bound by
any Contract, or subject to any restriction in any organizational document, or
any Requirement of Law, which would reasonably be expected to have a Material
Adverse Effect.
Section 5.23    No Unlawful Payments. Since January 1, 2014, none of the Debtors
nor, to the knowledge of the Debtors, any of their respective directors,
officers, employees or agents has in any material respect: (a) used any funds of
any of the Debtors for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity; (b) made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (c) violated or is in violation of
any provision of the U.S. Foreign Corrupt Practices Act of 1977; or (d) made any
foreign bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.
Section 5.24    Compliance with Anti-Money Laundering Laws. The operations of
the Debtors are and, since January 1, 2014, have been at all times, conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transactions Reporting
Act of 1970, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2011) and the anti-money laundering statutes of any jurisdictions
applicable to the Company or its Subsidiaries (and the rules and regulations
promulgated thereunder) (collectively, the “Anti-Money Laundering Laws”), and no
material Legal Proceeding by or before any Governmental Entity or any arbitrator
involving any of the Debtors with respect to Anti-Money Laundering Laws is
pending or, to the knowledge of the Debtors, threatened.
Section 5.25    Compliance with Sanctions Laws. None of the Debtors nor, to the
knowledge of the Company, any of their respective directors, officers, employees
or other Persons acting on their behalf with express authority to so act is
currently subject to any U.S. Sanctions administered by OFAC (a “Sanctioned
Person”). The Company will not directly or indirectly use the proceeds of the
Rights Offerings, or lend, contribute or otherwise make available such proceeds
to any other Debtor, joint venture partner or other Person in a manner that
would result in violation of any Sanctions or Anti-Corruption Laws. The Company
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anticorruption Laws and
applicable Sanctions. The Company, its Subsidiaries and their respective
officers and employees and, to the knowledge of the Company, its directors and
agents, are in compliance with Anticorruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, any of its Subsidiaries or, to
the knowledge of the Company, any of their respective directors, officers or
employees, is a Sanctioned Person, and (b) to the knowledge of the Company,
neither any agent of the Company nor any Subsidiary thereof that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.


43

--------------------------------------------------------------------------------





Section 5.26    No Broker’s Fees. Neither the Company nor any of its
Subsidiaries is a party to any Contract with any Person (other than this
Agreement) that would give rise to a valid claim against the Commitment Parties
or the Second Lien Noteholder Group Parties for a brokerage commission, finder’s
fee or like payment in connection with the Rights Offering or the sale of the
PermianCo Common Stock pursuant to the Rights Offering or in connection with the
Approved Plan, including the sale of the Unsubscribed Securities, the sale of
the Rights Offering Securities, the Minimum Allocation Rights Securities and the
Put Option Premium.
Section 5.27    Regulated Entities. None of the Debtors is an “investment
company” or is a company “controlled by” an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”). None of the Debtors, or any Person controlling the Company,
Subsidiaries of the Company, or Breitburn Operating GP LLC, a Delaware limited
liability company, is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other federal
or state statute or regulation limiting its ability to perform its obligations
under this Agreement or the Approved Plan.
Section 5.28    Insurance. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) the Debtors
have insured their properties and assets against such risks and in such amounts
as are customary for companies engaged in similar businesses; (b) all premiums
due and payable in respect of insurance policies maintained by the Debtors have
been paid; (c) the Company reasonably believes that the insurance maintained by
or on behalf of the Debtors is financially sound, reputable, and adequate in all
respects, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Debtor or Subsidiary operates; and (d) as of the date
hereof, none of the Debtors has received notice from any insurer or agent of
such insurer with respect to any insurance policies of the Debtors of
cancellation or termination of such policies, other than such notices which are
received in the ordinary course of business or for policies that have expired in
accordance with their terms.
Section 5.29    Alternative Transactions. As of the date hereof, the Company is
not pursuing, or in discussions or negotiations regarding, any solicitation,
offer, or proposal from any Person concerning any actual or proposed Alternative
Transaction and, as applicable, has terminated any existing discussions or
negotiations regarding any actual or proposed Alternative Transaction.
Section 5.30    Issuance
(a)    The PermianCo Common Stock to be issued pursuant to the Approved Plan,
including the PermianCo Common Stock to be issued in connection with the
consummation of the Rights Offering and pursuant to the terms of this Agreement,
including in connection with the Minimum Allocation Rights Securities and the
Put Option Premium, will, when issued and delivered on the Closing Date and any
time thereafter, be duly and validly authorized, issued and delivered and shall
be fully paid and non-assessable, and such PermianCo Common Stock will be free
and clear of all Taxes, Liens (other than transfer restrictions imposed
hereunder or by applicable Law), preemptive rights, subscription and similar
rights, other than any rights set forth in the Approved Plan, the Plan
Supplement, the PermianCo Governance Documents or Restructuring Documents.


44

--------------------------------------------------------------------------------





(b)    The LegacyCo Units to be issued pursuant to the Approved Plan, will, when
issued and delivered on the Closing Date and any time thereafter, be duly and
validly authorized, issued and delivered, and such LegacyCo Units will be free
and clear of all Taxes, Liens (other than transfer restrictions imposed
hereunder or by applicable Law), preemptive rights, subscription and similar
rights, other than any rights set forth in the Approved Plan, the Plan
Supplement, the New Organizational Documents (as defined in the Approved Plan)
or Restructuring Documents.
(c)    Except as set forth in this Agreement or the PermianCo Governance
Documents or New Organizational Documents (as defined in the Approved Plan), as
applicable, as of the Closing Date, none of PermianCo or LegacyCo will be party
to or otherwise bound by or subject to any outstanding option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking (including any
preemptive right) that (i) obligates any of PermianCo or LegacyCo to issue,
deliver, sell or transfer, or repurchase, redeem or otherwise acquire, or cause
to be issued, delivered, sold or transferred, or repurchased, redeemed or
otherwise acquired, any units or shares of capital stock of, or other equity or
voting interests in, any of the Reorganized Debtors or any security convertible
or exercisable for or exchangeable into any units or shares of capital stock of,
or other equity or voting interests in, any of the Reorganized Debtors, (ii)
obligates any of PermianCo or LegacyCo to issue, grant, extend or enter into any
such option, warrant, call, right, security, commitment, Contract, arrangement
or undertaking, (iii) restricts the Transfer of any units or shares of capital
stock of, or other equity interests in, any of PermianCo or LegacyCo or (iv)
relates to the voting of any units or other equity interests in any of PermianCo
or LegacyCo.
Section 5.31    No General Solicitation.
(a)    No Debtor, Affiliate thereof or any Person acting on its or any of their
behalf has engaged, or will engage, in any form of general solicitation or
general advertising (within the meaning of Rule 502(c) under the Securities Act)
in connection with the offering of the sale of the Unsubscribed Securities or
the sale of the Rights Offering Securities subject to the Subscription Rights.
(b)    Other than this Agreement and the Restructuring Documents expressly
contemplated under the Approved Plan, none of the Debtors or any Affiliate
thereof has entered into any agreement or arrangement with any Person in
relation to the sale of the Unsubscribed Securities or the sale of the Rights
Offering Securities subject to the Subscription Rights.
(c)    None of the Debtors, any of their respective Affiliates or any Person
acting on its or their behalf, directly or indirectly, has made or will make any
offers or sales of any security, or has solicited or will solicit offers to buy,
or otherwise has negotiated or will negotiate in respect of, any security, under
circumstances that would require the registration of any of the securities
offered or sold in connection with the Rights Offering or under this Agreement
under the Securities Act.


45

--------------------------------------------------------------------------------





Section 5.32    Capitalization. All issued and outstanding shares of capital
stock or other equity interests of the Debtors and each of their respective
Subsidiaries, as applicable, have been duly authorized and duly and validly
authorized and issued, and are fully paid and nonassessable, and are not subject
to any preemptive rights.  None of the Debtors or any of their respective
Subsidiaries is a party to any outstanding option, warrant, call, subscription
or other right (including any preemptive right), agreement or commitment which
obligates any of them to issue, sell or transfer, or repurchase, redeem or
otherwise acquire, any shares of the capital stock or other equity interest in
the Debtors or any of their Subsidiaries.


ARTICLE VI


ADDITIONAL COVENANTS
Section 6.1    Reasonable Best Efforts.
(a)    Without in any way limiting any other respective obligation of any Party
in this Agreement, each Party shall use reasonable best efforts to take or cause
to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement and the Approved Plan, including
using reasonable best efforts in:
(i)    timely preparing and filing all documentation reasonably necessary to
effect all necessary notices, reports and other filings of such Person and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party or Governmental Entity;
(ii)    defending any Legal Proceedings in any way challenging (A) this
Agreement, the Approved Plan or any other Restructuring Document, (B) the BCA
Approval Order, Disclosure Statement Order or Confirmation Order or (C) the
consummation of the transactions contemplated hereby and thereby, including
seeking to have any stay or temporary restraining Order entered by any
Governmental Entity vacated or reversed; and
(iii)    working together in good faith to finalize any documents or agreements
in connection with the Reorganization Transactions and related to the governance
of the Reorganized Debtors, Restructuring Documents and all other documents
relating thereto for timely inclusion in the Approved Plan and filing with the
Bankruptcy Court in accordance with the RSA and the Approved Plan.
(b)    Subject to applicable Laws relating to the exchange of information, the
Second Lien Noteholder Group Parties and the Commitment Parties shall have the
right to review in advance, and to the extent practicable each will consult with
the other on all of the information relating to Second Lien Noteholder Group
Parties or the Commitment Parties, as the case may be, that appears in any
filing made with, or written materials submitted to, any third party and/or any
Governmental Entity in connection with the transactions contemplated by this
Agreement or the Approved Plan; provided, however, that neither of the Second
Lien Noteholder Group Parties or the Commitment Parties are required to provide
for review in advance declarations or other evidence


46

--------------------------------------------------------------------------------





submitted in connection with any filing with the Bankruptcy Court. In exercising
the foregoing rights, the Parties shall act reasonably and as promptly as
practicable.
(c)    To the extent exigencies permit, the Debtors, the Second Lien Noteholder
Group Parties and the Commitment Parties shall provide or cause to be provided
to each other drafts of all motions, applications, pleadings, schedules, Orders,
reports or other material papers (including all material memoranda, exhibits,
supporting affidavits and evidence and other supporting documentation) in the
Chapter 11 Cases relating to or affecting the Restructuring Documents in advance
of filing the same with the Bankruptcy Court. All such motions, applications,
pleadings, schedules, Orders, reports and other material papers shall be in form
and substance mutually satisfactory to the Debtors, the Requisite Consenting
Second Lien Creditors, and the Requisite Commitment Parties; provided, that the
foregoing shall not modify any consent rights of the Requisite Consenting Second
Lien Creditors or the Requisite Commitment Parties to any documents as
explicitly set forth in this Agreement or in the Approved Plan.
(d)    Nothing contained in this Section 6.1 shall limit the ability of any
Second Lien Noteholder Group Party or Commitment Party to consult with the
Debtors, to appear and be heard, or to file objections, concerning any matter
arising in the Chapter 11 Cases to the extent not inconsistent with the RSA.
Section 6.2    Antitrust Approval.
(a)    Each Party agrees to use reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary or
appropriate to consummate and make effective the transactions contemplated by
this Agreement, the Approved Plan and the other Restructuring Documents,
including (i) if applicable, filing, or causing to be filed, the Notification
and Report Form pursuant to the HSR Act with respect to the transactions
contemplated by this Agreement with the Antitrust Division of the United States
Department of Justice and the United States Federal Trade Commission and any
filings (or, if required by any Antitrust Authority, any drafts thereof) under
any other Antitrust Laws that are necessary to consummate and make effective the
transactions contemplated by this Agreement as soon as reasonably practicable
and no later than 20 Business Days following the date hereof and (ii) promptly
furnishing documents or information reasonably requested by any Antitrust
Authority.
(b)    Each Party subject to an obligation pursuant to the Antitrust Laws to
notify any transaction contemplated by this Agreement, the Approved Plan or the
other Restructuring Documents that has notified any of the other Parties in
writing of such obligation (each such Party, a “Filing Party”) agree to
reasonably cooperate with each other as to the appropriate time of filing such
notification and its content. Each Filing Party shall, to the extent permitted
by applicable Law: (i) promptly notify each other Filing Party and each Second
Lien Noteholder Group Party and each Commitment Party, and if in writing,
furnish to each other Filing Party and each Second Lien Noteholder Group Party
and each Commitment Party with copies of (or, in the case of material oral
communications, advise each other orally of) any communications from or with an
Antitrust Authority; (ii) not participate in any meeting with an Antitrust
Authority unless it consults with each other Filing Party, as applicable, in
advance and, to the extent permitted by the Antitrust Authority and applicable
Law, give each other Filing Party, as applicable, a reasonable opportunity to
attend


47

--------------------------------------------------------------------------------





and participate thereat; (iii) furnish each other Filing Party, as applicable,
with copies of all correspondence and communications between such Filing Party
and the Antitrust Authority; (iv) furnish each other Filing Party with such
necessary information and reasonable assistance as may be reasonably necessary
in connection with the preparation of necessary filings or submission of
information to the Antitrust Authority; and (v) not withdraw its filing, if any,
under the HSR Act without the prior written consent of the Requisite Consenting
Second Lien Creditors and the Requisite Commitment Parties.
(c)    Should a Filing Party be subject to an obligation under the Antitrust
Laws to jointly notify with one or more other Filing Parties (each, a “Joint
Filing Party”) any transaction contemplated by this Agreement, the Approved Plan
or the other Restructuring Documents, such Joint Filing Party shall promptly
notify each other Joint Filing Party, the Debtors and each Second Lien
Noteholder Group Party and each Commitment Party of, and if in writing, furnish
each other Joint Filing Party and each Second Lien Noteholder Group Party and
each Commitment Party with copies of (or, in the case of material oral
communications, advise each other Joint Filing Party orally of) any
communications from or with an Antitrust Authority.
(d)    Each Filing Party and the other Parties shall use (and, to the extent
that the Company becomes subject to an obligation pursuant to the Antitrust Laws
to notify any transaction contemplated by this Agreement, the Approved Plan or
the other Restructuring Documents, each of the Parties shall cooperate with the
Company and use) their reasonable best efforts to (i) obtain all authorizations,
approvals, consents, orders, waivers or clearances under any applicable
Antitrust Laws or to cause the termination or expiration of all applicable
waiting periods under any Antitrust Laws in connection with the transactions
contemplated by this Agreement at the earliest date practicable after the date
of filing; and (ii) avoid any Legal Proceeding, whether brought by any Antitrust
Authority or any third party. The communications contemplated by this Section
6.2 may be made by a Filing Party on an outside counsel-only basis or subject to
other agreed upon confidentiality safeguards. The obligations in this Section
6.2 shall not apply to filings, correspondence, communications or meetings with
Antitrust Authorities unrelated to the transactions contemplated by this
Agreement, the Approved Plan or the other Restructuring Documents.
(e)    The Parties’ obligations under this Section 6.2 shall include the
obligation to avoid the entry of, or to have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order, whether temporary,
preliminary or permanent, and whether by administrative or judicial action or
otherwise, that would restrain, prevent or delay the Closing on or before the
Outside Date.
Section 6.3    Conduct of Business.
(a)    Except as set forth in this Agreement or the Approved Plan or with the
prior written consent of the Requisite Commitment Parties and the Requisite
Consenting Second Lien Creditors, during the period from the date of this
Agreement to the earlier of the Effective Date and the date on which this
Agreement is terminated in accordance with its terms, each of the Debtors shall
use reasonable best efforts to:


48

--------------------------------------------------------------------------------





(i)    carry on its business in the ordinary course and maintain and operate its
assets as a reasonably prudent operator;
(ii)    preserve intact its material business operations and organizations,
including retaining key members, officers and employees;
(iii)    preserve its material relationships with customers, suppliers,
licensors, licensees, distributors and others having material business dealings
with the Company or its Subsidiaries in connection with their business;
(iv)    maintain books, accounts and records in accordance with past custom and
practice; and
(v)    comply with applicable Law in all material respects.
(b)    For the avoidance of doubt, the following shall be deemed to occur
outside of the ordinary course of business of the Debtors and shall require the
prior written consent of the Requisite Commitment Parties and the Requisite
Consenting Second Lien Creditors: (i) any amendment, modification, termination,
waiver, supplement, restatement or other change to any Material Contract or
Hedging Contract, any assumption of any Material Contract or Hedging Contract,
or any entry into any Material Contract or Hedging Contract, (ii) entry into, or
any amendment, modification, waiver, supplement or other change to, any
employment or severance agreement or incentive plan for employees and insiders
of the Debtors to which any of the Debtors is a party or any assumption of any
such employment agreements in connection with the Chapter 11 Cases, (iii) the
adoption or amendment of any management incentive or equity plan by any of the
Debtors, (iv) any (A) termination by a Debtor without cause or (B) reduction in
title or responsibilities, in each case, of any insider (as defined in section
101(31)(B) of the Bankruptcy Code) of the Debtors, (v) the entry into of any
contract or agreement relating to (or the consummation of) any acquisition or
divestiture (or group of related acquisitions or divestitures) of Oil and Gas
Properties or assets or (vi) the encumbrance or entry into any lease on all or
any portion of the Debtors’ assets other than in the ordinary course of business
that are consistent with the prior business practices of the Debtors. Except as
otherwise provided in this Agreement, nothing in this Agreement shall give the
Commitment Parties or the Second Lien Noteholder Group Parties, directly or
indirectly, any right to control or direct the operations of the Debtors.
(c)    Except as contemplated by this Agreement and the RSA, prior to the
Effective Date, LegacyCo and PermianCo shall not: (i) hold any assets other than
(A) their respective minute books and other corporate books and records and (B)
other miscellaneous non-material assets incidental to the ownership of their
respective equity interests or to the maintenance of their respective corporate
existences; (ii) have any indebtedness, obligations or other liabilities other
than (A) Tax liabilities arising in the ordinary course of business, (B) 
corporate, administrative and operating expenses in the ordinary course of
business and (C) liabilities under this Agreement, the RSA and the Approved
Plan; or (iii) engage in any activities or business other than (A) issuing
shares of its own equity interests and (B) holding the assets and incurring the
liabilities described in clause (i) above and activities incidental and related
thereto.


49

--------------------------------------------------------------------------------





Section 6.4    Confidentiality. Notwithstanding any other agreement, from the
date hereof until the Closing, each of the Second Lien Noteholder Group Parties
and the Debtors agrees to maintain the confidentiality of the Confidential
Information and not to disclose such Confidential Information to third parties,
except that Confidential Information may be disclosed (a) to each of the Second
Lien Noteholder Group Parties’ and the Debtors’ Representatives and Affiliates
(and its Affiliates’ Representatives) (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential) or (b) if disclosure is required or requested pursuant to judicial
or administrative process or pursuant to applicable Law or applicable securities
exchange rules or by any Governmental Entity; provided, that such disclosing
party shall provide the other Parties with prompt written notice of such legal
compulsion and cooperate with the Company and the other Parties to obtain a
protective Order or similar remedy to cause such information or documents not to
be disclosed, including interposing all available objections thereto; provided,
further, that, in the event that such protective Order or other similar remedy
is not obtained, the disclosing party shall furnish only that portion of such
information or documents that is legally required to be disclosed and shall
exercise its commercially reasonable efforts to obtain assurance that
confidential treatment will be accorded such disclosed information or documents.
Each of the Second Lien Noteholder Group Parties and Debtors agrees not use any
Confidential Information for any purpose other than in connection with this
Agreement or the other Restructuring Documents or the transactions contemplated
hereby or thereby.
Section 6.5    Access to Information, Books and Records. Subject to applicable
Law, upon reasonable notice during the period from the date hereof until
Closing, the Debtors, on behalf of the Company and its Subsidiaries, shall
afford the Commitment Parties and Second Lien Noteholder Group Parties and their
respective Representatives reasonable access, during normal business hours and
without unreasonable disruption or interference with the Company’s and its
Subsidiaries’ conduct of business, to the Company’s and its Subsidiaries’
employees, advisors and representatives, properties, books, Contracts and
records (including financial information, information in respect of the
Company’s and its Subsidiaries’ Hydrocarbon Interests, Oil and Gas Properties,
Real Properties and compliance with Environmental Laws and other environmental
matters) and, during the period from the date hereof until Closing, the Company
shall (and shall cause its Subsidiaries to) furnish promptly to such Commitment
Parties all reasonable information concerning the Company’s and its
Subsidiaries’ business, properties and personnel as may reasonably be requested
by any such party; provided, that the foregoing shall not require the Company
(a) to permit any inspection, or to disclose any information, that in the
reasonable judgment of the Debtors would cause the Company or any of its
Subsidiaries to violate any of their respective obligations with respect to
confidentiality to a third party if the Company shall have used its reasonable
best efforts to obtain, but failed to obtain, the consent of such third party to
such inspection or disclosure, (b) to disclose any legally privileged
information of the Company or any of its Subsidiaries or (c) to violate any
applicable Laws or Orders. All requests for information and access made in
accordance with this Section 6.5 shall be directed to an executive officer of
the Company or such Person as may be designated by the Company’s executive
officers. Each Commitment Party and Second Lien Noteholder Group Party hereby
agrees that any information acquired by such Commitment Party, Second Lien
Noteholder Group Party or its respective Representatives solely pursuant to a
request made under this Section 6.5 may be subject to the terms of a
confidentiality agreement (and may


50

--------------------------------------------------------------------------------





constitute “confidential information” (as such term will be defined in such
confidentiality agreement)) to be entered into between each Commitment Party or
Second Lien Noteholder Group Party, as applicable, and the Debtors in form and
substance and on terms mutually acceptable to each Commitment Party or Second
Lien Noteholder Group Party, as applicable, and the Debtors.
Section 6.6    Transition Services Agreement. The Commitment Parties and the
Second Lien Noteholder Group Parties shall enter into the Transition Services
Agreement in accordance with the Approved Plan pursuant to which LegacyCo shall
provide PermianCo with specified administrative, managerial and other services.
Section 6.7    DTC Eligibility. Upon the written request of the Requisite
Commitment Parties, the Debtors shall use reasonable best efforts to assist the
Commitment Parties with making eligible PermianCo Common Stock to be issued
pursuant to the Rights Offering and the Approved Plan eligible for deposit with
The Depository Trust Company or able to be transferred through a transfer agent.
Section 6.8    Registration Rights Agreement; PermianCo Governance Documents and
LegacyCo Organizational Documents.
(a)    The Approved Plan will provide that from and after an initial public
offering of PermianCo, each holder of PermianCo Common Stock receiving “control”
or “restricted” securities shall be entitled to registration rights pursuant to
a registration rights agreement, which agreement shall be in form and substance
consistent with the terms set forth in the Approved Plan and reasonably
satisfactory to the Requisite Commitment Parties (the “Registration Rights
Agreement”). A form of the Registration Rights Agreement shall be filed with the
Bankruptcy Court as part of the Plan Supplement.
(b)    The Approved Plan will provide that on the Effective Date the PermianCo
Governance Documents and the LegacyCo Organizational Documents will be duly
authorized, approved, adopted and effective, in each case, reflecting the
governance provisions of the Reorganized Debtors as set forth in the Approved
Plan. Forms of the PermianCo Governance Documents and the LegacyCo
Organizational Documents shall be filed with the Bankruptcy Court as part of the
Plan Supplement.
Section 6.9    Blue Sky. The Debtors shall, on or before the Closing Date, take
such action as the Debtors and the Requisite Commitment Parties shall reasonably
determine is necessary in order to qualify, or to obtain an exemption from such
qualification, for any securities issued pursuant to the Approved Plan for sale
to the Commitment Parties at the Closing Date under applicable securities and
“Blue Sky” Laws of the states of the United States and any applicable foreign
jurisdictions, and shall provide evidence of any such action so taken to the
Commitment Parties on or prior to the Closing Date. The Debtors shall timely
make all filings and reports relating to the offer and sale of the securities
issued pursuant to the Approved Plan required under applicable securities and
“Blue Sky” Laws of the states of the United States. The Debtors shall pay all
fees and expenses in connection with satisfying the obligations under this
Section 6.9.


51

--------------------------------------------------------------------------------





Section 6.10    No Integration; No General Solicitation. Neither the Company nor
any of its affiliates (as defined in Rule 501(b) of Regulation D promulgated
under the Securities Act) will, directly or through any agent, sell, offer for
sale, solicit offers to buy or otherwise negotiate in respect of, any security
(as defined in the Securities Act), that is or will be integrated with the sale
of any of the Rights Offering Securities, Unsubscribed Securities or any other
PermianCo Common Stock to be issued under the Approved Plan and this Agreement
in a manner that would require registration of any securities to be issued by
the Reorganized Debtors on the Effective Date under the Securities Act. None of
the Company or any of its Affiliates or any other Person acting on its or their
behalf will solicit offers for, or offer or sell, any such securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D promulgated under the Securities Act or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.
Section 6.11    Use of Proceeds. The Debtors will apply the proceeds from the
Rights Offering for the purposes identified in the Disclosure Statement and the
Approved Plan.
Section 6.12    Hedging. The Debtors shall use reasonable best efforts to
implement a plan to enter into Hedging Contracts that is reasonably acceptable
to (a) the Requisite Consenting Second Lien Creditors and (b) to the extent that
such hedging covers the Permian Assets, the Requisite Commitment Parties.
Section 6.13    Joinder of PermianCo. Following the formation of PermianCo,
PermianCo shall execute a Joinder Agreement pursuant to which PermianCo shall
become a party hereto.


ARTICLE VII


CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
Section 7.1    Conditions to the Obligations of the Commitment Parties and the
Second Lien Noteholder Group Parties. The obligations of each Commitment Party
and each Second Lien Noteholder Group Party (except with respect to Sections
7.1(g), (h), (i), (p), (q), (s)(i) and (u)(ii), which are conditions to the
obligations of each Commitment Party only, and Sections 7.1(s)(ii) and (u)(iii),
which are conditions to the obligations of each Second Lien Noteholder Group
Party only) to consummate the transactions contemplated hereby shall be subject
to (unless waived in accordance with Section 7.3) the satisfaction of the
following conditions prior to or at the Closing:
(a)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, such Order shall be in form and substance reasonably
satisfactory to the Debtors, the Requisite Consenting Second Lien Creditors and
the Requisite Commitment Parties in their sole discretion and such Order shall
be a Final Order.
(b)    RSA. The RSA shall not have been terminated and shall be in full force
and effect.
(c)    Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order, such Order shall be in form and substance reasonably
satisfactory to


52

--------------------------------------------------------------------------------





the Debtors, the Requisite Consenting Second Lien Creditors, and the Requisite
Commitment Parties and such Order shall be in full force and effect.
(d)    Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order, such Order shall be in form and substance acceptable to the
Requisite Consenting Second Lien Creditors and the Requisite Commitment Parties
and such Order shall not be subject to any stay.
(e)    Approved Plan. The Company and all of the other Debtors shall have
complied, in all material respects, with the terms of the Approved Plan that are
to be performed by the Company and the other Debtors on or prior to the
Effective Date and the conditions to the occurrence of the Effective Date set
forth in the Approved Plan shall have been satisfied or, with the prior consent
of the Debtors, the Requisite Consenting Second Lien Creditors, and the
Requisite Commitment Parties, waived in accordance with the terms thereof.
(f)    Rights Offering. The Rights Offering shall have been conducted, in all
material respects, in accordance with the BCA Approval Order, the Rights
Offering Procedures and this Agreement, and the Rights Offering Expiration Time
shall have occurred.
(g)    Funding Notice. The Commitment Parties shall have received a Funding
Notice in accordance with Section 2.4(a).
(h)    Valid Issuance.
(i)    All PermianCo Common Stock subject to the Rights Offering (including the
PermianCo Common Stock to be issued in respect of the Put Option Premium), shall
be, upon (A) payment of the aggregate purchase price as provided herein and the
Rights Offering Procedures and (B) the Effective Date, validly issued, fully
paid and non-assessable, and free and clear of all Taxes, Liens, pre-emptive
rights, rights of first refusal, subscription and similar rights except as set
forth in the PermianCo Governance Documents. Other than the PermianCo Common
Stock to be issued pursuant to this Agreement and the Rights Offering, no
PermianCo Common Stock shall be issued or outstanding.
(ii)    All LegacyCo Units to be issued to PermianCo shall be, upon the
Effective Date, duly and validly authorized, issued and delivered, and free and
clear of all Taxes, Liens, pre-emptive rights, rights of first refusal,
subscription and similar rights except as set forth in the LegacyCo
Organizational Documents.
(i)    LegacyCo Units Issuance to PermianCo. LegacyCo Units amounting to 7.50%
of the total outstanding LegacyCo Units on the Closing Date (subject to dilution
for any LegacyCo Units to be issued after the Effective Date, including under
any long-term management incentive plan in respect of LegacyCo) shall have been
issued to PermianCo.
(j)    Effective Date. The Effective Date shall have occurred, or shall be
deemed to have occurred concurrently with the Closing, as applicable, in
accordance with the terms and conditions in the Approved Plan and in the
Confirmation Order.


53

--------------------------------------------------------------------------------





(k)    Reorganization Transactions. The Reorganization Transactions shall have
occurred and the PermianCo Governance Documents and LegacyCo Organizational
Documents shall have been duly approved and adopted and shall be in full force
and effect.
(l)    Expense Reimbursement. The Debtors shall have paid all Expense
Reimbursement projected to be accrued through the Closing Date pursuant to
Section 3.4.
(m)    Consents. All Governmental Entity and third-party notifications, filings,
consents, waivers and approvals required for the consummation of the
transactions contemplated by this Agreement and the Approved Plan shall have
been made or received.
(n)    Antitrust Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement and the Approved Plan shall have terminated or expired and all
applicable authorizations, approvals, consents or clearances under any Antitrust
Laws in connection with the transactions contemplated by this Agreement and the
Approved Plan shall have been obtained.
(o)    No Legal Impediment. No Law or Order enacted, adopted or issued by any
Governmental Entity that prohibits the implementation of the Approved Plan or
the Rights Offering or the transactions contemplated by this Agreement shall be
in effect.
(p)    Put Option. The Put Option shall have been exercised or be deemed to have
been exercised in accordance with Section 2.2(b).
(q)    Minimum Liquidity of PermianCo. PermianCo will have cash on hand of no
less than the Minimum Cash Balance after giving effect to the consummation of
the Reorganization Transactions and the transactions contemplated hereby.
(r)    Transition Services Agreement. LegacyCo and PermianCo shall have entered
into the Transition Services Agreement.
(s)    No Material Adverse Effect.
(i)    No Material Adverse Effect shall have occurred and be continuing
(replacing, for purposes of such definition, any references to Debtors or
Debtors and their Subsidiaries with “the assets and liabilities to be
transferred to PermianCo”).
(ii)    
(A)    No Material Adverse Effect shall have occurred and be continuing
(replacing, for purposes of such definition, any references to Debtors or
Debtors and their Subsidiaries with “the assets and liabilities to be
transferred to LegacyCo”).
(B)    No Material Adverse Effect shall have occurred and be continuing.
(t)    Closing Deliverables. On or before the Effective Date, the Parties shall
each deliver to the other, executed counterparts of the Restructuring Documents
to be entered into at the Closing.


54

--------------------------------------------------------------------------------





(u)    Representations and Warranties.
(i)    The representations and warranties of the Debtors contained in (A)
Sections 5.2, 5.3, 5.4 and 5.30 shall be true and correct in all respects other
than de minimis inaccuracies on and as of the Closing Date, and (B) Section 5.20
shall be true and correct in all material respects, in each case, after giving
effect to the Approved Plan, with the same effect as if made on and as of the
Closing Date after giving effect to the Approved Plan (except for such
representations and warranties made as of a specified date, which shall be true
and correct in all material respects only as of the specified date).
(ii)    The other representations and warranties of the Debtors contained in
this Agreement shall be true and correct (disregarding all materiality or
Material Adverse Effect qualifiers) on and as of the Closing Date after giving
effect to the Approved Plan with the same effect as if made on and as of the
Closing Date after giving effect to the Approved Plan (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except where the failure to be so
true and correct would not reasonably be expected to constitute, individually or
in the aggregate, a Material Adverse Effect (replacing, for purposes of such
definition, any references to Debtors or Debtors and their Subsidiaries with
“the assets and liabilities to be transferred to PermianCo”).
(iii)    
(A)    The other representations and warranties of the Debtors contained in this
Agreement shall be true and correct (disregarding all materiality or Material
Adverse Effect qualifiers) on and as of the Closing Date after giving effect to
the Approved Plan with the same effect as if made on and as of the Closing Date
after giving effect to the Approved Plan (except for such representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date), except where the failure to be so true and correct would
not reasonably be expected to constitute, individually or in the aggregate, a
Material Adverse Effect (replacing, for purposes of such definition, any
references to Debtors or Debtors and their Subsidiaries with “the assets and
liabilities to be transferred to LegacyCo”).
(B)    The other representations and warranties of the Debtors contained in this
Agreement shall be true and correct (disregarding all materiality or Material
Adverse Effect qualifiers) on and as of the Closing Date after giving effect to
the Approved Plan with the same effect as if made on and as of the Closing Date
after giving effect to the Approved Plan (except for such representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date), except where the failure to be so true and correct would
not reasonably be expected to constitute, individually or in the aggregate, a
Material Adverse Effect.
(v)    Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in
this Agreement that contemplate, by their terms, performance or compliance prior
to the Closing Date.


55

--------------------------------------------------------------------------------





Section 7,2    Conditions to the Obligations of the Debtors. The obligations of
the Debtors to consummate the transactions contemplated hereby shall be subject
to (unless waived by the Debtors) the satisfaction of the following conditions
prior to or at the Closing:
(a)    Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order and such Order shall be a Final Order.
(b)    Antitrust Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement and the Approved Plan shall have terminated or expired and all
applicable authorizations, approvals, consents or clearances under any Antitrust
Laws in connection with the transactions contemplated by this Agreement and the
Approved Plan shall have been obtained.
(c)    No Legal Impediment. No Law or Order enacted, adopted or issued by any
Governmental Entity that prohibits the implementation of the Approved Plan or
the Rights Offering or the transactions contemplated by this Agreement shall be
in effect.
(d)    Representations and Warranties. The representations and warranties of the
Commitment Parties and the Second Lien Noteholder Group Parties contained in
this Agreement which contain materiality or Material Adverse Effect qualifiers
shall be true and correct, and those without such qualifiers shall be true and
correct in all material respects, on and as of the Closing Date after giving
effect to the Approved Plan with the same effect as if made on and as of the
Closing Date after giving effect to the Approved Plan (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date).
Section 7.3    Waiver of Conditions to Obligations. All or any of the conditions
set forth in Section 7.1 may only be waived in whole or in part with respect to
(a) all Commitment Parties by a written instrument delivered by the Requisite
Commitment Parties and (b) all Second Lien Noteholder Group Parties, by a
written instrument delivered by the Requisite Consenting Second Lien Creditors
and if so waived, all Second Lien Noteholder Group Parties shall be bound by
such waiver; provided, that the conditions in Sections 7.1(g), (h), (i), (p) and
(q) need only be waived by the Requisite Commitment Parties.


ARTICLE VIII


INDEMNIFICATION AND CONTRIBUTION
Section 8.1    Indemnification Obligations. Following the entry of the BCA
Approval Order, the Company and the other Debtors (the “Indemnifying Parties”
and each, an “Indemnifying Party”) shall, jointly and severally, indemnify and
hold harmless each Commitment Party and Second Lien Noteholder Group Party and
their respective Affiliates, equity holders, members, partners, general
partners, managers and its and their respective Representatives and controlling
Persons (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and costs and expenses (other than Taxes of the
Commitment Parties except to the extent otherwise provided for in this
Agreement) (collectively, “Losses”) that any such Indemnified Person may incur
or to which any such Indemnified Person may become subject arising


56

--------------------------------------------------------------------------------





out of or in connection with this Agreement, the Approved Plan and the
transactions contemplated hereby and thereby, including the Backstop
Commitments, the Rights Offering, the payment of the Put Option Premium (and
Breakup Premium, if applicable) or the use of the proceeds of the Rights
Offering, or any claim, challenge, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any Indemnified Person
is a party thereto, whether or not such proceedings are brought by the Company,
the other Debtors, their respective equity holders, Affiliates, creditors or any
other Person, and reimburse each Indemnified Person upon demand for reasonable
documented (with such documentation subject to redaction to preserve attorney
client and work product privileges) legal or other third-party expenses incurred
in connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including in connection with the enforcement of the indemnification
obligations set forth herein), irrespective of whether or not the transactions
contemplated by this Agreement or the Approved Plan are consummated or whether
or not this Agreement is terminated; provided, that the foregoing indemnity will
not, as to any Indemnified Person, apply to Losses (a) as to a Defaulting
Commitment Party, its Related Parties or any Indemnified Person related thereto,
caused by a Commitment Party Default by such Commitment Party or (b) to the
extent they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the bad faith, willful misconduct or gross
negligence of such Indemnified Person. For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, no Indemnified Claim
may be made against LegacyCo, and LegacyCo will have no obligation to indemnify
any Person under this Agreement.
Section 8.2    Indemnification Procedure. Promptly after receipt by an
Indemnified Person of notice of the commencement of any claim, challenge,
litigation, investigation or proceeding (an “Indemnified Claim”), such
Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party in writing
of the commencement thereof; provided, that (a) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (b) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Article VIII.
In case any such Indemnified Claims are brought against any Indemnified Person
and it notifies the Indemnifying Party of the commencement thereof, the
Indemnifying Party will be entitled to participate therein, and, at its election
by providing written notice to such Indemnified Person, the Indemnifying Party
will be entitled to assume the defense thereof, with counsel reasonably
acceptable to such Indemnified Person; provided, that if the parties (including
any impleaded parties) to any such Indemnified Claims include both such
Indemnified Person and the Indemnifying Party and based on advice of such
Indemnified Person’s counsel there are legal defenses available to such
Indemnified Person that are different from or additional to those available to
the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Indemnified Claims. Upon receipt of notice from the
Indemnifying Party to such Indemnified Person of its election to so assume the
defense of such Indemnified Claims with counsel reasonably acceptable to the
Indemnified Person, the Indemnifying Party shall not be liable to such
Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof


57

--------------------------------------------------------------------------------





or participation therein (other than reasonable costs of investigation) unless
(i) such Indemnified Person shall have employed separate counsel (in addition to
any local counsel) in connection with the assertion of legal defenses in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the Indemnifying Party shall not be liable for the
expenses of more than one separate counsel representing the Indemnified Persons
who are parties to such Indemnified Claims (in addition to one local counsel in
each jurisdiction in which local counsel is required)), (ii) the Indemnifying
Party shall not have employed counsel reasonably acceptable to such Indemnified
Person to represent such Indemnified Person within a reasonable time after the
Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the
Indemnifying Party assumes the defense of the Indemnified Claims, the
Indemnified Person determines in good faith that the Indemnifying Party has
failed or is failing to defend such claim and provides written notice of such
determination and the basis for such determination, and such failure is not
reasonably cured within 10 Business Days of receipt of such notice, or (iv) the
Indemnifying Party shall have authorized in writing the employment of counsel
for such Indemnified Person. Notwithstanding anything herein to the contrary,
the Company and its Subsidiaries shall have sole control over any Tax
controversy or Tax audit and shall be permitted to settle any liability for
Taxes of the Company and its Subsidiaries.
Section 8.3    Settlement of Indemnified Claims. In connection with any
Indemnified Claim for which an Indemnified Person is assuming the defense in
accordance with this Article VIII, the Indemnifying Party shall not be liable
for any settlement of any Indemnified Claims effected by such Indemnified Person
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably withheld, conditioned or delayed). If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Article VIII. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s
sole discretion), effect any settlement of any pending or threatened Indemnified
Claims in respect of which indemnity or contribution has been sought hereunder
by such Indemnified Person unless (a) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Indemnified Claims, and (b) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.
Section 8.4    Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant


58

--------------------------------------------------------------------------------





equitable considerations. It is hereby agreed that the relative benefits to the
Indemnifying Party, on the one hand, and all Indemnified Persons, on the other
hand, shall be deemed to be in the same proportion as (a) the total value
received or proposed to be received by the Company pursuant to the issuance and
sale of the Unsubscribed Securities in the Rights Offering contemplated by this
Agreement and the Approved Plan bears to (b) the Put Option Premium paid or
proposed to be paid to the Commitment Parties. The Indemnifying Parties also
agree that no Indemnified Person shall have any liability based on their
comparative or contributory negligence or otherwise to the Indemnifying Parties,
any Person asserting claims on behalf of or in right of any of the Indemnifying
Parties, or any other Person in connection with an Indemnified Claim.
Section 8.5    Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the
applicable purchase price for all Tax purposes. The provisions of this Article
VIII are an integral part of the transactions contemplated by this Agreement and
without these provisions the Commitment Parties would not have entered into this
Agreement. The BCA Approval Order shall provide that the obligations of the
Company and the Reorganized Debtors under this Article VIII shall constitute
allowed administrative expenses of the Debtors’ estate under sections 503(b) and
507 of the Bankruptcy Code and are payable without further Order of the
Bankruptcy Court, and that the Company and the Reorganized Debtors may comply
with the requirements of this Article VIII without further Order of the
Bankruptcy Court.
Section 8.6    No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.


ARTICLE IX


TERMINATION
Section 9.1    Consensual Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date by mutual written consent of the Company, acting on behalf of the
Debtors, the Requisite Consenting Second Lien Creditors and the Requisite
Commitment Parties.
Section 9.2    Automatic Termination. This Agreement shall terminate
automatically, without any further action required by any Party, upon:
(a)    the termination of the RSA with respect to all Parties in accordance with
its terms; or
(b)    the consummation by the Company of an Alternative Transaction.
Section 9.3    Termination by the Commitment Parties or the Second Lien
Noteholder Group Parties. Upon three Business Days’ written notice from the
Requisite Consenting Second Lien Creditors or the Requisite Commitment Parties
delivered in accordance with Section 10.1 to


59

--------------------------------------------------------------------------------





all of the Parties, at any time upon the occurrence of any the following events,
in each case, unless waived in writing by the Requisite Consenting Second Lien
Creditors and the Requisite Commitment Parties, either of the Requisite
Consenting Second Lien Creditors or the Requisite Commitment Parties, may
terminate this Agreement as to all Parties. No failure or delay by any of the
Requisite Consenting Second Lien Creditors or the Requisite Commitment Parties
in exercising any of their respective rights to terminate this Agreement shall
operate as a waiver thereof or limit in any way such termination right:
(a)    any of the Milestones under the RSA have not been satisfied;
(b)    the Effective Date has not occurred by the Outside Date, subject to
extension pursuant to Section 2.3(a); provided, that the Outside Date may be
waived or extended in accordance with the RSA;
(c)    any of the BCA Approval Order, Disclosure Statement Order or Confirmation
Order is reversed, stayed, dismissed, vacated, reconsidered or is modified or
amended after entry in any material respect without the prior written consent of
the Requisite Consenting Second Lien Creditors and the Requisite Commitment
Parties; provided, however, that the Requisite Commitment Parties may not
terminate this Agreement as to all Parties under this Section 9.3(c) if such
reversal, stay, dismissal, vacation, reconsideration or modification or
amendment is reasonably expected to only relate to or affect LegacyCo or the
Consenting Second Lien Creditors from and after the Closing (unless such
reversal, stay, dismissal, vacation, reconsideration or modification or
amendment affects PermianCo’s rights with respect to LegacyCo as set forth in
the Approved Plan);
(d)    any of this Agreement, the RSA, Rights Offering Procedures, Disclosure
Statement, Approved Plan or any documents related to the Approved Plan,
including notices, exhibits or appendices, or any of the Restructuring Documents
is amended or modified in any material respect without the prior written consent
of the Requisite Consenting Second Lien Creditors and the Requisite Commitment
Parties; provided, however, that the Requisite Commitment Parties may only
terminate this Agreement as to all Parties under this Section 9.3(d) if such
amendment or modification is reasonably expected to only relate to or affect
LegacyCo or the Consenting Second Lien Creditors from and after the Closing
(unless such reversal, stay, dismissal, vacation, reconsideration or
modification or amendment affects PermianCo’s rights with respect to LegacyCo as
set forth in the Approved Plan);
(e)    an Order is entered by the Bankruptcy Court or a court of competent
jurisdiction denying confirmation of the Approved Plan or denying approval of
the Disclosure Statement;
(f)    subject to the right of the Commitment Parties to arrange a Commitment
Party Replacement in accordance with Section 2.3(a), the breach in any material
respect by any Party of any of the representations, warranties, covenants,
obligations or commitments set forth in this Agreement or the failure of any
Party to act in a manner materially consistent with this Agreement, which breach
or failure to act (i) would materially and adversely impede or interfere with
the acceptance, implementation or consummation of the Restructuring Transactions
by the Outside Date on the terms and conditions set forth in Approved Plan and
(ii) is uncured for a period


60

--------------------------------------------------------------------------------





of seven Business Days after the receipt of written notice in accordance with
Section 10.1 of such breach from any non-breaching Party, other than, in the
case of clause (ii), with respect to any breach that is uncurable, for which no
notice or cure period shall be required or apply (it being understood and agreed
that any actions required to be taken by such Parties that are included in the
Approved Plan but not in this Agreement are to be considered “covenants” of such
Parties, and therefore covenants of this Agreement, notwithstanding the failure
of any specific provision in the Approved Plan to be re-copied in this
Agreement). Notwithstanding the foregoing, under this Section 9.3(f), (x) the
Requisite Consenting Second Lien Creditors may only exercise a right to
terminate this Agreement if the breaching Party or Parties is one of the
Commitment Parties or the Debtors and (y) the Requisite Commitment Parties may
only exercise a right to terminate this Agreement if the breaching Party or
Parties is one of the Second Lien Noteholder Group Parties or the Debtors.
Notwithstanding the termination as to any individual Commitment Party, the
remaining Commitment Parties shall be entitled to their pro rata portion of the
Put Option Premium or Breakup Premium, as applicable, pursuant to the terms of
this Agreement; for the avoidance of doubt, to the extent there has been a
Commitment Party Default but there are Replacing Commitment Parties for the full
amount of the Commitment Party Default, the Second Lien Noteholder Group Parties
shall not have any rights to terminate this Agreement;
(g)    any Law or final and non-appealable Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Approved Plan or the Rights Offering or the transactions contemplated by
this Agreement or the other Restructuring Documents; provided, however, that the
termination right in this Section 9.3(g) shall not be available if the Party
seeking to terminate this Agreement pursuant to this Section 9.3(g) shall not
have used its reasonable best efforts to contest such Order prior to its
becoming permanent if such party had the right to contest such Order; or
(h)    the Debtors fail to timely pay the fees and expenses as set forth in this
Agreement, including the Expense Reimbursement, and such failure shall not have
been cured by the fifth Business Day after notice is given of such failure, or
in the case of the Expense Reimbursement, after such payment is due under
Section 3.4(b);
provided, that any termination or breach of this Agreement that is caused by or
is as a result of an action or inaction by the Debtors that gives rise to a
termination event under this Section 9.3 shall only, in and of itself, result in
the termination of this Agreement with respect to the Debtors.
Section 9.4    Termination by the Debtors. Upon three Business Days’ written
notice from the Company delivered in accordance with Section 10.1 to the
Commitment Parties and the Second Lien Noteholder Group Parties, at any time
upon the occurrence of any the following events, in each case, the Company, on
behalf of the Debtors, may terminate this Agreement as to the Debtors only:
(a)    the breach in any material respect by one or more of the Commitment
Parties or Second Lien Noteholder Group Parties of any of the representations,
warranties, covenants, obligations or commitments set forth in this Agreement or
the failure of any Party to act in a manner materially consistent with this
Agreement, which breach or failure to act (i) would materially and adversely
impede or interfere with the acceptance, implementation or consummation of the


61

--------------------------------------------------------------------------------





Restructuring Transactions by the Outside Date on the terms and conditions set
forth in Approved Plan and (ii) is uncured for a period of seven Business Days
after the receipt of written notice in accordance with Section 10.1 of such
breach from any non-breaching Party, other than with respect to any breach that
is uncurable, for which no notice or cure period shall be required or apply (it
being understood and agreed that any actions required to be taken by such
Parties that are included in the Approved Plan but not in this Agreement are to
be considered “covenants” of such Parties, and therefore covenants of this
Agreement, notwithstanding the failure of any specific provision in the Approved
Plan to be re-copied in this Agreement);
(b)    the board of directors, board of managers, or such similar governing body
of any Debtor reasonably determines in good faith after consultation with
outside counsel that continued performance under this Agreement would be
inconsistent with the exercise of its fiduciary duties under applicable law;
provided, that the Company or another Debtor provides notice of such
determination to counsel for the Consenting Creditors within three Business Days
after the date thereof; or
(c)    any Law or final and non-appealable Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Approved Plan or the Rights Offering or the transactions contemplated by
this Agreement or the other Restructuring Documents;
provided, that, in the event of termination pursuant to this Section 9.4, (i)
only the Debtors shall be removed as Parties to this Agreement, and such
termination shall not have the effect of terminating this Agreement with respect
to the other Parties, and (ii) provisions of this Agreement that apply to,
require the consent of or otherwise involve the Debtors, including the
representations and warranties set forth in Article V and certain of the
covenants in Article VI to which the Debtors are subject, but excluding the
provisions of Article VIII and Article X, shall have no further force and
effect, and the remainder of the Agreement shall continue to be binding on the
Parties.
Section 9.5    Effect of Termination.
(a)    Upon termination of this Agreement pursuant to this Article IX, this
Agreement shall forthwith become void and there shall be no further obligations
or liabilities on the part of the Parties; provided, that (i) the Second Lien
Noteholder Group Parties shall remain obligated not to take any action that in
any way would directly or indirectly frustrate the ability of the Debtors to pay
the Expense Reimbursement pursuant to Article III or to pay the Breakup Premium
pursuant to Section 9.5(b) (in each case, pursuant to the BCA Approval Order),
(ii) the provisions set forth in this Section 9.5, Article VIII and Article X
shall survive the termination of this Agreement in accordance with their terms
and (iii) subject to Section 10.10, nothing in this Section 9.5 shall relieve
any Party from liability for its gross negligence or any willful or intentional
breach of this Agreement. For purposes of this Agreement, “willful or
intentional breach” shall mean a breach of this Agreement that is a consequence
of an act undertaken by the breaching party with the knowledge that the taking
of such act would, or would reasonably be expected to, cause a breach of this
Agreement.


62

--------------------------------------------------------------------------------





(b)    Upon consummation of an Alternative Transaction, if (i)(A) this Agreement
was terminated under Section 9.3(f) due to a breach by the Debtors, (B) the
Debtors exercise their termination right under Section 9.4(b) or (C) this
Agreement was terminated by the Debtors or the Requisite Consenting Second Lien
Creditors for any other reason other than (w) on account of a denial of
confirmation of the Approved Plan by the Bankruptcy Court on the basis that
section 1129(b) of the Bankruptcy Code is not satisfied by the class of Senior
Unsecured Notes, (x) under Section 9.2(a) due to a breach by one or more of the
Commitment Parties that causes the termination of the RSA, (y) under Section
9.4(a) due to a breach by one or more of the Commitment Parties or (z) under the
circumstances referred to in Section 9.3(g) or Section 9.4(c), and (ii) the
Commitment Parties have not breached their obligations under this Agreement,
which breach resulted in any of the conditions set forth in Article VII not to
be satisfied, the Commitment Parties shall receive in accordance herewith a
termination premium of 5.0% of the Total BCA Commitment, which premium shall be
paid in cash (the “Breakup Premium”) on or prior to the second Business Day
following such consummation and subject to any applicable withholding Tax;
provided, however, if (i) the Alternative Transaction does not result in the
payment in full in cash of all claims arising under or related to the Second
Lien Notes, including for principal, make-whole, interest thereupon, costs, fees
and indemnities and all other obligations related thereto, to the extent such
claims are allowed by the Bankruptcy Court, and (ii) the Requisite Consenting
Second Lien Creditors were not in breach of the RSA at the time this Agreement
was terminated, the Commitment Parties shall not seek or receive payment of the
Breakup Premium in connection with such Alternative Transaction in full in cash
but reserve all rights to assert and recover such Breakup Premium solely from
the distributions under such Alternative Transaction, if any, to unsecured
creditors and interest holders junior in priority to the Second Lien Notes. The
Debtors, subject to the BCA Approval Order, shall make the payment of the
Breakup Premium to the Commitment Parties or their designees based upon their
respective Initial BCA Percentages on the date of payment, by wire transfer of
immediately available funds to such accounts as each of the Commitment Parties
may designate. The Breakup Premium shall be non-avoidable upon the entry of (x)
the BCA Approval Order, if the Debtors are parties to the RSA and this Agreement
as of the date of the entry of the BCA Approval Order, or (y) the Confirmation
Order, if the Debtors are not parties to the RSA and this Agreement as of the
date of the entry of the BCA Approval Order.
(c)    To the extent that all amounts due in respect of the Breakup Premium
pursuant to Section 9.5(b) have actually been paid by the Debtors to the
Commitment Parties in connection with a termination of this Agreement, the
Commitment Parties shall not have any additional recourse against the Debtors
for any obligations or liabilities relating to or arising from this Agreement.
Except as set forth in Section 9.5(b), the Breakup Premium shall not be payable
upon the termination of this Agreement. The Breakup Premium shall constitute
allowed administrative expenses of the Debtors’ estates under sections 503(b)
and 507 of the Bankruptcy Code, pursuant to (i) the BCA Approval Order, if the
Debtors are parties to the RSA and this Agreement as of the date of the entry of
the BCA Approval Order, or (ii) the Confirmation Order, if the Debtors are not
parties to the RSA and this Agreement as of the date of the entry of the BCA
Approval Order.


63

--------------------------------------------------------------------------------





ARTICLE X


GENERAL PROVISIONS
Section 10.1    Notices. All notices hereunder shall be deemed given if in
writing and delivered by electronic mail, courier, or registered or certified
mail (return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):
(a)    if to any of the Debtors, to:
Breitburn Energy Partners LP
707 Wilshire Boulevard, Suite 4600
Los Angeles, CA 90017
Attention: James G. Jackson, Chief Financial Officer
Email: jjackson@breitburn.com    
    
with copies (which shall not constitute notice) to:
    
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Ray C. Schrock, P.C.; Stephen Karotkin, Esq.
Email:    ray.schrock@weil.com; stephen.karotkin@weil.com


(b)    if to a Second Lien Noteholder Group Party, to:
EIG Redwood Debt Aggregator, LP
c/o EIG Management Company, LLC
333 Clay Street, Suite 3500
Houston, TX 77002
Attention: Amy Springs; Clayton Taylor
Email:    amy.springs@eigpartners.com; clay.taylor@eigpartners.com


and


Anchorage Capital Partners, L.P.
ACMO BBEP, L.P.
c/o Anchorage Capital Group, L.L.C.
610 Broadway, 6th Floor
New York, New York, 10012
Attention: Legal
Email: legal@anchoragecap.com


and




64

--------------------------------------------------------------------------------





Guggenheim Funds Trust - Guggenheim Macro Opportunities Fund
Hamilton Finance LLC
Maverick Enterprises, Inc.
NZC Guggenheim Master Fund Limited
NZC Guggenheim Fund LLC
SEI Institutional Managed Trust-Multi Asset Income Fund
c/o Guggenheim Partners Investment Management, LLC
330 Madison Avenue, 10th Floor
New York, New York 10017
Attention: GI Legal
Email: Justin.carroll@guggenheimpartners.com


with copies (which shall not constitute notice) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Christopher J. Marcus, P.C.; Steven N. Serajeddini
Email: christopher.marcus@kirkland.com; steven.serajeddini@kirkland.com
and
Kirkland & Ellis LLP
609 Main Street
Houston, TX 77002
Attention: John D. Pitts, P.C.; Matthew R. Pacey, P.C.
Email: john.pitts@kirkland.com; matt.pacey@kirkland.com
(c)    if to a Commitment Party, to the electronic mail addresses set forth on
Exhibit A with copies (which shall not constitute notice) to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attention: Ira Dizengoff
Email: idizengoff@akingump.com
and


65

--------------------------------------------------------------------------------





Akin Gump Strauss Hauer & Feld LLP
1333 New Hampshire Avenue, N.W.
Washington, DC 20036
Attention: Scott Alberino; Daniel Fisher
Email: salberino@akingump.com; dfisher@akingump.com
and


White & Case LLP
1221 Avenue of the Americas
New York, NY 10020
Attention: Harrison Denman
Email: hdenman@whitecase.com
and


Milbank, Tweed, Hadley & McCloy LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067
Attention: Gregory Bray
Email: gbray@milbank.com


Section 10.2    Assignment; Third Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Debtors, the Requisite Consenting Second Lien
Creditors, and the Requisite Commitment Parties, other than an assignment by (a)
a Commitment Party expressly permitted by Section 2.3 or Section 2.6 and (b) a
Second Lien Noteholder Group Party to an Affiliate; provided, that any such
assignment shall not relieve any Party of its obligations under this Agreement.
Any purported assignment in violation of this Section 10.2 shall be void ab
initio. Subject to the foregoing provisions of this Section 10.2, there are no
third party beneficiaries under this Agreement, and the rights or obligations of
any Party under this Agreement may not be assigned, delegated, or transferred to
any other Person.
Section 10.3    Prior Negotiations; Entire Agreement.
(a)    This Agreement (including the Exhibits, the Schedules and the other
documents and instruments referred to in this Agreement) constitutes the entire
agreement among the Parties and supersedes all prior agreements, arrangements or
understandings, oral or written, among the Parties with respect to the subject
matter of this Agreement (including the Original Agreement), except that the
Parties acknowledge that the RSA continues in full force and effect.
(b)    Notwithstanding anything to the contrary in the Approved Plan (including
any amendments, supplements or modifications thereto) or the Confirmation Order
(and any amendments, supplements or modifications thereto) or an affirmative
vote to accept the Approved Plan submitted by any Second Lien Noteholder Group
Party or Commitment Party, nothing


66

--------------------------------------------------------------------------------





contained in the Approved Plan (including any amendments, supplements or
modifications thereto) or Confirmation Order (including any amendments,
supplements or modifications thereto) shall alter, amend or modify the rights of
the Second Lien Noteholder Group Parties or the Commitment Parties under this
Agreement unless such alteration, amendment or modification has been made in
accordance with Section 10.7.
Section 10.4    Governing Law; Venue. THIS AGREEMENT IS TO BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. Each Party agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement in the Bankruptcy Court (or court of proper appellate jurisdiction)
(the “Chosen Court”), and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Chosen
Court; (b) waives any objection to laying venue in any such action or proceeding
in the Chosen Court; and (c) waives any objection that the Chosen Court is an
inconvenient forum or does not have jurisdiction over any Party or
constitutional authority to finally adjudicate the matter.
Section 10.5    Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 10.6    Execution of Agreement. This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement. Except
as expressly provided in this Agreement, each individual executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party.
Section 10.7    Waivers and Amendments; Consent. This Agreement may be amended,
restated, modified or changed only by a written instrument signed by the
Company, the Second Lien Noteholder Group Parties and the Requisite Commitment
Parties; provided, that (a) any Commitment Party’s prior written consent shall
be required for any amendment, restatement, modification, supplement or other
changes that would, directly or indirectly: (i) modify the conditions to Closing
set forth in Article VII, (ii) modify the specific economic terms or conditions
of the Approved Plan, the Rights Offering or this Agreement (including the size
of the Rights Offering, the amount of the Minimum Allocation Rights, the amount
of the Put Option Premium and the amount of the Breakup Premium), (iii) modify
such Commitment Party’s Individual BCA Commitment, Initial BCA Percentage,
Remaining BCA Commitment, Final Backstop Commitment or Final BCA Percentage,
(iv) change this Section 10.7 or (v) have a materially adverse and
disproportionate effect on a Commitment Party and (b) the prior written consent
of each Commitment Party that was an original signatory hereto that is still a
Commitment Party as of such date of amendment shall be required for any
amendment to the definition of “Requisite Commitment Parties.” Notwithstanding
the foregoing, Exhibit A shall be revised as necessary without requiring


67

--------------------------------------------------------------------------------





a written instrument signed by the Second Lien Noteholder Group Parties and the
Requisite Commitment Parties to reflect changes in the composition of the
Commitment Parties, Individual BCA Commitments, Initial BCA Percentages, Minimum
Allocation Rights obligations and Remaining BCA Commitments as a result of
transfers permitted in accordance with the terms and conditions of this
Agreement. The terms and conditions of this Agreement (other than the conditions
set forth in Section 7.1, the waiver of which shall be governed solely by
Article VII, and the termination events set forth in Section 9.3(b), the waiver
of which shall be governed by their respective terms) may be waived (A) by the
Requisite Consenting Second Lien Creditors only by a written instrument executed
by the Requisite Consenting Second Lien Creditors and (B) by the Requisite
Commitment Parties only by a written instrument executed by the Requisite
Commitment Parties. No delay on the part of any Party in exercising any right,
power or privilege pursuant to this Agreement will operate as a waiver thereof,
nor will any waiver on the part of any Party of any right, power or privilege
pursuant to this Agreement, nor will any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.
Section 10.8    Headings. The headings of all sections of this Agreement are
inserted solely for the convenience of reference and are not a part of and are
not intended to govern, limit, or aid in the construction or interpretation of
any term or provision hereof.
Section 10.9    Specific Performance; Rights Cumulative. The Parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to obtain an injunction or injunctions without the necessity of posting
a bond to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at Law or in equity. Notwithstanding the foregoing,
only the Debtors, the Second Lien Noteholder Group Parties, and the Requisite
Commitment Parties may exercise any specific performance rights under this
Agreement against one or more Commitment Parties, and only the Requisite
Commitment Parties and the Second Lien Noteholder Group Parties may exercise any
specific performance rights against the Debtors to cause the consummation of the
Rights Offering. Except as otherwise provided in this Agreement, the rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any Party otherwise may have under
this Agreement or at Law or in equity.
Section 10.10    Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits. Under no circumstance shall any Commitment
Party be liable under this Agreement for an amount in excess of its unfunded
Individual BCA Commitment.
Section 10.11    Several, Not Joint and Several, Obligations. Except as
otherwise expressly set forth herein, the agreements, representations,
warranties, liabilities and obligations of the Parties under this Agreement are,
in all respects, several and not joint and several.
Section 10.12    No Reliance. No Commitment Party or any of its Related Parties
shall have any duties or obligations to the other Commitment Parties in respect
of this Agreement, the Approved


68

--------------------------------------------------------------------------------





Plan or the transactions contemplated hereby or thereby, except those expressly
set forth herein. Without limiting the generality of the foregoing, (a) no
Commitment Party or any of its Related Parties shall be subject to any fiduciary
or other implied duties to the other Commitment Parties, to the Debtors or to
any other Person, (b) no Commitment Party or any of its Related Parties shall
have any duty to take any discretionary action or exercise any discretionary
powers on behalf of any other Commitment Party, (c) no Commitment Party or any
of its Related Parties shall have any duty to the other Commitment Parties to
obtain, through the exercise of diligence or otherwise, to investigate, confirm,
or disclose to the other Commitment Parties any information relating to the
Company or any of its Related Parties that may have been communicated to or
obtained by such Commitment Party or any of its Affiliates in any capacity,
(d) no Commitment Party may rely, and confirms that it has not relied, on any
due diligence investigation that any other Commitment Party or any Person acting
on behalf of such other Commitment Party may have conducted with respect to the
Company or any of its Affiliates or any of their respective securities, (e) the
Parties acknowledge that this Agreement does not constitute an agreement,
arrangement or understanding with respect to acting together for the purpose of
acquiring, holding, voting or disposing of any equity securities of the Debtors
and the Parties do not constitute a “group” within the meaning of Rule 13d-5
under the Securities Exchange Act of 1934, as amended, (f) no action taken by
any Party pursuant to this Agreement shall be deemed to constitute or to create
a presumption by any of the Parties that the Parties are in any way acting in
concert or as such a “group” and (g) each Commitment Party acknowledges that no
other Commitment Party is acting as a placement agent, initial purchaser,
underwriter, broker or finder with respect to its Minimum Allocation Rights
Securities or Unsubscribed Securities. The decision to commit to purchase
PermianCo Common Stock pursuant to Agreement has been made independently of any
other purchaser.
Section 10.13    Settlement Discussions. If the Restructuring Transactions are
not consummated, or if this Agreement is terminated for any reason, the Parties
fully reserve any and all of their rights. Pursuant to Federal Rule of Evidence
408 and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms, pursue the consummation
of the Restructuring Transactions or the payment of damages to which a Party may
be entitled under this Agreement.
Section 10.14    Effectiveness. This Agreement shall become effective and
binding upon each Party when counterpart signatures to this Agreement have been
executed and delivered to each other Party.
Section 10.15    Severability. If any provision of this Agreement shall be held
by a court of competent jurisdiction to be illegal, invalid, or unenforceable,
in whole or in part, the remaining provisions shall remain in full force and
effect. Upon any such determination of invalidity, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a reasonably acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
Section 10.16    Interpretation; Representation by Counsel. This Agreement is
the product of negotiations among the Parties and in the enforcement or
interpretation hereof, is to be interpreted


69

--------------------------------------------------------------------------------





in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof. Each of the Parties were each represented by counsel
during the negotiations and drafting of this Agreement and continue to be
represented by counsel and, therefore, waive the application of any Law
(a) providing that ambiguities in an agreement or other document shall be
construed against the party drafting such agreement or document or (b) any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel.
Section 10.17    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates, or any of such Party’s Affiliates’ or
respective Related Parties in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this
Agreement, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Related Parties, as such,
for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based
on, in respect of or by reason of such obligations or liabilities or their
creation; provided, however, nothing in this Section 10.17 shall relieve or
otherwise limit the liability of any Party or any of their respective successors
or permitted assigns for any breach or violation of its obligations under this
Agreement or such other documents or instruments.  For the avoidance of doubt,
prior to the Effective Date, none of the Parties will have any recourse, be
entitled to commence any proceeding or make any claim under this Agreement or in
connection with the transactions contemplated hereby except against any of the
Parties or their respective successors and permitted assigns, as applicable.
Section 10.18    Publicity
(a)    At all times prior to the Closing Date or the earlier termination of this
Agreement in accordance with its terms, the Parties shall obtain the prior
written consent (which consent shall not be unreasonably withheld) of the
Commitment Parties and the Second Lien Noteholder Group Parties prior to issuing
any press releases (and provide each other a reasonable opportunity to review
and comment upon such release) or otherwise making public announcements with
respect to the transactions contemplated by this Agreement, it being understood
that nothing in this Section 10.18 shall prohibit any Party from filing any
motions or other pleadings or documents with the Bankruptcy Court in connection
with the Chapter 11 Cases.
(b)    Notwithstanding anything herein to the contrary, Exhibit A to this
Agreement shall be redacted and/or its contents shall be treated as confidential
to the extent that this Agreement or its contents are shared with any third
party.
[Signature Pages Follow]




70

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
SECOND LIEN NOTEHOLDER GROUP PARTIES:


EIG Redwood Debt Aggregator, LP


By: EIG Redwood Aggregator GP, LLC, its general partner and Attorney-in-Fact


By: EIG Asset Management, LLC, its sole member




By:
/s/ Clayton R. Taylor            

Name: Clayton R. Taylor
Title: Managing Director




By:
/s/ Richard K. Punches, II            

Name: Richard K. Punches, II
Title: Managing Director





--------------------------------------------------------------------------------





Anchorage Capital Partners, L.P.


By: Anchorage Capital Group, L.L.C., its investment manager




By:
/s/ Sean Gallahue                

Name: Sean Gallahue
Title: Authorized Signatory





--------------------------------------------------------------------------------





ACMO BBEP, L.P.


By: Anchorage Capital Group, L.L.C., its investment manager




By:
/s/ Sean Gallahue                

Name: Sean Gallahue
Title: Authorized Signatory





--------------------------------------------------------------------------------





Guggenheim Funds Trust - Guggenheim Macro     
Opportunities Fund


By: Guggenheim Partners Investment
Management, LLC, as Investment Adviser




By:
/s/ Kevin M. Robinson            

Name: Kevin M. Robinson
Title: Attorney-in-Fact





--------------------------------------------------------------------------------





Hamilton Finance LLC


By: Guggenheim Partners Investment
Management, LLC, as Sub-Advisor




By:
/s/ Kevin M. Robinson            

Name: Kevin M. Robinson
Title: Attorney-in-Fact





--------------------------------------------------------------------------------





Maverick Enterprises, Inc.


By: Guggenheim Partners Investment
Management, LLC, as Investment Manager




By:
/s/ Kevin M. Robinson            

Name: Kevin M. Robinson
Title: Attorney-in-Fact





--------------------------------------------------------------------------------





NZC Guggenheim Master Fund Limited


By: Guggenheim Partners Investment
Management, LLC, as Manager




By:
/s/ Kevin M. Robinson            

Name: Kevin M. Robinson
Title: Attorney-in-Fact







--------------------------------------------------------------------------------





NZC Guggenheim Fund LLC


By: Guggenheim Partners Investment
Management, LLC, as Manager




By:
/s/ Kevin M. Robinson            

Name: Kevin M. Robinson
Title: Attorney-in-Fact





--------------------------------------------------------------------------------





SEI Institutional Managed Trust - Multi Asset
Income Fund


By: Guggenheim Partners Investment
Management, LLC, as Sub-Adviser




By:
/s/ Kevin M. Robinson            

Name: Kevin M. Robinson
Title: Attorney-in-Fact





--------------------------------------------------------------------------------





AKANTHOS CAPITAL MANAGEMENT, LLC








By: /s/ Michael Kao                
Name: Michael Kao
Title: CEO





--------------------------------------------------------------------------------





FRANKLIN ADVISERS, Inc., as investment manager on behalf of certain funds and
accounts








By: /s/ Glenn Voyles                
Name: Glenn Voyles
Title: SVP





--------------------------------------------------------------------------------





1992 MSF INTERNATIONAL LTD, by Highbridge Capital Management, LLC as Trading
Manager








By: /s/ Jonathan Segal                
Name: Jonathan Segal
Title: Managing Director





--------------------------------------------------------------------------------





1992 TACTICAL CREDIT MASTER FUND, L.P., by Highbridge Capital Management, LLC as
Trading Manager








By: /s/ Jonathan Segal                
Name: Jonathan Segal
Title: Managing Director





--------------------------------------------------------------------------------





PACIFIC CAPITAL MANAGEMENT LLC








By: /s/ Jonathan Glaser            
Name: Jonathan Glaser
Title: Managing Member





--------------------------------------------------------------------------------





NEWBERG FAMILY TRUST UTD 12/18/90








By: /s/ Bruce Newberg            
Name: Bruce Newberg
Title: Trustee





--------------------------------------------------------------------------------





BARCLAYS BANK PLC (“BARCLAYS”), solely in respect of its Distressed Trading Desk
(the “Distressed Desk”) and not any other unit, group, division, or affiliate of
Barclays and solely in respect of the Distressed Desk’s Senior Unsecured Note
Claims








By: /s/ Adam Yarnold                
Name: Adam Yarnold
Title: Managing Director





--------------------------------------------------------------------------------





SONOMA CAPITAL MANAGEMENT








By: /s/ Jeffrey Thorp                
Name: Jeffrey Thorp
Title: Member





--------------------------------------------------------------------------------





MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”), solely in respect
of its Global Credit and Special Situations Group and not any other group, unit,
division or affiliate of MLPFS








By: /s/ Vincenzo Ruocco            
Name: Vincenzo Ruocco
Title: Vice President, US Corporate Actions





--------------------------------------------------------------------------------





BPC UKI, L.P.
By: BPC AS LLC
Its Investment Manager
By: Beach Point Capital Management LP
Its Managing Member




By: /s/ Carl Goldsmith            
Name: Carl Goldsmith
Title: Co-Chief Investment Officer





--------------------------------------------------------------------------------





BEACH POINT MULTI-ASSET CREDIT
FUND LTD.
By: Beach Point Capital Management LP
Its Investment Manager








By: /s/ Carl Goldsmith            
Name: Carl Goldsmith
Title: Co-Chief Investment Officer





--------------------------------------------------------------------------------





BEACH POINT MULTI-STRATEGY CREDIT MASTER FUND, L.P.
By: Beach Point Capital Management LP
Its Investment Manager








By: /s/ Carl Goldsmith            
Name: Carl Goldsmith
Title: Co-Chief Investment Officer





--------------------------------------------------------------------------------





BEACH POINT SELECT FUND LP
By: Beach Point Capital Management LP
Is Investment Manager








By: /s/ Carl Goldsmith            
Name: Carl Goldsmith
Title: Co-Chief Investment Officer





--------------------------------------------------------------------------------





BEACH POINT TOTAL RETURN MASTER
FUND, L.P.
By: Beach Point Capital Management LP
Its Investment Manager








By: /s/ Carl Goldsmith            
Name: Carl Goldsmith
Title: Co-Chief Investment Manager





--------------------------------------------------------------------------------





Elliott Associates, L.P.
By: Elliott Capital Advisors, L.P., as general partner
By: Braxton Associates, Inc., as general partner








By: /s/ Elliot Greenberg            
Name: Elliot Greenberg
Title: Vice President





--------------------------------------------------------------------------------





Elliott International, L.P.
By: Elliott International Capital Advisors Inc., as
attorney-in-fact








By: /s/ Elliot Greenberg            
Name: Elliot Greenberg
Title: Vice President





--------------------------------------------------------------------------------





BlackRock Multi-Manager Alternative Strategies Fund
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory








By: /s/ Vijay Srinivasan            
Name: Vijay Srinivasan
Title: Head of Research





--------------------------------------------------------------------------------





BSF MULTI-MANAGER ALTERNATIVE STRATEGIES FUND
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory








By: /s/ Vijay Srinivasan            
Name: Vijay Srinivasan
Title: Head of Research





--------------------------------------------------------------------------------





KTRS Credit Fund, LP
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory








By: /s/ Vijay Srinivasan            
Name: Vijay Srinivasan
Title: Head of Research





--------------------------------------------------------------------------------





Marathon Blue Grass Credit Fund, L.P.
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory








By: /s/ Vijay Srinivasan            
Name: Vijay Srinivasan
Title: Head of Research





--------------------------------------------------------------------------------





Marathon Centre Street Partnership, L.P.
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory








By: /s/ Vijay Srinivasan            
Name: Vijay Srinivasan
Title: Head of Research





--------------------------------------------------------------------------------





Marathon Credit Dislocation Fund LP
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory








By: /s/ Vijay Srinivasan            
Name: Vijay Srinivasan
Title: Head of Research





--------------------------------------------------------------------------------





Marathon Special Opportunity Master Fund Ltd.
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory








By: /s/ Vijay Srinivasan            
Name: Vijay Srinivasan
Title: Head of Research





--------------------------------------------------------------------------------





Master SIF SICAV-SIF
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory








By: /s/ Vijay Srinivasan            
Name: Vijay Srinivasan
Title: Head of Research





--------------------------------------------------------------------------------





ASCENSION ALPHA FUND LLC, by WL Ross & Co. LLC, as Investment Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





ASCENSION HEALTH MASTER PENSION TRUST, by WL Ross & Co. LLC, as Investment
Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





CARILION CLINIC, by WL Ross & Co. LLC, as Investment Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





CATALINA HOLDINGS (BERMUDA) LTD., by WL Ross & Co. LLC, as Investment Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





MARQUETTE COMPANIES, LLC, by WL Ross & Co. LLC, as Investment Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





PEPPERDINE UNIVERSITY, by WL Ross & Co. LLC, as Investment Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





RETIREMENT PLAN OF CARILION CLINIC, by WL Ross & Co. LLC, as Investment Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





UNIVERSITY OF MINNESOTA FOUNDATION, by WL Ross & Co. LLC, as Investment Manager








By:
/s/ Benjamin Gruder            

Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





WLR PARALLEL ESC, L.P., by WL Ross & Co. LLC, as Investment Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





WLR RECOVERY FUND V, L.P., by WL Ross & Co. LLC, as Investment Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director





--------------------------------------------------------------------------------





WLR-SC FINANCING CONDUIT LLC, by WL Ross & Co. LLC, as Investment Manager








By: /s/ Benjamin Gruder            
Name: Benjamin Gruder
Title: Managing Director









--------------------------------------------------------------------------------





DEBTORS:
BREITBURN ENERGY PARTNERS LP
By:    Breitburn GP LLC,
its general partner
By: /s/ James G. Jackson                
Name:
James G. Jackson

Title:
Executive Vice President and

Chief Financial Officer




BREITBURN OPERATING LP
By:    Breitburn Operating GP LLC,
its general partner
By: /s/ James G. Jackson                
Name:
James G. Jackson

Title:
Executive Vice President and

Chief Financial Officer




BREITBURN FINANCE CORPORATION
By: /s/ James G. Jackson                
Name:
James G. Jackson

Title:
Chief Financial Officer










--------------------------------------------------------------------------------





ALAMITOS COMPANY
BEAVER CREEK PIPELINE, L.L.C.
GTG PIPELINE LLC
MERCURY MICHIGAN COMPANY, LLC
PHOENIX PRODUCTION COMPANY
QRE GP, LLC
TERRA ENERGY COMPANY LLC
TERRA PIPELINE COMPANY LLC
By: /s/ James G. Jackson                
Name:
James G. Jackson

Title:
Chief Financial Officer





BREITBURN OPERATING GP LLC
BREITBURN GP LLC
BREITBURN MANAGEMENT COMPANY LLC
By: /s/ James G. Jackson                
Name:
James G. Jackson

Title:
Executive Vice President and

Chief Financial Officer







--------------------------------------------------------------------------------





BREITBURN FLORIDA LLC
BREITBURN OKLAHOMA LLC
BREITBURN SAWTELLE
BREITBURN TRANSPETCO GP LLC
BREITBURN TRANSPETCO LP LLC
By:    Breitburn Operating LP,
its sole member
By:    Breitburn Operating GP LLC,
its general partner
By: /s/ James G. Jackson                
Name:
James G. Jackson

Title:
Executive Vice President and

Chief Financial Officer




QR ENERGY, LP


By:    QRE GP, LLC,
its general partner
By: /s/ James G. Jackson                
Name:
James G. Jackson

Title:
Chief Financial Officer



QRE OPERATING, LLC
By:    QR Energy, LP,
its sole member
By:    QRE GP, LLC,
its general partner
By: /s/ James G. Jackson                
Name:
James G. Jackson

Title:
Chief Financial Officer








--------------------------------------------------------------------------------





TRANSPETCO PIPELINE COMPANY, L.P.
By:    Breitburn Operating LP,
on behalf of itself and as the sole member of
Breitburn Transpetco GP LLC, a
general partner
By:    Breitburn Operating GP LLC,
its general partner


By: /s/ James G. Jackson                
Name:
James G. Jackson

Title:
Executive Vice President and

Chief Financial Officer









--------------------------------------------------------------------------------






Exhibit A
Commitments
 
Commitment Party
Individual BCA
Commitment
Initial BCA Percentage
Obligation in Respect of the Minimum Allocation Rights
Remaining BCA Commitment
Akanthos Capital Management, LLC, on behalf of:
Akanthos Opportunity Master Fund, L.P.
Star V Partners, LLC
Akanthos SPV1, LLC
TD Ameritrade/Kao Family Trust date 1999


Notice details:


21700 Oxnard St. Suite 1730
Woodland Hills, CA 91367
Attention: Akanthos Capital Management, LLC
/ Rob Chambers
Email: mkao@akanthoscapital.com / rchambers@akanthoscapital.com /
AkanthosTrading@akanthoscapital.com
 
 
 
 
 
Barclays Bank PLC (“Barclays”), solely in respect of its Distressed Trading Desk
(the “Distressed Desk”) and not any other unit, group, division or affiliate of
Barclays and solely in respect of the Distressed Desk’s Senior Unsecured Notes
Claims


Notice details:


745 Seventh Avenue
New York, NY 10019
Attention: Brian Hook
Email: brian.hook@barclays.com
 
 
 
 





Exhibit A-1

--------------------------------------------------------------------------------







3.
BPC UKI, L.P.


Notice details:


c/o Beach Point Capital Management LP
1620 26th Street, Suite 6000N
Santa Monica, CA 90404
Attention: Joseph Fabiana
Email: jfabiani@beachpointcapital.com
 
 
 
 
4.
Beach Point Multi-Asset Credit Fund Ltd.


Notice details:


c/o Beach Point Capital Management LP
1620 26th Street, Suite 6000N
Santa Monica, CA 90404
Attention: Joseph Fabiana
Email: jfabiani@beachpointcapital.com
 
 
 
 
5.
Beach Point Total Return Master Fund, L.P.


Notice details:


c/o Beach Point Capital Management LP
1620 26th Street, Suite 6000N
Santa Monica, CA 90404
Attention: Joseph Fabiana
Email: jfabiani@beachpointcapital.com
 
 
 
 
6.
Beach Point Select Fund LP


Notice details:


c/o Beach Point Capital Management LP
1620 26th Street, Suite 6000N
Santa Monica, CA 90404
Attention: Joseph Fabiana
Email: jfabiani@beachpointcapital.com
 
 
 
 





Exhibit A-2

--------------------------------------------------------------------------------







7.
Beach Point Multi-Strategy Credit Master Fund, L.P.


Notice details:


c/o Beach Point Capital Management LP
1620 26th Street, Suite 6000N
Santa Monica, CA 90404
Attention: Joseph Fabiana
Email: jfabiani@beachpointcapital.com
 
 
 
 
8.
Elliott Associates, L.P.


Notice details:


c/o Elliott Management Corporation
40 West 57th Street
New York, NY 10019
Attention: Michael Stephan
Email: mstephan@elliottmgmt.com
 
 
 
 
9.
Elliott International, L.P.


Notice details:


c/o Elliott Management Corporation
40 West 57th Street
New York, NY 10019
Attention: Michael Stephan
Email: mstephan@elliottmgmt.com
 
 
 
 





Exhibit A-3

--------------------------------------------------------------------------------







10.
Franklin Advisers, Inc., as investment manager on behalf of certain funds and
accounts


Notice details:


Franklin Templeton Investments
1 Franklin Pkwy
San Mateo, CA 94403
Attention: Bryant Dieffenbacher / Chris Chen
Email: Bryant.dieffenbacher@franklintempleton.com /
chris.chen@frankilntempleton.com
 
 
 
 
11.
1992 MSF International Ltd.


Notice details:


c/o Highbridge Capital Management, LLC
40 West 57th Street, 32nd Floor
New York, NY 10019
Attention: Damon Meyer
Email: Damon.Meyer@highbridge.com
 
 
 
 
12.
1992 Tactical Credit Master Fund, L.P.


Notice details:


c/o Highbridge Capital Management, LLC
40 West 57th Street, 32nd Floor
New York, NY 10019
Attention: Damon Meyer
Email: Damon.Meyer@highbridge.com
 
 
 
 





Exhibit A-4

--------------------------------------------------------------------------------







13.
Newberg Family Trust UTD 12/18/90


Notice Details:


11601 Wilshire Blvd
Suite 1925
Los Angeles, CA 90025
Attention: Bruce Newberg
Email: bruce@newbergfamily.net
 
 
 
 
14.
Pacific Capital Management LLC


Notice Details:


11601 Wilshire Blvd
Suite 1925
Los Angeles, CA 90025
Attention: Jonathan Glaser
Email: jglaser@jmgcapital.com
 
 
 
 
15.
Sonoma Capital Management LLC, for its advisees: Sonoma Capital LP and Jeffrey
Thorp Roth IRA


Notice details:


437 Madison Ave.
34th Floor
New York, NY 10022
Attention: Jeffrey Thorp
Email: jthorp@sonomacm.com
 
 
 
 





Exhibit A-5

--------------------------------------------------------------------------------







16.
Marathon Special Opportunity Master Fund Ltd.


Notice details:


c/o Marathon Asset Management, LP
One Bryant Park, 38th Floor
New York, NY 10036
Attention: Michael Alexander
Email: malexander@marathonfund.com
 
 
 
 
17.
Marathon Centre Street Partnership, L.P.


Notice details:


c/o Marathon Asset Management, LP
One Bryant Park, 38th Floor
New York, NY 10036
Attention: Michael Alexander
Email: malexander@marathonfund.com
 
 
 
 
18.
KTRS Credit Fund, LP


Notice details:


c/o Marathon Asset Management, LP
One Bryant Park, 38th Floor
New York, NY 10036
Attention: Michael Alexander
Email: malexander@marathonfund.com
 
 
 
 





Exhibit A-6

--------------------------------------------------------------------------------







19.
Marathon Credit Dislocation Fund LP


Notice details:


c/o Marathon Asset Management, LP
One Bryant Park, 38th Floor
New York, NY 10036
Attention: Michael Alexander
Email: malexander@marathonfund.com
 
 
 
 
20.
Marathon Blue Grass Credit Fund, LP


Notice details:


c/o Marathon Asset Management, LP
One Bryant Park, 38th Floor
New York, NY 10036
Attention: Michael Alexander
Email: malexander@marathonfund.com
 
 
 
 
21.
Master SIF SICAV-SIF


Notice details:


c/o Marathon Asset Management, LP
One Bryant Park, 38th Floor
New York, NY 10036
Attention: Michael Alexander
Email: malexander@marathonfund.com
 
 
 
 





Exhibit A-7

--------------------------------------------------------------------------------







22.
BSF Multi-Manager Alternative Strategies Fund


Notice details:


c/o Marathon Asset Management, LP
One Bryant Park, 38th Floor
New York, NY 10036
Attention: Michael Alexander
Email: malexander@marathonfund.com
 
 
 
 
23.
BlackRock Multi-Manager Alternative Strategies Fund


Notice details:


c/o Marathon Asset Management, LP
One Bryant Park, 38th Floor
New York, NY 10036
Attention: Michael Alexander
Email: malexander@marathonfund.com
 
 
 
 
24.
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”), solely in respect
of its Global Credit and Special Situations Group and not any other group, unit,
division or affiliate of MLPFS


Notice details:


222 Broadway, 11th Floor
New York, NY 10038
Attention: Corporate Actions/Vincenzo Ruocco
Email: BAScorporateactions@bofasecurities.com
 
 
 
 





Exhibit A-8

--------------------------------------------------------------------------------







25.
Ascension Alpha Fund LLC


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 
26.
Ascension Health Master Pension Trust


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 
27.
Carilion Clinic


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 







Exhibit A-9

--------------------------------------------------------------------------------







28.
Catalina Holdings (Bermuda) Ltd.


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 
29.
Marquette Companies, LLC


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 
30.
Pepperdine University


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 





Exhibit A-10

--------------------------------------------------------------------------------







31.
Retirement Plan of Carilion Clinic


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 
32.
University of Minnesota Foundation


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 
33.
WLR Recovery Fund V., L.P.


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 





Exhibit A-11

--------------------------------------------------------------------------------







34.
WLR-SC Financing Conduit LLC


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 
35.
WLR V Parallel ESC, L.P.


Notice details:


c/o W.L. Ross & Co. LLC
1166 Avenue of the Americas
25th Floor
New York NY, 10036
Attention: Stephen Swanson
Email: stephen.swanson@invesco.com
 
 
 
 
 
Total
$
775,000,000


100
%
$
310,000,000


$
465,000,000









Exhibit A-12

--------------------------------------------------------------------------------






Exhibit B
Restructuring Support Agreement
[Attached.]






Exhibit B

--------------------------------------------------------------------------------






Exhibit C
Rights Offering Procedures
[Attached.]




Exhibit C

--------------------------------------------------------------------------------






RIGHTS OFFERING PROCEDURES
I.    Introduction
Breitburn Energy Partners LP (the “Debtor”) and certain of its subsidiaries
(collectively, the “Debtors”)1 are pursuing a proposed financial restructuring
of their existing debt and other obligations to be effectuated pursuant to a
plan of reorganization (the “Plan”) and related disclosure statement (the
“Disclosure Statement”) in connection with a chapter 11 bankruptcy case, in
accordance with the terms and conditions set forth in the Amended and Restated
Backstop Commitment Agreement, dated as of [•], 2017 (the “Backstop Commitment
Agreement”), by and among the Debtors and other parties thereto. Capitalized
terms used but not otherwise defined herein shall have the meanings set forth
for such terms in the Plan or the Backstop Commitment Agreement.
On [•], 2017, the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”) entered an order (the “Rights Offering
Approval”) that approved, among other things, the form and manner of the rights
offering. In connection with the Plan, and in accordance with these procedures
(the “Rights Offering Procedures”), the Debtor shall be required to implement
the rights offering on behalf of New Permian Corp. (as defined in the Plan), and
will, for aggregate proceeds of $775,000,000, (x) distribute to each of the
Commitment Parties (as defined in the Backstop Commitment Agreement) Minimum
Allocation Rights (as defined in the Backstop Commitment Agreement) enabling
those parties to acquire an aggregate of 40% of the common stock of New Permian
Corp. for aggregate proceeds of $310,000,000; and (y) distribute subscription
rights to holders of Allowed Unsecured Notes Claims (as defined in the Plan) who
are Eligible Offerees (defined below) enabling those parties to purchase an
aggregate of 60% of the common stock of New Permian Corp. for aggregate proceeds
of $465,000,000 (the “Rights Offering”).
An “Eligible Offeree” is a holder of an Allowed Unsecured Notes Claim, that is,
as of the Rights Offering Record Date (as defined below), either (a) an
“accredited investor” within the meaning of Rule 501(a) of Regulation D under
the Securities Act (as defined below) (an “AI”) or an entity in which all of the
equity investors are AIs, or (b) a non-U.S. Person, as defined in Regulation S
of the Securities Act of 1933, as amended (the “Securities Act”).
Only Eligible Offerees may participate in the Rights Offering. As provided in
the Plan, in lieu of Subscription Rights, Non-Eligible Offerees will be given
the opportunity to receive a substitute distribution (the “Substitute
Distribution”) consisting of either their pro rata share of (i) the “GUC Cash
Pool” (as defined in the Plan), which is expected to consist of $500,000 or (ii)
an equivalent
____________________
1 The entities included in the definition of “Debtors” are as follows: Breitburn
Energy Partners LP; Breitburn GP LLC; Breitburn Operating LP; Breitburn
Operating GP LLC; Breitburn Management Company LLC; Breitburn Finance
Corporation; Alamitos Company; Beaver Creek Pipeline, L.L.C.; Breitburn Florida
LLC; Breitburn Oklahoma LLC; Breitburn Sawtelle LLC; Breitburn Transpetco GP
LLC; Breitburn Transpetco LP LLC; GTG Pipeline LLC; Mercury Michigan Company,
LLC; Phoenix Production Company; QR Energy, LP; QRE GP, LLC; QRE Operating, LLC;
Terra Energy Company LLC; Terra Pipeline Company LLC; and Transpetco Pipeline
Company, L.P.




--------------------------------------------------------------------------------





value of New Permian Corp. common stock. The form of the Substitute Distribution
will be determined as provided for in the Plan. Eligible Offerees who choose not
to participate in the Rights Offering (“Declining Offerees”) will also receive
the Substitute Distribution.
The Rights Offering Procedures will govern the ability of Eligible Offerees to
participate in the Rights Offering and Non-Eligible Offerees and Declining
Offerees to receive the Substitute Distribution.
All questions relating to these Rights Offering Procedures, other documents
associated with the Rights Offering, or the requirements to participate in the
Rights Offering should be directed to Prime Clerk, the subscription agent (the
“Subscription Agent”) retained by the Debtors at:
Prime Clerk
830 Third Avenue, 9th Floor
New York, New York 10022
Attention: Breitburn Energy Processing
Tel: (855) 851-7887
Questions (but not documents) may be directed to breitburnballots@primeclerk.com
(please reference “Breitburn Energy” in the subject line)
THE DISCLOSURE STATEMENT DISTRIBUTED IN CONNECTION WITH THE DEBTORS’
SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN SETS FORTH IMPORTANT
INFORMATION THAT SHOULD BE CAREFULLY READ AND CONSIDERED BY EACH ELIGIBLE
OFFEREE PRIOR TO MAKING A DECISION TO PARTICIPATE IN THE RIGHTS OFFERING,
INCLUDING THE SECTIONS ENTITLED “CERTAIN RISK FACTORS TO BE CONSIDERED,”
“VALUATION ANALYSIS,” “RIGHTS OFFERING PROCEDURES” AND “FINANCIAL INFORMATION
AND PROJECTIONS.” THE DISCLOSURE STATEMENT IS AVAILABLE ON THE DEBTOR’S
RESTRUCTURING WEBSITE AT CASES.PRIMECLERK.COM/BREITBURN AND COPIES ARE ALSO
AVAILABLE UPON REQUEST FROM THE SUBSCRIPTION AGENT.
II.    Rights Offering
To fully exercise its right to participate in the Rights Offering (the
“Subscription Rights”), an Eligible Offeree must (i) complete the rights
offering subscription exercise form (the “Rights Exercise Form”), which has been
distributed with these Rights Offering Procedures to Eligible Offerees and (ii)
pay the purchase price (the “Rights Exercise Price”), which is an amount equal
to its pro rata share of the $465,000,000 aggregate exercise price for the
Rights Offering Securities (as defined in the Backstop Commitment Agreement),
such pro rata share measured as the principal amount of Unsecured Notes Claims
(as defined in the Plan) held by such Eligible Offeree, as compared to the
aggregate amount of Unsecured Notes Claims as of [•], 2017 (the “Rights Offering
Record Date”), rounded down to the nearest dollar.
Each Eligible Offeree may exercise (in whole dollar increments) all, some, or
none of its pro rata share, and the Rights Exercise Price for such Eligible
Offeree will be adjusted accordingly (in whole dollar increments). Any fraction
of a Rights Offering Security to be issued to an Eligible Offeree


2

--------------------------------------------------------------------------------





who elects to acquire such Rights Offering Securities shall be rounded down to
the nearest whole Rights Offering Security. The total amount of Rights Offering
Securities that may be purchased pursuant to the Rights Offering shall be
adjusted as necessary to account for the rounding described in this section. No
compensation shall be paid, whether in cash or otherwise, in respect of any
rounded-down amounts.
For the avoidance of doubt, the Subscription Rights shall not be transferable,
assignable, or detachable prior to the Rights Offering Record Date, other than
in connection with the transfer of the corresponding Allowed Unsecured Notes
Claims (as defined in the Plan) and other than in accordance with these Rights
Offering Procedures. Subsequent to the Rights Offering Record Date, the
Subscription Rights may not be transferrable or assignable to any party. See
Section V.D. below for more information related to transfers and the procedures
related thereto.
There will be no over-subscription privilege in the Rights Offering. Any
unsubscribed securities will not be offered to other Eligible Offerees but will
be purchased by the Commitment Parties in accordance with the Backstop
Commitment Agreement.
Although it is expected that all distributions of Rights Offering Securities and
Substitute Distributions, if in the form of New Permian Corp. common stock, will
occur through The Depository Trust Company (“DTC”), there is no guarantee that
this will occur.
III.    The Backstop
The Rights Offering will be backstopped by the Commitment Parties pursuant to
the Backstop Commitment Agreement. The Commitment Parties will be provided with
a special form (the “Backstop Addendum”) to attach to their Rights Exercise
Form(s).
Any unsubscribed securities will not be offered to other Eligible Offerees but
will be purchased by the Commitment Parties in accordance with the Backstop
Commitment Agreement.
IV.    Commencement/Expiration of the Rights Offering
The Rights Offering shall commence on the day upon which the Rights Exercise
Form is first mailed or made available to Eligible Offerees, which is expected
to be within five (5) Business Days after receipt of the Rights Offering
Approval and on or around the Rights Offering Record Date. The Rights Offering
shall expire at 5:00 p.m. New York City time [•], 2017 (such time and date, as
may be amended, the “Rights Expiration Time”), unless, if permitted by the
Rights Offering Approval, extended by the Debtor with the consent of the
Requisite Consenting Second Lien Creditors and Requisite Commitment Parties
(each as defined in the Backstop Commitment Agreement). The Debtor shall
promptly notify the Eligible Offerees of any extension and of the new Rights
Expiration Time by press release or otherwise. The Debtor shall, if reasonably
requested by the Requisite Commitment Parties, from time to time prior to the
Rights Expiration Time (and any extensions thereto), notify, or cause the
Subscription Agent to notify, within two business days of receipt of such
request by the Debtor, the investors of the aggregate number of Subscription
Rights known by the Subscription Agent to have been exercised pursuant to the
Rights Offering as of the most recent practicable time before such request.


3

--------------------------------------------------------------------------------





The Debtor, on behalf of New Permian Corp., shall furnish Rights Exercise Forms
to the Eligible Offerees and/or, to the extent applicable, their brokers,
dealers, commercial banks, trust companies, or other agents or nominees (the
“Subscription Nominees”). Each Subscription Nominee is entitled to receive
sufficient copies of these Rights Offering Procedures and the Rights Exercise
Form for distribution to the beneficial owners of the Unsecured Notes for whom
such Subscription Nominee holds such Unsecured Notes.
V.    Exercise of Subscription Rights by Eligible Offerees
Each Eligible Offeree that elects to participate in the Rights Offering must
affirmatively make a binding, irrevocable election to exercise its Subscription
Rights (the “Binding Rights Election”) before the Rights Expiration Time.
The Binding Rights Election, upon receipt by the Subscription Agent, cannot be
withdrawn.



Each Eligible Offeree will be entitled to participate in the Rights Offering
solely to the extent provided in these Rights Offering Procedures, except in the
case of Eligible Offerees who are Commitment Parties, who are entitled to
participate in the Rights Offering to the extent also provided in the Backstop
Commitment Agreement.
A.    Exercise by Eligible Offerees
To exercise the Subscription Rights, each Eligible Offeree must (i) return a
duly completed Rights Exercise Form to the Subscription Agent so that the duly
completed Rights Exercise Form is actually received by the Subscription Agent on
or before the Rights Expiration Time and (ii) pay to the Subscription Escrow
Account (as defined in the Backstop Commitment Agreement), by wire transfer of
immediately available funds, the Rights Exercise Price so that payment of the
Rights Exercise Price is actually received by the Subscription Escrow Account on
or before the Rights Expiration Time; provided, that the Commitment Parties (in
their capacities as Eligible Offerees) shall not be required to pay their
respective Rights Exercise Prices until not less than two business days prior to
the effective date of the Plan (the “Effective Date”), in accordance with these
Rights Offering Procedures, and the Backstop Commitment Agreement.
In order to exercise its Subscription Rights, any Eligible Offeree who holds
Allowed Unsecured Notes Claims through a Subscription Nominee must return a duly
completed Rights Exercise Form to its Subscription Nominee or otherwise instruct
its Subscription Nominee as to its instructions for the Subscription Rights (in
each case in sufficient time to allow such Subscription Nominee to deliver the
Rights Exercise Form to the Subscription Agent prior to the Rights Expiration
Time) in accordance with procedures established by its Subscription Nominee,
which, in turn, must comply with clauses (i) and (ii) of the immediately
preceding paragraph.
For purposes of this Rights Offering, Wilmington Trust, National Association, in
its capacity as Indenture Trustee for the each of the series of Unsecured Notes,
shall not constitute a Subscription


4

--------------------------------------------------------------------------------





Nominee and shall not have any responsibility with respect to sending any Rights
Offering information or collecting any Rights Exercise Forms.
B.    Deemed Representations and Acknowledgements
Any Eligible Offeree that participates in the Rights Offering is deemed to have
made the following representations and acknowledgements:
(i)
Such Eligible Offeree recognizes and understands that the Subscription Rights
are not transferable; and

(ii)
Such creditor represents and warrants that it is an Eligible Offeree.

C.    Failure to Exercise Subscription Rights
Unexercised Subscription Rights will be relinquished at the Rights Expiration
Time. If, on or prior to the Rights Expiration Time, the Subscription Agent for
any reason does not receive from an Eligible Offeree or its Subscription Nominee
a duly completed Rights Exercise Form or payment of the Rights Exercise Price is
not made into the Subscription Escrow Account, then unless otherwise approved by
the Debtors, the Requisite Consenting Second Lien Creditors and the Requisite
Commitment Parties, such Eligible Offeree shall be deemed to have irrevocably
relinquished and waived its right to exercises the Subscription Rights in the
Rights Offering.
Any attempt to exercise Subscription Rights after the Rights Expiration Time
shall be null and void and nether New Permian Corp. nor the Debtor shall be
obligated to honor any such purported exercise received by the Subscription
Agent after the Rights Expiration Time regardless of when the documents relating
thereto were sent.
The method of delivery of the Rights Exercise Form and any other required
documents is at each Eligible Offeree’s option and sole risk, and delivery will
be considered made only when actually received by the Subscription Agent.
Delivery by reputable overnight courier is encouraged and strongly recommended.
In all cases, you should allow sufficient time to ensure timely delivery prior
to the Rights Expiration Time.
The risk of non-delivery of the Rights Exercise Form and any other required
documents sent to the Subscription Agent in connection with the exercise of the
Subscription Rights lies solely with the holders of the Allowed Unsecured Notes
Claims, and none of the Debtors, the reorganized Debtors, New Permian Corp., the
Commitment Parties, or any of their respective officers, directors, employees,
agents or advisers, including the Subscription Agent, assumes the risk of
non-delivery under any circumstance whatsoever.
D.    Transfer Restrictions
Only holders of the Allowed Unsecured Notes Claims as of the Rights Offering
Record Date who are Eligible Offerees shall have the ability to exercise
Subscription Rights. The Subscription Rights shall not be transferable or
assignable subsequent to the Rights Offering Record Date, other than to an
“Affiliate”, as defined under Rule 501 of the Securities Act. Should an Eligible
Offeree elect


5

--------------------------------------------------------------------------------





to have the Rights Offering Securities distributed to an Affiliate, such
Affiliate or Affiliates must complete and submit the Rights Offering Exercise
Form and make all representations and certifications and provide all necessary
tax forms required thereunder.
E.    Payment for Subscription Rights
If, on or prior to the Rights Expiration Time, immediately available funds have
not been deposited into the Subscription Escrow Account on behalf of an Eligible
Offeree by wire transfer in an amount equal to the total Rights Exercise Price
for such Eligible Offeree’s Subscription Rights, such Eligible Offeree shall be
deemed to have relinquished and waived its Subscription Rights, subject to the
next paragraph; provided, that the Commitment Parties (in their capacities as
Eligible Offerees) shall not be required to pay their respective Rights Exercise
Prices until the two business days immediately prior to the Effective Date.
F.    Disputes, Waivers, and Extensions
Any and all disputes concerning the timeliness, viability, form, and eligibility
of any exercise of Subscription Rights shall be addressed in good faith by the
Debtor, on behalf of New Permian Corp., in consultation with the Commitment
Parties, the determinations of which shall be final and binding. The Debtor,
with the approval of the Requisite Commitment Parties, may (i) waive any defect
or irregularity, or permit a defect or irregularity to be corrected, within such
times as it may determine in good faith to be appropriate or (ii) reject the
purported exercise of any Subscription Rights for which the Rights Exercise Form
and/or payment includes defects or irregularities. Rights Exercise Forms shall
be deemed not to have been properly completed until all irregularities have been
waived or cured. The Debtor reserves the right on behalf of New Permian Corp.,
and with the approval of the Requisite Commitment Parties, to give notice to any
Eligible Offeree, Non-Eligible Offeree or Declining Offeree regarding any defect
or irregularity in connection with any purported exercise of Subscription Rights
by such Eligible Offeree or right to receive a Substitute Distribution by any
Non-Eligible Offeree or Declining Offeree and the Debtor may, with the approval
of the Requisite Commitment Parties, permit such defect or irregularity to be
cured; it being understood, that none of the Debtor, New Permian Corp., the
Subscription Agent, or the Commitment Parties (or any of their respective
officers, directors, employees, agents or advisors) shall incur any liability
for failure to give such notification.
The Debtor, on behalf of New Permian Corp., and with the approval of the
Bankruptcy Court (if applicable) and the Requisite Commitment Parties, may (i)
extend the duration of the Rights Offering or adopt additional detailed
procedures to more efficiently administer the distribution and exercise of the
Subscription Rights; and (ii) make such other changes to the Rights Offering,
including changes that affect which parties constitute Eligible Offerees,
Non-Eligible Offeree and/or Declining Offeree.
G.    Funds
The payments made to acquire Rights Offering Securities pursuant to the Rights
Offering (the “Rights Offering Funds”) shall be deposited into the Subscription
Escrow Account pending the Effective Date in a segregated account or accounts
(i) which shall be separate and apart from the


6

--------------------------------------------------------------------------------





Subscription Agent’s general operating funds and any other funds subject to any
lien, encumbrance, or cash collateral arrangements and (ii) which will be
maintained for the purpose of holding the money for administration of the Rights
Offering until the Effective Date. The Subscription Agent shall not use the
Rights Offering Funds for any purpose other than to release the funds as
directed by New Permian Corp., or the Debtor on behalf of New Permian Corp., on
the Effective Date or as otherwise set forth in these Rights Offering Procedures
or in the Plan, and, until released in accordance with the foregoing, the Rights
Offering Funds will not be deemed part of the Debtors’ bankruptcy estate. The
Subscription Agent shall not permit the Rights Offering Funds to be encumbered
by any lien, encumbrance, or cash collateral obligation. No interest will be
paid to participating Eligible Offerees on account of any amounts paid in
connection with their exercise of Subscription Rights under any circumstances.
Notwithstanding anything to the contrary herein, each Commitment Party shall
make all payments in connection with the Rights Offering directly to the
Subscription Escrow Account at least two business days prior to the Effective
Date.
H.    Participating Eligible Offeree Release
See Section 10.9 of the Plan for important information regarding releases.
VI.    Non-Eligible Offerees and Declining Offerees
A.    Conditions to Receipt of a Substitute Distribution
In order to be treated as a Non-Eligible Offeree or a Declining Offeree and
receive its Substitute Distribution under the Plan, a Non-Eligible Offeree or
Declining Offeree must complete, or cause its Subscription Nominee to complete,
an Offering Form certifying that it is either (a) not an Accredited Investor and
is a U.S. Person or (b) is an Accredited Investor or Non-U.S. Person, but has
chosen to not participate in the Rights Offering, and cause such Offering Form
to be delivered to the Subscription Agent on or before the Rights Offering
Expiration Time. The Offering Form for each Non- Eligible Offeree or Declining
Offeree must also specify if such Non-Eligible Offeree or Declining Offeree is a
holder of an Allowed Unsecured Notes Claim to be eligible to receive the
Substitute Distribution available to holders of each of these Claims, as
described in the paragraphs below. If a Non-Eligible Offeree or Declining
Offeree does not satisfy these requirements, such Non-Eligible Offeree or
Declining Offeree shall be deemed to have forever and irrevocably relinquished
and waived the right to receive the Substitute Distribution pursuant to the Plan
and these Rights Offering Procedures. Prior to making a Substitute Distribution
to a Non-Eligible Offeree or Declining Offeree, the Reorganized Debtors may
require such additional information as they deem necessary to confirm that such
Non-Eligible Offeree or Declining Offeree qualifies as such in accordance with
these Rights Offering Procedures.
Non-Eligible Offerees and Declining Offerees that satisfy the conditions set
forth herein will receive, in lieu of the opportunity to participate in the
Rights Offering, the Substitute Distribution. The Substitute Distribution shall
be distributed to all holders of General Unsecured Claims (as defined in the
Plan), Non-Eligible Offerees and Declining Offerees on a pro rata basis on the
Initial Distribution Date and Final Distribution Date (each as defined in the
Plan).


7

--------------------------------------------------------------------------------





B.    Transfer Restrictions
Any transfer or assignment of a corresponding Unsecured Notes Claim by a
Non-Eligible Offeree or Declining Offeree prior to the Rights Offering Record
Date shall void the right to receive a Substitute Distribution.
Only holders of the Allowed Unsecured Notes Claims as of the Rights Offering
Record Date shall have the ability to receive a Substitute Distribution. The
ability to receive a Substitute Distribution shall not be transferable or
assignable subsequent to the Rights Offering Record Date.
VII.    Miscellaneous
A.    Issuance
The Rights Offering Securities to be issued pursuant to the Rights Offering are
expected to be delivered to Eligible Offerees that have properly exercised their
Subscription Rights on or as soon as practicable following the Effective Date.
The Rights Offering Securities will be issued in book-entry form or other form
approved by the Requisite Commitment Parties.
Although it is expected that all distributions of Rights Offering Securities and
Substitute Distributions, if in the form of New Permian Corp. common stock, will
occur through DTC, there is no guarantee that this will occur.
B.    Securities Law and Related Matters
The Rights Offering Securities issued to the Eligible Offerees participating in
the Rights Offering will be exempt from registration under the Securities Act,
and any other applicable federal and state securities laws pursuant to Section
4(a)(2) of the Securities Act and/or Regulation D thereunder or another
available exemption from registration under the Securities Act, and may not be
resold or otherwise transferred, without registration under the Securities Act
or an exemption therefrom, or any other applicable federal and state securities
laws. Therefore, to the extent a certificate is issued in conjunction with the
issuance of the Rights Offering Securities, such certificate may contain (or
each book-entry position shall be deemed to contain) a restricted securities
legend in form and substance substantially similar to the following:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND
ACCORDINGLY THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.
There is not and there may not be a public market for shares of New Permian
Corp. There can be no assurance that a listing of New Permian Corp. shares will
be achieved or that an active trading market for New Permian Corp. shares will
ever develop or, if such a market does develop that it will be maintained.


8

--------------------------------------------------------------------------------





The Rights Offering is being conducted in good faith and in compliance with the
Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code, a
debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale or purchase of a security, offered or sold under the plan of the debtor, of
an affiliate participating in a joint plan with the debtor, or a newly organized
successor to the debtor under the plan, is not liable, on account of
participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale or purchase of securities.
VIII.
Rights Offering Conditioned Upon Effectiveness of the Plan; Reservation of
Subscription Rights; Return of Rights Offering Amount

All exercises of Subscription Rights are subject to and conditioned upon the
confirmation and effectiveness of the Plan. Notwithstanding anything contained
herein, in the Disclosure Statement or in the Plan to the contrary, the Debtor
reserves the right, with the approval of the Requisite Commitment Parties, not
to be unreasonably withheld, to modify these Rights Offering Procedures or adopt
additional detailed procedures if necessary in the Debtor’s business judgment to
more efficiently administer the distribution and exercise of the Subscription
Rights or comply with applicable law.
In the event that (i) the Rights Offering is terminated, (ii) the Debtor revokes
or withdraws the Plan, or (iii) the Backstop Commitment Agreement is terminated,
the Subscription Agent shall, within five (5) Business Days of such event,
return all amounts received from Eligible Offerees, without any interest, and,
in the case of clauses (ii) and (iii) above, the Rights Offering shall
automatically be terminated.



RIGHTS EXERCISE FORM
FOR
ALLOWED UNSECURED NOTES CLAIMS



NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE ANY
REPRESENTATION, OTHER THAN WHAT IS INCLUDED OR SPECIFICALLY REFERENCED IN THE
MATERIALS MAILED WITH THESE INSTRUCTIONS AND THE ATTACHED RIGHTS EXERCISE FORM.


INSTRUCTIONS TO RIGHTS EXERCISE FORM
IN CONNECTION WITH THE RESTRUCTURING OF
BREITBURN ENERGY PARTNERS LP AND ITS AFFILIATED DEBTORS
RIGHTS OFFERING EXPIRATION DATE
The expiration date for the exercise of Subscription Rights pursuant to the
Rights Offering is 5:00 p.m., New York City time, on [•], 2017, unless otherwise
extended as described in the Restructuring Support Agreement (the “Rights
Expiration Time”).


You must leave sufficient time for your duly completed Rights Exercise Form to
reach your Subscription Nominee and be processed and delivered to the
Subscription Agent on or prior to the Rights Expiration Time.



To Holders of Allowed Unsecured Notes Claims of Breitburn Energy Partners LP and
its debtor affiliates (collectively, “Breitburn”):


As disclosed in the Disclosure Statement for the Debtors’ Joint Chapter 11 Plan
(the “Disclosure Statement”), Breitburn is proposing an in-court financial
restructuring through the Debtors’ Joint Chapter 11 Plan (the “Plan”). A copy of
the Disclosure Statement (which includes the procedures governing the Rights
Offering (as amended or supplemented from time to time, the “Rights Offering
Procedures”)) prepared in connection with the solicitation of votes to accept or
reject the Plan is available on the Debtors’ restructuring website at
cases.primeclerk.com/breitburn or upon request from the Subscription Agent (as
defined below). Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Plan.


Eligible Offerees (as defined below), including the Commitment Parties (as
defined in the Disclosure Statement) have the right to purchase up to their
respective pro rata share of $465,000,000 aggregate amount of common stock (the
“Rights Offering Securities”) of New Permian Corp. (“New Permian Corp.”, as
defined in the Amended and Restated Backstop Commitment Agreement) having an
aggregate exercise price of $465,000,000. An “Eligible Offeree” is a holder of
an Allowed Unsecured Notes Claim, as defined in the Plan, as of [•], 2017 (the
“Rights Offering Record Date”), and is also either (a) an “accredited investor”
(an “AI”) within the meaning of Rule 501(a) of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”) or an entity in which all of the
equity investors are AIs, or (b) a non-U.S. Person, as defined under Regulation
S under the Securities Act.


As provided in the Plan, in lieu of Subscription Rights, Non-Eligible Offerees
will be given the opportunity to receive a substitute distribution (the
“Substitute Distribution”) consisting of either their pro rata share of (i) the
“GUC Cash Pool” (as defined in the Plan), which is expected to consist of
$500,000 or (ii) an equivalent value of New Permian Corp. common stock. The form
of the Substitute Distribution will be determined as provided for in the Plan.
Eligible Offerees who choose not to participate in the Rights Offering
(“Declining Offerees”) will also receive a Substitute Distribution. In order to
be treated as a Non-Eligible Offeree or Declining Offeree and receive its
Substitute Distribution under the Plan, such Non-Eligible Offeree or Declining
Offeree must complete, or cause its Subscription Nominee to complete, an
Offering Form certifying that it is either (a) not an Accredited Investor and is
a U.S. Person or (b) it either an Accredited Investor or U.S. Person and
declines to patriciate in the Rights Offering, and cause such


9

--------------------------------------------------------------------------------





Offering Form to be delivered to the Subscription Agent on or before the Rights
Offering Expiration Time. The Offering Form for each Non- Eligible Offeree or
Declining Offeree must also specify if such Non-Eligible Offeree or Declining
Offeree is a holder of an Allowed Unsecured Notes Claim to be eligible to
receive the Substitute Distribution available to holders of each of these
Claims, as described in the paragraphs below. If a Non-Eligible Offeree or
Declining Offeree does not satisfy these requirements, such Non-Eligible Offeree
or Declining Offeree shall be deemed to have forever and irrevocably
relinquished and waived the right to receive the Substitute Distribution
pursuant to the Plan and these Rights Offering Procedures. Prior to making a
Substitute Distribution to a Non-Eligible Offeree or Declining Offeree, the
Reorganized Debtors may require such additional information as they deem
necessary to confirm that such Non-Eligible Offeree or Declining Offeree
qualifies as such in accordance with these Rights Offering Procedures.
Non-Eligible Offerees or Declining Offerees that satisfy the conditions set
forth herein will receive, in lieu of the opportunity to participate in the
Rights Offering, the Substitute Distribution. The Substitute Distribution shall
be distributed to all holders of General Unsecured Claims (as defined in the
Plan), Non-Eligible Offerees and Declining Offerees on a pro rata basis on the
Initial Distribution Date and Final Distribution Date (each as defined in the
Plan).
Although it is expected that all distributions of Rights Offering Securities and
Substitute Distributions, if in the form of New Permian Corp. common stock, will
occur through DTC, there is no guarantee that this will occur.
The Disclosure Statement sets forth important information that should be
carefully read and considered by each Eligible Offeree, Non-Eligible Offeree and
Declining Offeree prior to making a decision to participate in the Rights
Offering.


To exercise the Subscription Rights, each Eligible Offeree must (i) return (x) a
duly completed Rights Exercise Form and (y) Internal Revenue Service (“IRS”)
Form W-9 or W-8 (as applicable, either of which can be found on the IRS website
(www.irs.gov)), to the Subscription Agent so that the duly completed Rights
Exercise Form and IRS Form W-9 or W-8 are actually received by the Subscription
Escrow Account on or before the Rights Expiration Time and (ii) pay to the
Subscription Agent, by wire transfer of immediately available funds, the Rights
Exercise Price, so that payment of the Rights Exercise Price is actually
received by the Subscription Escrow Account on or before the Rights Expiration
Time; provided, that although the Commitment Parties are required to deliver
this Rights Exercise Form by the deadline set forth herein, the Commitment
Parties (in their capacities as Eligible Offerees) shall not be required to pay
their respective Rights Exercise Prices until two business days prior to the
effective date of the Plan (the “Effective Date”), in accordance with the Rights
Offering Procedures, the Restructuring Support Agreement and the Backstop
Agreement.


Only holders of the Allowed Unsecured Notes Claims as of the Rights Offering
Record Date who are Eligible Offerees shall have the ability to exercise
Subscription Rights. The Subscription Rights shall not be transferable or
assignable subsequent to the Rights Offering Record Date, other than to an
“Affiliate”, as defined under Rule 501 of the Securities Act. Should an Eligible
Offeree elect to have the Rights Offering Securities distributed to an
Affiliate, such Affiliate or Affiliates must complete and submit this Rights
Offering Exercise Form and make all representations and certifications and
provide all necessary tax forms required thereunder


8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





Your Subscription Nominee must process any subscription to be made on your
behalf and make delivery of this Rights Exercise Form to the Subscription Agent
by the Rights Expiration Time or the exercise shall be void and your
Subscription Rights will terminate and be cancelled.


All questions relating to this Rights Exercise Form should be directed to Prime
Clerk, the subscription agent (the “Subscription Agent”) retained by Breitburn
at:
Prime Clerk
830 Third Avenue, 9th Floor
New York, New York, 10022
Attention: Breitburn Balloting
Tel: (855) 851-7887


Questions (but not documents) may be directed to breitburnballots@primeclerk.com
(please reference “Breitburn Energy” in the subject line)






 
2
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





To purchase Rights Offering Securities pursuant to the Rights Offering:


A.
Eligible Offerees

1.
Insert the principal amount of the Allowed Unsecured Notes Claim you
beneficially hold in Item 1 of the Rights Exercise Form and whether such claim
is with respect to the 8.625% Senior Notes Due 2020 (the “2020 Notes”) and/or
the 7.875% Senior Notes Due 2022 (the “2022 Senior Notes”, and together with the
2020 Notes, the “Unsecured Notes”). Do not adjust the amount for any accrued or
unmatured interest or any accretion factor. If you have any questions about the
principal amount of Unsecured Notes held by you, please contact your bank,
broker, or other nominee (each of the foregoing, a “Subscription Nominee”).

2.
Your Subscription Nominee must certify your position. The principal amount in
Item 1 must be certified by your Subscription Nominee in accordance with Item 7
of the Rights Exercise Form. If you have any questions about the amount of
Unsecured Notes held by you, please contact your Subscription Nominee.

3.
Complete the calculations in Items 2a and Items 2b, indicating the number of
Subscription Rights that you wish to exercise. You are not required to exercise
all of your Subscription Rights.

4.
Read and Sign the certification in Item 4 to prove your eligibility to
participate in the Rights Offering.

5.
Provide registration information in Item 6 to indicate the beneficial holder’s
name and address as you would like it to be reflected in Breitburn’s books and
records for registration of the Rights Offering Securities, should they need to
be registered in your name.

6.
Complete the certifications in Item 7.

7.
Return the Rights Exercise Form in the pre-addressed envelope to your
Subscription Nominee (or otherwise follow the instructions of your Subscription
Nominee) in sufficient time for your instructions to be processed and delivered
by your Subscription Nominee to the Subscription Agent on or before the Rights
Expiration Time.

8.
Pay the Rights Exercise Price to the Subscription Escrow Account, by wire
transfer of immediately available funds, so that payment of the Rights Exercise
Price is actually deposited into the Subscription Escrow Account on or before
the Rights Expiration Time; provided, that although the Commitment Parties are
required to deliver the Rights Exercise Form by the deadline set forth herein,
the Commitment Parties (in their capacities as Eligible Offerees) shall not be
required to pay their respective Rights Exercise Prices until two business days
prior to the Effective Date of the Plan in accordance with the Rights Offering
Procedures and the Amended and Restated Backstop Commitment Agreement. The
Commitment Parties will be directly provided with a special form (the “Backstop
Addendum”) to attach to their Rights Exercise Form(s).

B.    Non-Eligible Offerees and Declining Offerees
1.
Insert the principal amount of the Allowed Unsecured Notes Claim you
beneficially hold in Item 1 of the Rights Exercise Form and whether such claim
is with respect to the 2020 Notes and/or the 2022 Senior Notes. Do not adjust
the amount for any accrued or unmatured interest or any accretion factor. If you
have any questions about the principal amount of Unsecured Notes held by you,
please contact a Subscription Nominee.

2.
Read and Sign the certification in Item 5 certifying that either (i) you are NOT
an “Accredited Investor” AND are NOT a Non-U.S. Person or (ii) you are an
“Accredited Investor” or Non-U.S. Person, but have declined to participate in
the Rights Offering.



 
3
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





3.
Sign and Date the Subscription Form.

4.
Return the Subscription Form to your Subscription Nominee in sufficient time for
your instructions to be processed and delivered by your Subscription Nominee to
the Subscription Agent on or before the Rights Expiration Time.



Before exercising any Subscription Rights or Substitute Distribution, you should
read the Disclosure Statement, including the sections entitled “Risk Factors to
Be Considered Before Voting,” “Valuation Analysis,” “Rights Offering Procedures”
and “Certain Tax Consequences of the Plan.” The Disclosure Statement sets forth
important information that should be carefully read and considered by each
Eligible Offeree prior to making a decision to participate in the Rights
Offering.







 
4
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





RIGHTS EXERCISE FORM IN CONNECTION WITH THE RESTRUCTURING
OF BREITBURN ENERGY PARTNERS LP AND ITS AFFILIATED DEBTORS



RIGHTS OFFERING EXPIRATION DATE
The Rights Offering Expiration Date for the exercise of Subscription Rights
pursuant to the Rights Offering is 5:00 p.m., prevailing New York City time, on
[•], 2017, unless otherwise extended as described in the Restructuring Support
Agreement (the “Rights Expiration Time”).
You must leave sufficient time for your Rights Exercise Form to reach your
Subscription Nominee and be processed and delivered to the Subscription Agent
prior to the Rights Expiration Time.
Please consult the section in the Disclosure Statement entitled “Rights Offering
Procedures” for additional information with respect to this Rights Exercise
Form.



Item 1. Amount of Unsecured Notes Held as of the Record Date. I certify that I
beneficially hold an Allowed Unsecured Notes Claim with respect to the 2020
Notes and/or the 2022 Notes as of the Rights Offering Record Date in the
following principal amount(s) (insert amount(s) in the boxes below) or that I am
the authorized signatory of that beneficial holder. For purposes of this Rights
Exercise Form, do not adjust the principal (face) amount for any accrued or
unmatured interest or any accretion factor.
1a.
$________________
Certified Principal Amount of 2020 Notes
CUSIPS 106777AB1, 106777AA3 AND U62246AA8
1b.
$________________
Certified Principal Amount of 2022 Notes
CUSIPS 106777AD7, 106777AC9 AND U62246AB6







 
5
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





Item 2. Subscription Rights. Pursuant to the terms and conditions set forth in
the Plan, each Eligible Offeree is eligible to participate in the Rights
Offering.


2a. Calculation of Maximum Amount of Rights Offering Securities. The maximum
amount of Rights Offering Securities for which you may subscribe:
Box A:


____________________________
(Principal Amount of Allowed Unsecured Claim with respect to the 2020 Notes)
X


[•]
(Pro Rata Multiplier)
=


_______________________________
(Maximum Amount of Rights Offering Securities) on account of 2020 Notes, Rounded
Down to Nearest Dollar

Box B:


____________________________
(Principal Amount of Allowed Unsecured Notes Claim with respect to the 2022
Notes)
X


[•]
(Pro Rata Multiplier)
=


_______________________________
(Maximum Amount of Rights Offering Securities) on account of 2022 Notes, Rounded
Down to Nearest Dollar

Box C:
 
 




 


_______________________________
TOTAL of Box A + Box B (each as Rounded Down to Nearest Dollar)



2b. Subscription Amount. By filling in the following blanks, you are indicating
that you are committing to purchase the aggregate amount of Rights Offering
Securities specified below (specify an amount of Rights Offering Securities not
greater than the amount shown in Box C, at a purchase price equal to 100% of the
amount of such Rights Offering Securities so acquired, on the terms of and
subject to the conditions set forth in the Plan.


____________________________
(Indicate the aggregate amount of Rights Offering Securities you elect to
purchase)
X
100%
=


$_______________________________
Total Rights Exercise Price



Item 3: Payment of Total Rights Exercise Price:
Wire Instructions:    
Bank: [•]
Bank Address: [•]
ABA/Routing #: [•]
Name of Account:  Prime Clerk, as Subscription Agent for Breitburn Energy
Partners LP
Account #:  [•]
Insert subscribing party’s name in wire memo field


Include the Fed. Ref. number on your Rights Exercise Form.


 
6
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





In order to exercise the Subscription Rights, you or your Subscription Nominee
must: (i) return (x) this duly completed Rights Exercise Form and (y) IRS Form
W-9 or W-8 (as applicable, either of which can be found on the IRS website
(www.irs.gov)), to the Subscription Agent so that such form is actually received
by the Subscription Escrow Account prior to the Rights Expiration Time; and (ii)
pay the Rights Exercise Price to the Subscription Escrow Account, by wire
transfer of immediately available funds, so that payment of the Rights Exercise
Price is actually deposited into the Subscription Escrow Account on or before
the Rights Expiration Time. The Commitment Parties (in their capacities as
Eligible Offerees) are required to deliver this Rights Exercise Form by the
deadline set forth herein, but shall not be required to pay their respective
Rights Exercise Prices until two business days prior to the Effective Date of
the Plan in accordance with the Rights Offering Procedures and the Amended and
Restated Backstop Commitment Agreement.
If, on or prior to the Rights Expiration Time, the Subscription Agent for any
reason has not received your duly completed Rights Exercise Form and applicable
IRS Form W-9 or W-8 on or prior to the Rights Expiration Time, and (other than
for Commitment Parties) the Subscription Escrow Account for any reason has not
received your payment in immediately available funds in an amount equal to your
Rights Exercise Price, or if you otherwise do not comply with the procedures
applicable to the Rights Offering, you will be deemed to have irrevocably
relinquished and waived your Subscription Rights.
Item 4. Eligible Offeree Certifications.
4a    General Certification. I certify that: (i) I am an authorized signatory of
the Eligible Offeree indicated below and that such Eligible Offeree has the
reported principal amount of Allowed Unsecured Notes listed in Item 1 above;
(ii) I have, and such Eligible Offeree has, received a copy of the Plan and the
Disclosure Statement; and (iii) I understand, and such Eligible Offeree
understands, that the exercise of the Subscription Rights is subject to all the
terms and conditions set forth in the Disclosure Statement (including the Rights
Offering Procedures set forth in Section [•] of the Disclosure Statement) and
the Plan.
Further, by returning this Rights Exercise Form, I hereby certify that (A) I am
the beneficial holder, or the authorized signatory of a beneficial holder, of an
Allowed Unsecured Notes Claim in the principal amount listed under Item 1a
and/or Item 1b above; (B) I agree, or such beneficial holder agrees, to be bound
by all the terms and conditions described in the instructions and as set forth
in this Rights Exercise Form; (C) I or such beneficial holder held the Allowed
Unsecured Notes Claim associated with the Subscription Rights on the Rights
Offering Record Date, and (D) I recognize and understand that the Subscription
Rights are not transferable and that, subsequent to the Rights Offering Record
Date, the benefit of the Subscription Rights are not transferrable, other than
to an “Affiliate”, as defined under Rule 501 of the Securities Act.
4b    Eligible Offeree Investor Certification. By checking one of the boxes
below, the Eligible Offeree certifies and represents, for the benefit of the
Debtors, that it is an “Eligible Offeree” for the purposes of this Rights
Offering, as follows:
The Eligible Offeree is:
a.
    An “Accredited Investor” within the meanings of clauses (4), (5), or (6) of
Rule 501(a) of Regulation D under the Securities Act? (See Annex I) ¨ Yes

If “Yes,” please indicate the applicable category of the definition________
b.
An “Accredited Investor” within the meanings of clauses (1), (2), (3) or (7) of
Rule 501(a) of Regulation D under the Securities Act (or is an entity in which
all of the equity investors are “Accredited Investors”)? (See Annex I) ¨ Yes

If “Yes,” please indicate the applicable category of the definition________
c.
    A Non-U.S. Person, as defined in Regulation S of the Securities Act? (See
Annex II) ¨ Yes



 
7
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





If you are an Accredited Investor and do not certify in Item 4b above that you
are an Accredited Investor under Rule 501(a)(1), (2), (3), or (7), you must
complete Item 4c below and return a Form W-9 (a copy of which is included with
the Subscription Form and is also available at http://www.irs.gov/) or, in the
case of a non-U.S. person, an appropriate Form W-8 regarding your tax status.


IF THE ELIGIBLE OFFEREE FAILS TO CERTIFY (BY CHECKING “YES” TO QUESTION A, B OR
C ABOVE) THAT IT IS AN AI OR NON-U.S. PERSON, THE ELIGIBLE OFFEREE RISKS
FORFEITING ITS RIGHTS TO PARTICIPATE IN THE RIGHTS OFFERING.


4c    Accredited Investor and Non-U.S. Person Information. If you have indicated
that you are an AI within the meanings of clauses (4), (5), and (6), please
complete the following information and complete and return a certification on
Form W-9 (a copy of which is available at http://www.irs.gov/) or, in the case
of a non-U.S. person, an appropriate Form W-8 regarding your tax status.
I acknowledge that, by executing this Rights Exercise Form, (i) the undersigned
holder will be bound to pay for the Rights Offering Securities for which it has
subscribed pursuant to this Rights Exercise Form and that the subscription will
not be valid if the corresponding payment is not made or the applicable IRS Form
W-9 or W-8 is not received, and (ii) that the Rights Offering Securities issued
to the undersigned will be reflected in New Permian Corp.’s books and records in
the name and at the address set forth in Item 6 below, should they need to be
registered in such undersigned holder’s name.
Date: _____________________
Name of Eligible Offeree:____________________________________
(Print or Type)


Social Security or Federal Tax I.D. No.:_________________________
(Optional)
Signature:_________________________________________________
Name of Person Signing:____________________________________
(If other than holder)
Title (if corporation, partnership or LLC):______________________
Street Address:___________________________________________
City, State, Zip Code:______________________________________
Telephone Number:________________________________________
THIS FORM SHOULD BE RETURNED ONLY
TO YOUR SUBSCRIPTION NOMINEE OR TO THE SUBSCRIPTION AGENT.1 




REQUIRED REGISTRATION INFORMATION: Please indicate in Item 6 the beneficial
holder’s name and address as you would like it to be reflected in New Permian
Corp.’s books and records for registration of the Rights Offering Securities,
should they need to be registered in your name.
____________________
1 
For purposes of this Rights Offering, U.S. Bank National Association, in its
capacity as Indenture Trustee for the Unsecured Notes, shall not constitute a
Subscription Nominee and shall have no responsibility with respect to sending
any Rights Offering information or collecting any Rights Exercise Forms.



 
8
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





REQUIRED NOMINEE CERTIFICATION: The beneficial holder’s NOMINEE must complete
the Subscription Nominee Certification attached as Item 8.


Item 5. Non-Eligible Offeree and Declining Offeree Certifications.
5a    General Certification. I certify that: (i) I am an authorized signatory of
the Non-Eligible Offeree or Declining Offeree indicated below and that such
Non-Eligible Offeree or Declining Offeree has the reported principal amount of
Unsecured Notes listed in Item 1 above; (ii) I have, and such Non-Eligible
Offeree or Declining Offeree has, received a copy of the Plan and the Disclosure
Statement; and (iii) I understand, and such Non-Eligible Offeree or Declining
Offeree understands, that the receipt of any Substitute Distribution is subject
to all the terms and conditions set forth in the Disclosure Statement (including
the Rights Offering Procedures set forth in Section XIII of the Disclosure
Statement) and the Plan.
5b    Non-Eligible Offeree Certification. By checking the box below, the
Non-Eligible Offeree certifies and represents, for the benefit of the Debtors,
that it is either (a) a “Non-Eligible Offeree” for the purposes of this Rights
Offering or (b) a “Declining Offeree”, as follows:
The Offeree is:
a.
A Non-Eligible Offeree because it (i) is NOT an “Accredited Investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act? (See Annex I)
AND (ii) is NOT a Non-U.S. Person as defined in Regulation S of the Securities
Act (See Annex II) Yes

b.
A Declining Offeree because it (i) is EITHER an “Accredited Investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act? (See Annex I)
OR is Non-U.S. Person as defined in Regulation S of the Securities Act (See
Annex II) AND DECLINES to participate in the Rights Offering Yes

IF THE NON-ELIGIBLE OR DECLINING OFFEREE FAILS TO CERTIFY (BY CHECKING “YES” TO
ONE OF ABOVE) THAT IT IS EITHER (A) NOT AN “ACCREDITED INVESTOR” AND IS NOT A
NON-U.S. PERSON OR (B) A DECLINING OFFEREE, THE NON-ELIGIBLE OFFEREE OR
DECLINING OFFEREE SHALL FORFEIT ANY RIGHTS IT HAD TO PARTICIPATE IN THE
SUBSTITUTE DISTRIBUTION.


Item 6. Entity or Person to Receive Rights Offering Securities.


Name For Name fields. These fields must match the name of the beneficial owner
on [•], 2017. (Maximum 35
Characters):_________________________________________________


Name (continued)
(Maximum 35 Characters):_______________________________________________________


Attention (Maximum 35
Characters)________________________________________________    


Address 1 (Maximum 35 Characters)
_________________________________________________


Address Line 2 (Maximum 35
Characters):____________________________________________
City: ______________________________________ State: _____________ Zip:
____________
FOREIGN Country Name: ___________________________


 
9
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





US Tax ID/EIN: ___________________________ OR Check here if non-US (no TIN)
PLEASE ALSO PROVIDE ONE OF THE FOLLOWING TAX FORMS, AS APPLICABLE, WHEN YOU
RETURN THIS COMPLETED FORM:
W-9, W-8BEN, W-8ECI, W-8EXP, W-8IMY








 
10
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





Item 7.     Ownership Certifications. For purposes of these certifications, the
terms “own” and “acquire” and any variation thereon shall as used herein mean as
determined for U.S. federal income tax purposes, the term “Existing BBEP Equity
Interests” shall be limited to outstanding Series A Cumulative Redeemable
Preferred Units, Series B Preferred Units and common units of BBEP, and the
phrase “to its actual knowledge” means the actual knowledge of the individual
signing this form on behalf of a beneficial holder.
(a)    Existing BBEP Equity Interests Owned By Tax-Regarded Owner. Each
beneficial holder certifies, to its actual knowledge, that it (or, if such
holder is a disregarded entity for U.S. federal income tax purposes, its
tax-regarded owner) either (i) is the owner of Existing BBEP Equity Interests of
the type and in the amount(s) inserted into the boxes below or (ii) if no
entries are made in the boxes below, does not own any Existing BBEP Equity
Interests.


Your Customer Account Number for Each Beneficial Holder That Completed Clause
(a)
Amount and Type of Existing BBEP Equity Interests Owned by Your Customer
(When Form Completed)
Amount
Type
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

If your Existing BBEP Equity Interests are held by a nominee on your behalf and
you do not know the amount of the Existing BBEP Equity Interests held, please
contact your nominee immediately to obtain the amount.
(b)    Amount and Type of Existing BBEP Equity Interests Owned by Certain
Affiliates. Each beneficial holder completing a Rights Offering Exercise Form
certifies, to its actual knowledge, that any person wholly owned by or wholly
owning (in each case, directly or indirectly) such holder either (i) is the
owner of Existing BBEP Equity Interests of the type and in the amount(s)
inserted into the boxes below or (ii) if no entries are made in the boxes below,
does not own any Existing BBEP Equity Interests. For the avoidance of doubt, do
not include in the table below any units already reflected in the table above
under Clause (a).


Name of Wholly Owning Person
Amount and Type of Existing BBEP Equity Interests Owned
(When Form Completed)
Amount
Type
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
11
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------







Name of Wholly Owned Entity
Amount and Type of Existing BBEP Equity Interests Owned
(When Form Completed)
Amount
Type
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

If such person’s Existing BBEP Equity Interests are held by a nominee on its
behalf and it does not know the amount of the Existing BBEP Equity Interests
held, please contact such nominee immediately to obtain the amount.
The undersigned confirms and attests to each of the certifications in Clauses
(a) and (b) of this Item 7 and agrees that it shall cooperate with the Debtors,
New Permian Corp. and the Reorganized Debtors and make available such
information, records or other documents as are within the possession or control
of such beneficial holder and are reasonably requested by the Debtors, New
Permian Corp. and the Reorganized Debtors in respect of the preparation of any
tax filing, any audit or other proceeding, in each case as relates to the income
tax treatment of the Restructuring Transactions effectuated pursuant to the
Plan; provided, however, for the avoidance of doubt, that such information,
records or other documents shall not include any information that is
confidential or proprietary in any respect (as determined in the undersigned’s
sole discretion).
Date: _____________________
Name of Beneficial Holder:_________________________________
(Print or Type)


Social Security or Federal Tax I.D. No.:_________________________
(Optional)
Signature:_________________________________________________
Name of Person Signing on Behalf of Beneficial
Holder:____________________________________
(If other than holder)
Title (if corporation, partnership or LLC):______________________
Street Address:___________________________________________
City, State, Zip Code:______________________________________
Telephone Number:________________________________________


 
12
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





Item 8.     Subscription Nominee Certification. Your ownership of Allowed
Unsecured Notes must be confirmed by your Subscription Nominee. The Subscription
Nominee holding your Allowed Unsecured Notes as of the Rights Offering Record
Date, [•], 2017, must complete the box below on your behalf.
For Use Only by the Subscription Nominee
DTC Participant Name:


___________________________________


DTC Participant Number: ______________


Principal Amount of Notes held by Nominee for this account as of the Rights
Offering Record Date, [•], 2017:


CUSIP 106777AB1:


$______________________ principal amount


CUSIP 106777AA3:


$______________________ principal amount


CUSIP U62246AA8:


$______________________ principal amount


and/or




CUSIP 106777AD7: 


$______________________ principal amount


CUSIP 106777AC9:


$______________________ principal amount




CUSIP U62246AB6:


$______________________ principal amount


(the “Certified Principal Amount”)


________________________________
Nominee Contact name


________________________________
Nominee Contact email address - print clearly!


 (______)_________________________
Nominee Contact telephone number






MEDALLION GUARANTEE:
(In lieu of providing an original medallion stamp, a Nominee may provide an
original notarized signature on this registration instruction sheet and a list
of authorized signatories on the letterhead of the Nominee.)



THE SUBSCRIPTION PAYMENT AMOUNT MUST BE PAID IN ACCORDANCE WITH THE INSTRUCTIONS
IN ITEM 3 ON OR BEFORE THE RIGHTS EXPIRATION TIME OR AS OTHERWISE DESCRIBED
THEREIN.


 
13
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





Annex I
Accredited Investor Definitions
“Accredited Investor” as defined in Rule 501 of Regulation D of the Securities
Act shall mean any person who comes within any of the following categories:
(1)
Any bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the
“Act”), or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended; any insurance company as defined in
Section 2(a)(13) of the Act; any investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are Accredited Investors;

(2)
Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

(3)
Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

(4)
Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(5)
Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;

(i) Except as provided in clause (ii) paragraph (5), for purposes of calculating
net worth under this paragraph (5):
(A) The person's primary residence shall not be included as an asset;


 
14
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





(B) Indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
(C) Indebtedness that is secured by the person's primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability;
(ii) Clause (i) of this paragraph (5) will not apply to any calculation of a
person's net worth made in connection with a purchase of securities in
accordance with a right to purchase such securities, provided that:
(A) Such right was held by the person on July 20, 2010;
(B) The person qualified as an Accredited Investor on the basis of net worth at
the time the person acquired such right; and
(C) The person held securities of the same issuer, other than such right, on
July 20, 2010.
(6)
Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

(7)
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the Act; and

(8)
Any entity in which all of the equity owners are Accredited Investors.



 
15
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





Annex II
U.S. and non-U.S. Person definitions
Rule 903(k) of Regulation S:
(1) “U.S. person” means:
(i) Any natural person resident in the United States;
(ii) Any partnership or corporation organized or incorporated under the laws of
the United States;
(iii) Any estate of which any executor or administrator is a U.S. person;
(iv) Any trust of which any trustee is a U.S. person;
(v) Any agency or branch of a foreign entity located in the United States;
(vi) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;
(vii) Any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and
(viii) Any partnership or corporation if:
(A) Organized or incorporated under the laws of any foreign jurisdiction; and
(B) Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in § 230.501(a)) who are not
natural persons, estates or trusts.
(2) The following are not “U.S. persons”:
(i) Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;
(ii) Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:
(A) An executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and


 
16
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------





(B) The estate is governed by foreign law;
(iii) Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;
(iv) An employee benefit plan established and administered in accordance with
the law of a country other than the United States and customary practices and
documentation of such country;
(v) Any agency or branch of a U.S. person located outside the United States if:
(A) The agency or branch operates for valid business reasons; and
(B) The agency or branch is engaged in the business of insurance or banking and
is subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and
(vi) The International Monetary Fund, the International Bank for Reconstruction
and Development, the Inter-American Development Bank, the Asian Development
Bank, the African Development Bank, the United Nations, and their agencies,
affiliates and pension plans, and any other similar international organizations,
their agencies, affiliates and pension plans.




 
17
8.625% SENIOR NOTES DUE 2020
AND/OR 7.875% SENIOR NOTES DUE 2022

--------------------------------------------------------------------------------






BACKSTOP ADDENDUM TO ALLOWED UNSECURED NOTES CLAIMS RIGHTS EXERCISE FORM
FOR COMMITMENT PARTIES ONLY
 

This addendum has only been provided to Commitment Parties
To the Nominee of the Commitment Party listed below and to the Subscription
Agent:
Instruction 8 of the Rights Exercise Form states the following:
Pay the Rights Exercise Price to the Subscription Escrow Account, by wire
transfer of immediately available funds, so that payment of the Rights Exercise
Price is actually deposited into the Subscription Escrow Account on or before
the Rights Expiration Time; provided, that although the Commitment Parties are
required to deliver the Rights Exercise Form by the deadline set forth herein,
the Commitment Parties (in their capacities as Eligible Offerees) shall not be
required to pay their respective Rights Exercise Prices until two business days
prior to the Effective Date of the Plan in accordance with the Rights Offering
Procedures and the Backstop Commitment Agreement. The Commitment Parties will be
directly provided with a special form (the “Backstop Addendum”) to attach to
their Rights Exercise Form(s).
     is a Commitment Party.
(Commitment Party Name)
In accordance with the Backstop Commitment Agreement, the Commitment Party
listed above is not required to fund its Rights Exercise Price at this time, and
is required to fund its Rights Exercise Price no later than two business days
prior to the Effective Date.
To the Subscription Agent:
Please provide the following contact information for the Commitment Party listed
above for any relevant funding notice(s):
Contact Name:     
Contact Email:     
Contact Telephone:     
This completed form should be attached to the Rights Exercise Form of the
applicable Commitment Party when it is submitted to the Subscription Agent.




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






Schedule 5.12(d)(iii)
Acreage Swaps
Date of Agreement
Parties
Docket Numbers
2017/04
BREITBURN OPERATING LP
DIAMONDBACK O&G LLC
Motion: 989
Order: 1078
2017/05
BREITBURN OPERATING LP
SM ENERGY COMPANY
Motion: 1116
Order: 1191
2017/06
BREITBURN OPERATING LP
CROWNROCK OPERATING, LLC
CROWNROCK, L.P.
Motion: 1114
Order: 1192
PENDING CLOSING
BREITBURN OPERATING LP
CONOCOPHILLIPS COMPANY
Motion: 760
Order: 869
PENDING CLOSING
BREITBURN OPERATING LP
ENDEAVOR ENERGY RESOURCES, LP
GUIDON OPERATING LLC
Motion: 1008
Order: 1077





Schedule 5.12(d)(iii)

--------------------------------------------------------------------------------






Schedule 5.13
Hedging Contracts
None.
 




Schedule 5.13